Exhibit 10.2
Conformed copy, reflecting Amendment No. 1 dated as of May 9, 2009, Amendment
No. 2 dated as of May 3, 2010, Waiver and Amendment No. 3 dated as of February
24, 2011, Amendment No. 4 dated as of May 2, 2011 and Amendment No. 5 dated as
of June 25, 2012





THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT


dated as of May 4, 2009,
(as amended through June 25, 2012)
Among
ENERGIZER RECEIVABLES FUNDING CORPORATION, as Seller,
ENERGIZER BATTERY, INC., as Servicer
ENERGIZER PERSONAL CARE, LLC, as Sub-Servicer


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
as Administrative Agent and as an Agent


and
THE SEVERAL AGENTS, CONDUITS AND COMMITTED PURCHASERS PARTY HERETO
FROM TIME TO TIME



658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I

PURCHASE ARRANGEMENTS
Section 1.1
Purchase Facility
1


Section 1.2
Increases
2


Section 1.3
Decreases
2


Section 1.4
Payment Requirements
2


Section 1.5
Restated Agreement
3



ARTICLE II

PAYMENTS AND COLLECTIONS
Section 2.1
Payments
3


Section 2.2
Collections Prior to Amortization
3


Section 2.3
Collections Following Amortization
4


Section 2.4
Application of Collections
4


Section 2.5
Payment Recission
5


Section 2.6
Maximum Purchaser Interests
5


Section 2.7
Clean Up Call
5



ARTICLE III

CONDUIT FUNDING
Section 3.1
CP Costs
5


Section 3.2
CP Costs Payments
5


Section 3.3
Calculation of CP Costs
5



ARTICLE IV

COMMITTED PURCHASER FUNDING
Section 4.1
Committed Purchaser Funding
6


Section 4.2
Yield Payments
6


Section 4.3
Selection and Continuation of Tranche Periods
6


Section 4.4
Committed Purchaser Discount Rates
6


Section 4.5
Suspension of the LIBO Rate
6


Section 4.6
Extension of Liquidity Termination Date
7







--------------------------------------------------------------------------------




ARTICLE V

REPRESENTATIONS AND WARRANTIES
Section 5.1
Representations and Warranties of the Seller Parties
8


Section 5.2
Committed Purchaser Representations and Warranties
11



ARTICLE VI

CONDITIONS OF PURCHASES
Section 6.1
Conditions Precedent to Initial Incremental Purchase
11


Section 6.2
Conditions Precedent to All Purchases and Reinvestments
12



ARTICLE VII

COVENANTS
Section 7.1
Affirmative Covenants of the Seller Parties
12


Section 7.2
Negative Covenants of the Seller Parties
20



ARTICLE VIII

ADMINISTRATION AND COLLECTION
Section 8.1
Designation of Servicer
21


Section 8.2
Duties of Servicer
22


Section 8.3
Collection Notices
22


Section 8.4
Responsibilities of Seller
23


Section 8.5
Reports
23


Section 8.6
Servicing Fees
23



ARTICLE IX

AMORTIZATION EVENTS
Section 9.1
Amortization Events
23


Section 9.2
Remedies
25
















#PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




ARTICLE X

INDEMNIFICATION
Section 10.1
Indemnities by the Seller Parties
25


Section 10.2
Increased Cost and Reduced Return    
27


Section 10.3
Other Costs and Expenses
28


Section 10.4
Allocations
28


Section 10.5
Accounting Based Consolidation Event
29



ARTICLE XI

THE ADMINISTRATIVE AGENT
Section 11.1
Authorization and Action
29


Section 11.2
Delegation of Duties
29


Section 11.3
Exculpatory Provisions
29


Section 11.4
Reliance by Administrative Agent
30


Section 11.5
Non-Reliance on Administrative Agent and Other Purchasers
30


Section 11.6
Reimbursement and Indemnification
30


Section 11.7
Administrative Agent in its Individual Capacity
30


Section 11.8
Successor Administrative Agent
30



ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS
Section 12.1
Assignments
31


Section 12.2
Participations
31


Section 12.3
Federal Reserve
31





































--------------------------------------------------------------------------------




ARTICLE XIII

{RESERVED}
ARTICLE XIV

MISCELLANEOUS
Section 14.1
Waivers and Amendments
32


Section 14.2
Notices
33


Section 14.3
Ratable Payments
33


Section 14.4
Protection of Ownership Interests of the Purchasers
33


Section 14.5
Confidentiality
34


Section 14.6
Bankruptcy Petition
34


Section 14.7
Limitation of Liability
34


Section 14.8
CHOICE OF LAW
34


Section 14.9
CONSENT TO JURISDICTION
34


Section 14.10
WAIVER OF JURY TRIAL
35


Section 14.11
Integration; Binding Effect; Survival of Terms
35


Section 14.12
Counterparts; Severability; Section References
35


Section 14.13
BTMU Corporate Bank Roles
35


Section 14.14
Characterization
36


Section 14.15
Withholding
36


Section 14.16
Patriot Act
36


Section 14.17
No Recourse
36


Section 14.18
Limitation on Payments
36


Section 14.17
No Recourse
 






#PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




Exhibits and Schedules
Exhibit I
Definitions
Exhibit II
Form of Purchase Notice
Exhibit III
Places of Business of the Seller Parties; Locations of Records; Federal Employer
Identification Number(s)
Exhibit IV
Names of Collection Banks; Collection Accounts
Exhibit V
Form of Compliance Certificate
Exhibit VI
Form of Collection Account Agreement
Exhibit VII
Form of Assignment Agreement
Exhibit VIII
Credit and Collection Policy
Exhibit IX
Form of Contract(s)
Exhibit X
Form of Monthly Report
Exhibit XI
Form of Performance Undertaking
Exhibit XII
Form of Interim Report
Schedule A
Commitments
Schedule B
Closing Documents















--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
This Third Amended and Restated Receivables Purchase Agreement dated as of May
4, 2009 is among ENERGIZER RECEIVABLES FUNDING CORPORATION, a Delaware
corporation (“Seller”), ENERGIZER BATTERY, INC., a Delaware corporation
(“Energizer”), as Servicer, ENERGIZER PERSONAL CARE, LLC, a Delaware limited
liability company (“EPC”), as Sub-Servicer (Sub-Servicer together with Seller
and Servicer, the “Seller Parties” and each a “Seller Party”), the Committed
Purchasers listed from time to time on Schedule A to this Agreement (together
with any of their respective successors and assigns hereunder), GOTHAM FUNDING
CORPORATION (“Gotham”), VICTORY RECEIVABLES CORPORATION (“Victory” and together
with Gotham and any conduit that becomes a party hereto from time to time, the
“Conduits”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”),
as an Agent and as administrative agent for the Purchasers hereunder or any
successor agent hereunder (together with its successors and assigns hereunder,
the “Administrative Agent”). Unless defined elsewhere herein, capitalized terms
used in this Agreement shall have the meanings assigned to such terms in Exhibit
I.
PRELIMINARY STATEMENTS
Seller desires to transfer and assign Purchaser Interests to the Purchasers from
time to time.
Each Conduit may, in its absolute and sole discretion, purchase Purchaser
Interests from Seller from time to time.
In the event that a Conduit declines to make any purchase, the Committed
Purchaser(s) in the relevant Conduit Group shall, at the request of Seller,
purchase Purchaser Interests from time to time.
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, has been requested and
is willing to act as Administrative Agent on behalf of the Conduits and the
Committed Purchasers in accordance with the terms hereof.
Seller, Servicer, the Committed Purchasers, the Conduits, the Agents and the
Administrative Agent are parties to that certain Receivables Purchase Agreement
dated as of April 4, 2000 (the “Original RPA”), as amended and restated by that
certain First Amended and Restated Receivables Purchase Agreement dated as of
June 30, 2008 (the “First Amended and Restated RPA”), as amended and restated by
that certain Second Amended and Restated Receivables Purchase Agreement dated as
of March 27, 2009 (the “Second Amended and Restated RPA”), as amended or
otherwise modified to and including the date hereof (the Original RPA, the First
Amended and Restated RPA and the Second Amended and Restated RPA together, the
“Original Agreement”), and desire to amend and restate the Original Agreement to
appoint EPC as Sub-Servicer of Receivables under this Agreement and to make
certain other changes as are set forth in this Agreement.

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




ARTICLE I

PURCHASE ARRANGEMENTS
Section 1.1    Purchase Facility. Upon the terms and subject to the conditions
hereof, Seller may, at its option, sell and assign Purchaser Interests to the
Administrative Agent for the benefit of one or more of the Purchasers. In
accordance with the terms and conditions set forth herein, the Relevant Conduits
in their respective Conduit Groups may collectively, at their option, instruct
the Administrative Agent to purchase on their behalf, or if either of the
Relevant Conduits shall decline to purchase, the Administrative Agent shall
purchase, on behalf of the Committed Purchasers in the related Conduit Group,
Purchaser Interests from time to time in an aggregate amount not to exceed at
such time the lesser of (i) the Purchase Limit and (ii) the aggregate amount of
the Commitments during the period from the date hereof to but not including the
Facility Termination Date. Furthermore, with respect to each Conduit Group, the
product of (x) the Purchase Pro Rata Share of such Conduit Group and (y) the
aggregate amount of outstanding Capital of the Purchaser Interests so purchased
by the Purchasers in such Conduit Group from time to time shall not exceed at
such time the lesser of (a) the related Group Purchase Limit and (b) the
aggregate amount of the related Commitments for such Conduit Group during the
period from the date hereof to but not including the Facility Termination Date.
Each of the parties hereto hereby acknowledges and agrees that from and after
the Fifth Amendment Date and for all purposes under the Transaction Documents,
the Conduit Group that includes SunTrust Bank shall not include a Conduit
(unless and until a Conduit shall later join such Conduit Group pursuant to the
terms hereof), and each request by Seller for purchases by Conduits in such
Conduit Group pursuant to Section 1.2 shall be deemed to be a request that the
Committed Purchasers in such Conduit Group make such purchase.
Section 1.2    Increases. Seller shall provide the Agents with at least one
Business Days’ prior notice in a form set forth as Exhibit II hereto of each
Incremental Purchase (a “Purchase Notice”), with a written copy thereof
delivered simultaneously to the Administrative Agent. Each Purchase Notice shall
be subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested Purchase Price (which shall be at
least $1,000,000 and integral multiples of $100,000 in excess thereof) and date
of purchase and, in the case of an Incremental Purchase to be funded by the
Committed Purchasers, the requested Discount Rate and Tranche Period. Following
receipt of a Purchase Notice, the Agents will determine whether the Relevant
Conduits in their respective Conduit Groups agree to make the purchase. Without
the prior approval of the Relevant Conduit in each Conduit Group, Seller shall
not request more than three proposed purchases in any calendar month and, unless
approved by each Relevant Conduit in its sole discretion, any such requests in
excess of three in any calendar month shall be void. If the Relevant Conduit in
a Conduit Group declines to make a proposed purchase, Seller may cancel the
Purchase Notice (with a written copy of the notice of such cancellation
delivered simultaneously to the Administrative Agent) or, in the absence of such
a cancellation, the Incremental Purchase of the Purchaser Interest will be made
by the Committed Purchasers in the related Conduit Group. On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI, each Agent on behalf of the Relevant Conduit or the
Committed Purchasers in each Conduit Group, as applicable, shall deposit to the
Facility Account, in immediately available funds, no later than 3:00 p.m. (New
York time), an amount equal to (i) in the case of the Relevant Conduit, the
relevant Purchase Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests such Relevant Conduit is then purchasing or (ii) in the case
of a Committed Purchaser, such Committed Purchaser’s Pro Rata Share of the
relevant Purchase Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests the Committed Purchasers in the related Conduit Group are
purchasing. A default by a Purchaser in the performance of its obligations under
this Agreement shall not relieve the other Purchasers of their obligations
hereunder. The Purchase Notice which is to be effective on the date hereof shall
not be required to be provided with at least one Business Day’s prior notice.
Section 1.3    Decreases. Seller shall provide the Agents with prior written
notice in conformity with the Required Notice Period (a “Reduction Notice”) in
the form of Exhibit XIII hereto of any proposed reduction of Aggregate Capital
from Collections, with a copy of such Reduction Notice delivered simultaneously
to the Administrative Agent. Such Reduction Notice shall designate (i) the date
(the “Proposed Reduction Date”) upon which any such reduction of Aggregate
Capital shall occur (which date shall give effect to the applicable Required
Notice Period), and (ii) the amount of Aggregate Capital to be reduced (the
“Aggregate Reduction”), which shall be applied ratably to the Purchaser
Interests of each Conduit Group in accordance with the amount of Capital (if
any) owing to such Conduit Group (ratably, based on their respective Reduction
Pro Rata




--------------------------------------------------------------------------------




Shares). The Reduction Pro Rata Share of such Aggregate Reduction with respect
to a Conduit Group shall in turn be applied ratably to the Purchaser Interests
of the Conduit(s) and the Committed Purchasers in such Conduit Group in
accordance with the amount of Capital (if any) owing to such Conduit(s), on the
one hand, and the amount of Capital (if any) owing to such Committed Purchasers
(ratably, based on their respective Pro Rata Shares), on the other hand. Only
one (1) Reduction Notice shall be outstanding at any time. No Aggregate
Reduction will be made following the occurrence of the Amortization Date without
the consent of the Administrative Agent and each Agent.
Section 1.4    Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 p.m. (New York
time) on the day when due in immediately available funds, and if not received
before 12:00 p.m. (New York time) shall be deemed to be received on the next
succeeding Business Day. If such amounts are payable to a Purchaser they shall
be paid to the relevant Agent, for the account of such Purchaser, at 1251 Avenue
of the Americas, New York, New York 10020 (in the case of a Purchaser in the
Conduit Group with BTMU as an Agent) or SunTrust Robinson Humphrey, Inc., c/o
SunTrust Bank, 3333 Peachtree Road, NE, Atlanta, GA 30326 or an account or
address designated from time to time by SunTrust Bank (in the case of a
Purchaser in the Conduit Group with SunTrust Bank as an Agent), as applicable,
until the applicable Seller Party is otherwise notified in writing by the
relevant Agent. Upon notice to Seller, the relevant Agent may debit the Facility
Account for all relevant amounts due and payable hereunder. All computations of
Yield, per annum fees calculated as part of any CP Costs, per annum fees
hereunder and per annum fees under the Fee Letter shall be made on the basis of
a year of 360 days for the actual number of days elapsed. If any amount
hereunder shall be payable on a day which is not a Business Day, such amount
shall be payable on the next succeeding Business Day.
Section 1.5    Restated Agreement. Upon the effectiveness of this Agreement,
each reference to the Original Agreement in any other Transaction Document, and
any document, instrument or agreement executed and/or delivered in connection
with the Original Agreement or any other Transaction Document, shall mean and be
a reference to this Agreement. The other Transaction Documents and all
agreements, instruments and documents executed or delivered in connection with
the Original Agreement or any other Transaction Document shall each be deemed to
be amended to the extent necessary, if any, to give effect to the provisions of
this Agreement, as the same may be amended, modified, supplemented or restated
from time to time. The effect of this Agreement is to amend and restate the
Original Agreement in its entirety, and to the extent that any rights, benefits
or provisions in favor of the Administrative Agent or any Purchaser existed in
the Original Agreement and continue to exist in this Agreement without any
written waiver of any such rights, benefits or provisions prior to the date
hereof, then such rights, benefits or provisions are acknowledged to be and to
continue to be effective from and after April 4, 2000. This Agreement is not a
novation. The parties hereto agree and acknowledge that any and all rights,
remedies and payment provisions under the Original Agreement, including, without
limitation, any and all rights, remedies and payment provisions with respect to
(i) any representation and warranty made or deemed to be made pursuant to the
Original Agreement, or (ii) any indemnification provision, shall continue and
survive the execution and delivery of this Agreement. The parties hereto agree
and acknowledge that any and all amounts owing as or for Capital, Yield, CP
Costs, fees, expenses or otherwise under or pursuant to the Original Agreement,
immediately prior to the effectiveness of this Agreement, shall be owing as or
for Capital, Yield, CP Costs, fees, expenses or otherwise, respectively, under
or pursuant to this Agreement.
ARTICLE II    
 


PAYMENTS AND COLLECTIONS
Section 2.1    Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to each Agent (or to an account
designated by such Agent) when due, for the account of the Purchaser or
Purchasers in the relevant Conduit Group on a full recourse basis, (i) such
relevant fees as set forth in the Fee Letter (which fees shall be sufficient to
pay all fees owing to the relevant Committed Purchasers), (ii) all relevant CP
Costs, (iii) all relevant amounts payable as Yield, (iv) all relevant amounts
payable as Deemed Collections (which shall be immediately due and payable by
Seller and applied to reduce outstanding

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




Aggregate Capital hereunder in accordance with Sections 2.2 and 2.3 hereof), (v)
all relevant amounts payable to reduce the Purchaser Interest, if required,
pursuant to Section 2.6, (vi) all relevant amounts payable pursuant to Article
X, if any, (vii) all relevant Servicer costs and expenses, including the
Servicing Fee, in connection with servicing, administering and collecting the
Receivables, (viii) all relevant Broken Funding Costs and (ix) all relevant
Default Fees (collectively, the “Obligations”). If any Person fails to pay any
of the Obligations when due, such Person agrees to pay, on demand, the Default
Fee in respect thereof until paid. Notwithstanding the foregoing, no provision
of this Agreement or the Fee Letter shall require the payment or permit the
collection of any amounts hereunder in excess of the maximum permitted by
applicable law. If at any time Seller receives any Collections or is deemed to
receive any Collections, Seller shall immediately pay such Collections or Deemed
Collections to Servicer for application in accordance with the terms and
conditions hereof and, at all times prior to such payment, such Collections or
Deemed Collections shall be held in trust by Seller for the exclusive benefit of
the Purchasers and the Agents.
Section 2.2    Collections Prior to Amortization. Prior to the Amortization
Date, any Collections and/or Deemed Collections received by Servicer shall be
set aside and held in trust by Servicer for the payment of any accrued and
unpaid Aggregate Unpaids or for a Reinvestment as provided in this Section 2.2.
If at any time any Collections and/or Deemed Collections are received by
Servicer prior to the Amortization Date, (i) Servicer shall set aside the
Termination Percentage (hereinafter defined) of Collections evidenced by the
Purchaser Interests of each Terminating Committed Purchaser and (ii) Seller
hereby requests and the Purchasers (other than any Terminating Committed
Purchasers) hereby agree to make, simultaneously with such receipt, a
reinvestment (each a “Reinvestment”) with that portion of the balance of each
and every Collection and Deemed Collection received by Servicer that is part of
any Purchaser Interest (other than any Purchaser Interests of Terminating
Committed Purchasers), such that after giving effect to such Reinvestment, the
amount of Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt. On each Settlement Date prior to the occurrence of the
Amortization Date, Servicer shall remit to the account of, or designated by,
each Agent the relevant portion of the amounts set aside during the preceding
Settlement Period that have not been subject to a Reinvestment and apply such
amounts (if not previously paid in accordance with Section 2.1) first, to reduce
the relevant unpaid Obligations and second, to reduce the Capital of all
Purchaser Interests of Terminating Committed Purchasers in the relevant Conduit
Group, applied ratably to each Terminating Committed Purchaser according to its
respective Termination Percentage. If such Capital and Obligations shall be
reduced to zero with respect to the Purchasers in a Conduit Group, any
additional Collections received by Servicer (i) if applicable, shall be remitted
to an account designated by the relevant Agent no later than 12:00 p.m. (New
York time) to the extent required to fund such Conduit Group’s Reduction Pro
Rata Share of any Aggregate Reduction on such Settlement Date and (ii) any
balance remaining thereafter shall be remitted from Servicer to Seller on such
Settlement Date. Each Terminating Committed Purchaser shall be allocated a
ratable portion of Collections from the Liquidity Termination Date that such
Terminating Committed Purchaser did not consent to extend (as to such
Terminating Committed Purchaser, the “Termination Date”) until such Terminating
Financing Institution’s Capital shall be paid in full. This ratable portion
shall be calculated on the Termination Date of each Terminating Committed
Purchaser as a percentage equal to (i) Capital of such Terminating Committed
Purchaser outstanding on its Termination Date, divided by (ii) the Aggregate
Capital outstanding on such Termination Date (the “Termination Percentage”).
Each Terminating Committed Purchaser’s Termination Percentage shall remain
constant prior to the Amortization Date. On and after the Amortization Date,
each Termination Percentage shall be disregarded, and each Terminating Committed
Purchaser’s Capital shall be reduced ratably with all Committed Purchasers in
accordance with Section 2.3.
Section 2.3    Collections Following Amortization. On the Amortization Date and
on each day thereafter, Servicer shall set aside and hold in trust, for the
holder of each Purchaser Interest, all Collections received on such day and an
additional amount, from Seller’s assets, for the payment of any accrued and
unpaid Obligations owed by Seller and not previously paid by Seller in
accordance with Section 2.1. On and after the Amortization Date, Servicer shall,
at any time upon the request from time to time by (or pursuant to standing
instructions from) any Agent (i) remit to an account designated by such Agent
the relevant portion of the amounts set aside pursuant to the preceding
sentence, and (ii) apply such relevant amounts to reduce the Capital associated
with each such Purchaser Interest held by a Purchaser in the relevant Conduit
Group and any other relevant Aggregate Unpaids.
Section 2.4    Application of Collections. If there shall be insufficient funds
on deposit for Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), Servicer
shall distribute such funds:




--------------------------------------------------------------------------------




first, to the payment of Servicer’s reasonable out-of-pocket costs and expenses
in connection with servicing, administering and collecting the Receivables ,
including the Servicing Fee, if Seller or one of its Affiliates is not then
acting as Servicer,
second, to the reimbursement of the Administrative Agent’s or each of the
Agents’ (as the case may be) costs of collection and enforcement of this
Agreement,
third, to the ratable payment of all unpaid CP Costs and Yield,
fourth, to the ratable payment of all other unpaid Obligations , provided that
to the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations,
fifth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage) and
sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Administrative Agent, the Agents and the Purchasers in
accordance with the amount of such Aggregate Unpaids owing to each of them in
respect of each such priority.
Section 2.5    Payment Recission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
relevant Agent (for application to the Person or Persons who suffered such
recission, return or refund) the full amount thereof, plus the related Default
Fee from the date of any such recission, return or refunding.
Section 2.6    Maximum Purchaser Interests. Seller shall ensure that the
Purchaser Interests of the Purchasers shall at no time exceed in the aggregate
100%. If the aggregate of the Purchaser Interests of the Purchasers exceeds
100%, Seller shall pay to each Agent within three (3) Business Days an amount to
be applied to reduce its Conduit Group’s Reduction Pro Rata Shares of the
Aggregate Capital, such that after giving effect to such payment the aggregate
of the Purchaser Interests equals or is less than 100%.
Section 2.7    Clean Up Call. In addition to Seller’s rights pursuant to Section
1.3, Seller shall have the right (after providing written notice to the Agents
(with a copy thereof to the Administrative Agent) in accordance with the
Required Notice Period), at any time following the reduction of the Aggregate
Capital to a level that is less than 100.0% of the original Purchase Limit, to
repurchase from the Purchasers all, but not less than all, of the then
outstanding Purchaser Interests. The purchase price in respect thereof shall be
an amount equal to the Aggregate Unpaids through the date of such repurchase,
payable in immediately available funds to the Agents. Such repurchase shall be
without representation, warranty or recourse of any kind by, on the part of, or
against any Purchaser, any Agent or the Administrative Agent.
ARTICLE III    
 


CONDUIT FUNDING
Section 3.1    CP Costs. Seller shall pay the relevant CP Costs with respect to
the Capital associated with each Purchaser Interest of each Conduit for each day
that any Capital in respect of such Purchaser Interest is outstanding. Each
Purchaser Interest funded substantially with Pooled Commercial Paper will accrue
CP

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




Costs each day on a pro rata basis, based upon the percentage share the Capital
in respect of such Purchaser Interest represents in relation to all assets held
by the relevant Conduit and funded substantially with its Pooled Commercial
Paper. Seller acknowledges and agrees that any Purchaser or Agent, or any
Affiliate thereof, may from time to time (but without any obligation) purchase
and hold for any period Commercial Paper issued by any Conduit for its own
account, regardless of any difference between (i) the equivalent interest rate
for such Conduit’s CP Costs and (ii) the applicable Discount Rate with respect
to such Conduit’s Committed Purchaser, in each case for any such applicable
period.
Section 3.2    CP Costs Payments. On each Settlement Date, Seller shall pay to
each Agent (for the benefit of the Conduit(s) in the relevant Conduit Group) an
aggregate amount in each case equal to all accrued and unpaid CP Costs in
respect of the Capital associated with all Purchaser Interests of the relevant
Conduit(s) in such Conduit Group for the immediately preceding Accrual Period in
accordance with Article II.
Section 3.3    Calculation of CP Costs. On the tenth calendar day of each month
or, if such day is not a Business Day, on the next succeeding Business Day, each
Agent shall calculate the aggregate amount of the relevant CP Costs for the
applicable Accrual Period and shall notify Seller of such aggregate amount.
ARTICLE IV    
 


COMMITTED PURCHASER FUNDING
Section 4.1    Committed Purchaser Funding. Each Committed Purchaser Interest
shall accrue Yield for each day during its Tranche Period at either the LIBO
Rate or the Alternate Base Rate in accordance with the terms and conditions
hereof. Until Seller gives notice to the Administrative Agent of another
Discount Rate in accordance with Section 4.4, the initial Discount Rate for any
Committed Purchaser Interest shall be the Alternate Base Rate. If any Funding
Source acquires by assignment from a Conduit any Purchaser Interest pursuant to
any Funding Agreement, each Purchaser Interest so assigned shall each be deemed
to have a new Tranche Period commencing on the date of any such assignment and
shall accrue Yield for each day during its Tranche Period at either the LIBO
Rate or the Alternate Base Rate in accordance with the terms and conditions
hereof as if each such Purchaser Interest was held by a Committed Purchaser, and
with respect to each such Purchaser Interest, the assignee thereof shall be
deemed to be a Committed Purchaser solely for the purposes of Sections 4.1, 4.2,
4.3, 4.4 and 4.5.
Section 4.2    Yield Payments. On the Settlement Date for each Committed
Purchaser Interest , Seller shall pay to each Agent (for the benefit of the
Committed Purchasers in the relevant Conduit Group) an aggregate amount equal to
the accrued and unpaid Yield for the entire Tranche Period of each such
Purchaser Interest held by a Purchaser in such Conduit Group in accordance with
Article II. On the tenth calendar day of each month or, if such day is not a
Business Day, on the next succeeding Business Day, SunTrust Bank, as an Agent,
shall calculate, for the immediately preceding Tranche Period, the aggregate
amount of Yield for each Purchaser Interest funded by SunTrust Bank that is
calculated on the basis of the LIBO Rate and shall notify Seller of such
aggregate amount.
Section 4.3    Selection and Continuation of Tranche Periods.
(a)    With consultation from (and approval by) the relevant Agent, Seller shall
from time to time request Tranche Periods for the Committed Purchaser Interests
in a Conduit Group; provided, however, if at any time the Committed Purchasers
shall have a Purchaser Interest, Seller shall always request Tranche Periods
such that at least one Tranche Period shall end on the date specified in clause
(A) of the definition of Settlement Date; provided, further, however,
notwithstanding the forgoing, for each Purchaser Interest funded by SunTrust
Bank that is calculated on the basis of the LIBO Rate, Seller shall only request
(and shall always be deemed to request) Tranche Periods of one calendar month.
(b)    Seller or the relevant Agent, upon notice to and consent by the other
received at least three (3) Business Days prior to the end of a Tranche Period
(the “Terminating Tranche”) for any Purchaser




--------------------------------------------------------------------------------




Interest, may, effective on the last day of the Terminating Tranche: (i) divide
any such Purchaser Interest into multiple Purchaser Interests, (ii) combine any
such Purchaser Interest with one or more other Purchaser Interests that have a
Terminating Tranche ending on the same day as such Terminating Tranche or (iii)
combine any such Purchaser Interest with a new Purchaser Interests to be
purchased on the day such Terminating Tranche ends, provided, that in no event
may a Purchaser Interest of a Conduit be combined with a Committed Purchaser
Interest or of another Conduit, and in no event may a Committed Purchaser
Interest be combined with a Purchaser Interest of a Purchaser in a different
Conduit Group.
Section 4.4    Committed Purchaser Discount Rates. Seller may select the LIBO
Rate or the Alternate Base Rate for each Committed Purchaser Interest. Seller
shall by 12:00 p.m. (New York time): (i) at least three (3) Business Days prior
to the expiration of any Terminating Tranche with respect to which the LIBO Rate
is being requested as a new Discount Rate and (ii) at least one (1) Business Day
prior to the expiration of any Terminating Tranche with respect to which the
Alternate Base Rate is being requested as a new Discount Rate, give the relevant
Agent irrevocable notice of the new Discount Rate for the Purchaser Interest
associated with such Terminating Tranche. Until Seller gives notice to the
relevant Agent of another Discount Rate, the initial Discount Rate for any
Purchaser Interest transferred to the Committed Purchasers pursuant to the terms
and conditions hereof (or assigned or transferred to any Funding Source or to
any other Person) shall be the Alternate Base Rate.
Section 4.5    Suspension of the LIBO Rate. (a) If any Committed Purchaser
notifies the relevant Agent and the Administrative Agent that it has determined
that funding its Pro Rata Share of the Committed Purchaser Interest at a LIBO
Rate would violate any applicable law, rule, regulation or directive of any
governmental or regulatory authority, whether or not having the force of law, or
that (i) deposits of a type and maturity appropriate to match fund its Purchaser
Interests at such LIBO Rate are not available or (ii) such LIBO Rate does not
accurately reflect the cost of acquiring or maintaining a Purchaser Interest at
such LIBO Rate, then the relevant Agent shall suspend the availability of such
LIBO Rate and require Seller to select the Alternate Base Rate for any Purchaser
Interest accruing Yield at such LIBO Rate.
(b)    If less than all of the Committed Purchasers give a notice to the
relevant Agent pursuant to Section 4.5(a), each Committed Purchaser which gave
such a notice shall be obliged, at the request of Seller, a Conduit in the same
Conduit Group, the Administrative Agent or any Agent, to assign all of its
rights and obligations hereunder to (i) another Committed Purchaser in the same
Conduit Group or (ii) another funding entity nominated by Seller, the
Administrative Agent or any Agent that is acceptable to such Conduit and willing
to participate in this Agreement through the Liquidity Termination Date in the
place of such notifying Committed Purchaser; provided that (i) the notifying
Committed Purchaser receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such notifying Committed Purchaser’s Pro Rata
Share of the Capital and Yield owing to all of the Committed Purchasers in the
same Conduit Group and all accrued but unpaid fees and other costs and expenses
payable in respect of its Pro Rata Share of the Purchaser Interests of the
Committed Purchasers in the same Conduit Group, and (ii) the replacement
Committed Purchaser otherwise satisfies the requirements of Section 12.1(b).
Section 4.6    Extension of Liquidity Termination Date.
(a)        Seller may request one or more 364-day extensions of the Liquidity
Termination Date then in effect by giving written notice of such request to the
Administrative Agent (each such notice an “Extension Notice”) at least 60 days
prior to the Liquidity Termination Date then in effect. After the Administrative
Agent’s receipt of any Extension Notice, the Administrative Agent shall promptly
advise each Committed Purchaser of such Extension Notice. Each Committed
Purchaser may, in its sole discretion, by a revocable notice (a “Consent
Notice”) given to the Administrative Agent on or prior to the 30th day prior to
the Liquidity Termination Date then in effect (such period from the date of the
Extension Notice to such 30th day being referred to herein as the “Consent
Period”), consent to such extension of such Liquidity Termination Date;
provided, however, that, except as provided in Section 4.6(b), such extension
shall not be effective with respect to any of the Committed Purchasers if any
one or more Committed Purchasers: (i) notifies the Administrative Agent during
the Consent Period that such Committed Purchaser either does not wish to consent
to such extension or wishes to revoke its prior Consent Notice or (ii) fails to
respond to the Administrative Agent within the Consent Period (each Committed
Purchaser or its related Conduit Group that does not wish to consent to such
extension or wishes to revoke its prior Consent Notice or fails to respond to
the Administrative Agent within the Consent Period is herein referred to as a
“Non-Renewing

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




Committed Purchaser”). If none of the events described in the foregoing clauses
(i) or (ii) occurs during the Consent Period and all Consent Notices have been
received, then, the Liquidity Termination Date shall be irrevocably extended
until the date that is 364 days after the Liquidity Termination Date then in
effect. The Administrative Agent shall promptly notify Seller of any Consent
Notice or other notice received by the Administrative Agent pursuant to this
Section 4.6(a).
(b)        Upon receipt of notice from the Administrative Agent pursuant to
Section 4.6(a) of any Non-Renewing Committed Purchaser or that the Liquidity
Termination Date has not been extended, one or more of the Committed Purchasers
(including any Non-Renewing Committed Purchaser) may proffer to the
Administrative Agent and each Agent the names of one or more institutions
meeting the criteria set forth in Section 12.1(b)(i) that are willing to accept
assignments of and assume the rights and obligations under this Agreement and
the other applicable Transaction Documents of the Non-Renewing Committed
Purchaser. Provided the proffered name(s) are acceptable to the Administrative
Agent and each Agent, the Administrative Agent shall notify the remaining
Committed Purchasers of such fact, and the then existing Liquidity Termination
Date shall be extended for an additional 364 days upon satisfaction of the
conditions for an assignment in accordance with Section 12.1 and the Commitment
of each Non-Renewing Committed Purchaser shall be reduced to zero. If the rights
and obligations under this Agreement and the other applicable Transaction
Documents of each Non-Renewing Committed Purchaser are not assigned as
contemplated by this Section 4.6(b) (each such Non-Renewing Committed Purchaser
or its related Conduit Group, as the case may be, whose rights and obligations
under this Agreement and the other applicable Transaction Documents are not so
assigned is herein referred to as a “Terminating Committed Purchaser”) and at
least one Committed Purchaser is not a Non-Renewing Committed Purchaser, the
then existing Liquidity Termination Date shall be extended for an additional 364
days; provided, however, that (i) each of the Purchase Limit and the relevant
Group Purchase Limit shall be reduced on the Liquidity Termination Date that
such Terminating Committed Purchaser did not consent to extend by an aggregate
amount equal to the Terminating Commitment Availability as of such date of each
Terminating Committed Purchaser and shall thereafter continue to be reduced by
amounts equal to any reduction in the Capital of any Terminating Committed
Purchaser (after application of Collections pursuant to Sections 2.2 and 2.3)
and (ii) the Commitment of each Terminating Committed Purchaser shall be reduced
to zero on the Termination Date applicable to such Terminating Committed
Purchaser. Upon reduction to zero of the Capital of all of the Purchaser
Interests of a Terminating Committed Purchaser (after application of Collections
thereto pursuant to Sections 2.2 and 2.3) all rights and obligations of such
Terminating Committed Purchaser hereunder shall be terminated and such
Terminating Committed Purchaser shall no longer be a “Committed Purchaser”;
provided, however, that the provisions of Article X shall continue in effect for
its benefit with respect to Purchaser Interests held by such Terminating
Committed Purchaser prior to its termination as a Committed Purchaser. For the
avoidance of doubt, each reference to a Committed Purchaser in the context of a
Terminating Committed Purchaser shall be deemed to refer to the related Conduit
Group if any Conduit in such related Conduit Group continues to hold a Purchaser
Interest as a Terminating Committed Purchaser.
(c)        Any requested extension of the Liquidity Termination Date may be
approved or disapproved by a Committed Purchaser in its sole discretion. In the
event that the Commitments are not extended in accordance with the provisions of
this Section 4.6, the Commitment of each Committed Purchaser shall be reduced to
zero on the Liquidity Termination Date. Upon reduction to zero of the Commitment
of a Committed Purchaser and upon reduction to zero of the Capital of all of the
Committed Purchaser Interests all rights and obligations of such Committed
Purchaser hereunder shall be terminated and such Committed Purchaser shall no
longer be a “Committed Purchaser”; provided, however, that the provisions of
Article X shall continue in effect for its benefit with respect to Purchaser
Interests held by such Committed Purchaser prior to its termination as a
Committed Purchaser.
ARTICLE V    
 


REPRESENTATIONS AND WARRANTIES
Section 5.1    Representations and Warranties of the Seller Parties. Each Seller
Party hereby represents and warrants to the Administrative Agent, the Agents and
the Purchasers, as to itself, as of the date hereof




--------------------------------------------------------------------------------




and as of the date of each Incremental Purchase and the date of each
Reinvestment that:
(a)    Existence and Power. Such Seller Party is a limited liability company or
a corporation duly organized, validly existing and in good standing under the
laws of its state of organization. Such Seller Party is duly qualified to do
business and is in good standing as a foreign entity, and has and holds all
corporate or limited liability company power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.
(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate or limited
liability company powers and authority and have been duly authorized by all
necessary corporate or limited liability company action on its part. This
Agreement and each other Transaction Document to which such Seller Party is a
party has been duly executed and delivered by such Seller Party.
(c)    No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws or operating
agreement, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Seller Party or its Subsidiaries (except as created
hereunder), except, in any case, where such contravention or violation could not
reasonably be expected to have a Material Adverse Effect; and no transaction
contemplated hereby requires compliance with any bulk sales act or similar law.
(d)    Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
(e)    Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body, which default, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
(f)    Binding Effect. This Agreement and each other Transaction Document to
which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(g)    Accuracy of Information. All information heretofore furnished by such
Seller Party or any of its Affiliates to the Administrative Agent, the Agents or
the Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by such Seller Party or any of
its Affiliates to the Administrative Agent, the Agents or the Purchasers will
be, true and accurate in every material respect on the date such information is
stated or certified and does not and will not contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.
(h)    Use of Proceeds. No proceeds of any purchase hereunder will be used (i)
for a

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
(i)    Good Title. Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.
(j)    Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Administrative Agent for the benefit of the relevant
Purchaser or Purchasers (and the Administrative Agent for the benefit of such
Purchaser or Purchasers shall acquire from Seller) a valid and perfected first
priority undivided percentage ownership or security interest in each Receivable
existing or hereafter arising and in the Related Security and Collections with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transactions Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Administrative
Agent’s (on behalf of the Purchasers) ownership or security interest in the
Receivables, the Related Security and the Collections.
(k)    Places of Business and Locations of Records. The principal places of
business and chief executive office of such Seller Party and the offices where
it keeps all of its Records are located at the address(es) listed on Exhibit III
or such other locations of which the Administrative Agent and the Agents have
been notified in accordance with Section 7.2(a) in jurisdictions where all
action required by Section 14.4(a) has been taken and completed. Such Seller
Party’s Federal Employer Identification Number is correctly set forth on Exhibit
III.
(l)    Collections. The conditions and requirements set forth in Section 7.1(j)
and Section 8.2 have at all times been satisfied and duly performed. The names
and addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV. Seller has not granted any
Person, other than the Administrative Agent as contemplated by this Agreement,
dominion and control of any Lock-Box or Collection Account, or the right to take
dominion and control of any such Lock-Box or Collection Account at a future time
or upon the occurrence of a future event.
(m)    Material Adverse Effect. (i) The initial Servicer represents and warrants
that since December 31, 1999, and the initial Sub-Servicer represents and
warrants that since December 31, 2008, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries or the initial Sub-Servicer and its Subsidiaries,
as applicable, or the ability of the initial Servicer or the initial
Sub-Servicer to perform its obligations under this Agreement, and (ii) Seller
represents and warrants that since the date of this Agreement, no event has
occurred that would have a material adverse effect on (A) the financial
condition or operations of Seller, (B) the ability of Seller to perform its
obligations under the Transaction Documents, or (C) the collectibility of the
Receivables generally or any material portion of the Receivables.
(n)    Names. In the past five (5) years, Seller has not used any corporate
names, trade names or assumed names other than the name in which it has executed
this Agreement.
(o)    Ownership of Seller. Originator owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Seller, free and clear of any Adverse
Claim. Such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Seller.
(p)    Not an Investment Company. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.




--------------------------------------------------------------------------------




(q)    Compliance with Law. Such Seller Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.
(r)    Compliance with Credit and Collection Policy. Such Seller Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection Policy, except such material change as to which
the Administrative Agent and the Agents have been notified in accordance with
Section 7.1(a)(vii).
(s)    Payments to Originator and Original Sellers. With respect to each
Receivable transferred to Seller under the Receivables Sale Agreement, Seller
has given reasonably equivalent value to Originator in consideration therefor
and such transfer was not made for or on account of an antecedent debt. No
transfer by Originator of any Receivable under the Receivables Sale Agreement is
or may be voidable under any section of the Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101 et seq.), as amended. With respect to each Receivable transferred
to Originator under the Transfer Agreement, Originator has given reasonably
equivalent value to the applicable Original Seller in consideration therefor and
such transfer was not made for or on account of an antecedent debt. No transfer
by any Original Seller of any Receivable under the Transfer Agreement is or may
be voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.
(t)    Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(u)    Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
Receivables Sale Agreement was an Eligible Receivable on such purchase date.
(v)    Net Receivables Balance. Seller has determined that, immediately after
giving effect to each purchase hereunder, the Net Receivables Balance is at
least equal to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate
Reserves.
(w)    Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.
Section 5.2    Committed Purchaser Representations and Warranties. Each
Committed Purchaser hereby represents and warrants to the Administrative Agent,
the Agents and the Conduit(s) in the related Conduit Group that:
(a)    Existence and Power. Such Committed Purchaser is a corporation or a
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.
(b)    No Conflict. The execution and delivery by such Committed Purchaser of
this Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets. This
Agreement has been duly authorized, executed and delivered by such Committed
Purchaser.

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




(c)    Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by such Committed Purchaser
of this Agreement and the performance of its obligations hereunder.
(d)    Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Committed Purchaser enforceable against such Committed
Purchaser in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).
ARTICLE VI    
 


CONDITIONS OF PURCHASES
Section 6.1    Conditions Precedent to Initial Incremental Purchase. The initial
Incremental Purchase of a Purchaser Interest under this Agreement is subject to
the conditions precedent that the Administrative Agent and the Agents shall have
received on or before the date of such purchase those documents listed on
Schedule B that are required to be delivered on or before such date. The
documents listed on part V of Schedule B are required to be delivered on or
before the effective date of this Agreement. The Administrative Agent and each
Agent shall have received all fees and expenses required to be paid pursuant to
the terms of this Agreement (including, without limitation, Section 10.3
hereof), the Fee Letter and any other fee, charge, or expense required to be
paid prior to the effectiveness of this agreement.
Section 6.2    Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a Purchaser Interest and each Reinvestment shall be subject to the
further conditions precedent that (a) in the case of each such purchase or
Reinvestment: (i) Servicer shall have delivered to the Administrative Agent and
the Agents, on or prior to the date of such purchase, in form and substance
satisfactory to the Administrative Agent and the Agents, all Monthly Reports and
Interim Reports as and when due under Section 8.5 and (ii) upon the request of
the Administrative Agent any of the Agents, Servicer shall have delivered to the
Administrative Agent and each of the Agents at least three (3) days prior to
such purchase or Reinvestment an interim Monthly Report showing the amount of
Eligible Receivables; (b) the Facility Termination Date shall not have occurred;
(c) the Administrative Agent and the Agents shall have received such other
approvals, opinions or documents as it may reasonably request and (d) on the
date of each such Incremental Purchase or Reinvestment, the following statements
shall be true (and acceptance of the proceeds of such Incremental Purchase or
Reinvestment shall be deemed a representation and warranty by Seller that such
statements are then true):
(i)    the representations and warranties set forth in Section 5.1 are true and
correct in all material respects on and as of the date of such Incremental
Purchase or Reinvestment as though made on and as of such date;
(ii)    no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute an Amortization
Event or a Potential Amortization Event; and
(iii)    the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 100%.
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Administrative Agent, any of the Agents or any Purchaser, occur
automatically on each day that Servicer shall receive any Collections without
the requirement that any further action be taken on the part of any Person and
notwithstanding the failure of Seller to satisfy any of the foregoing conditions
precedent in respect of such Reinvestment. The failure of Seller to satisfy any
of the foregoing conditions precedent in respect of any Reinvestment shall give
rise to a right of the Administrative Agent and each of the Agents, which right
may be exercised at any time on demand of the Administrative Agent or any of the
Agents, to rescind the related purchase and direct Seller to pay to the Agents
for




--------------------------------------------------------------------------------




the benefit of the Purchasers in their respective Conduit Groups an aggregate
amount equal to the Collections prior to the Amortization Date that shall have
been applied to the affected Reinvestment.
ARTICLE VII    
 


COVENANTS
Section 7.1    Affirmative Covenants of the Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:
(a)    Financial Reporting. Such Seller Party will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Administrative
Agent and the Agents:
(i)    Annual Reporting. Within 90 days after the close of each of its
respective fiscal years, (i) audited financial statements (which shall include
balance sheets, statements of income and retained earnings and a statement of
cash flows) for Provider for such fiscal year, together with an unqualified
audit report (in form satisfactory to the Administrative Agent and the Agents)
on such financial statements of, and certified in a manner acceptable to the
Administrative Agent and the Agents by, PricewaterhouseCoopers LLP or other
independent public accountants reasonably acceptable to the Administrative Agent
and the Agents and (ii) an unaudited balance sheet and income statement of the
Seller in a form reasonably acceptable to the Administrative Agent and the
Agents.
(ii)    Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its fiscal years, balance sheets of Provider as
at the close of each such period and statements of income and retained earnings
and a statement of cash flows for the Provider for the period from the beginning
of such fiscal year to the end of such quarter, all certified by its chief
financial officer on behalf of the Provider.
(iii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s or Provider’s, as applicable, Authorized Officer
on behalf of such Person and dated the date of such annual financial statement
or such quarterly financial statement, as the case may be.
(iv)    Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of such Seller Party or Provider copies of all
financial statements, reports and proxy statements so furnished; provided, that
Seller Parties shall not be required to provide any registration statements or
reports which are available on the EDGAR system of the Securities and Exchange
Commission.
(v)    S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements (other than registration statements on Form S-8) and
annual, quarterly or other reports which Originator, any Original Seller,
Provider or any of their respective Subsidiaries files with the Securities and
Exchange Commission; provided, that Seller Parties shall not be required to
provide any registration statements or reports which are available on the EDGAR
system of the Securities and Exchange Commission.
(vi)    Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Administrative Agent,

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




any Agent or Conduit, copies of the same.
(vii)    Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the consent of the Administrative Agent and the
Agents thereto; provided that if such change or amendment was required pursuant
to any change in any applicable law, rule or regulation, such Seller Party shall
only be required to give prompt notice of such change or amendment and shall not
be required to request the consent of the Administrative Agent and the Agents.
(viii)    Other Information. (A) Within 45 days after a request from the
Administrative Agent or any of the Agents, internally prepared financial
statements (which shall include balance sheets, statements of income and
retained earnings and a statement of cash flow) for such Seller Party for any
quarterly period in any fiscal year of such Seller Party, all certified by its
chief financial officer, and (B) promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party, any
Original Seller or Provider as the Administrative Agent or any of the Agents may
from time to time reasonably request in order to protect the interests of the
Administrative Agent, the Agents and the Purchasers under or as contemplated by
this Agreement.
(b)    Notices. Such Seller Party will notify the Administrative Agent and the
Agents in writing of any of the following promptly upon becoming aware of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:
(i)    Amortization Events or Potential Amortization Events. The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
an Authorized Officer on behalf of such Seller Party.
(ii)    Judgment and Proceedings. (A) The entry of any judgment or decree
against Provider or any of its Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against Provider and its Subsidiaries
exceeds $10,000,000 and (B) the institution of any material litigation,
arbitration proceeding or governmental proceeding against Provider or any of its
Subsidiaries; and (C) the entry of any judgment or decree or the institution of
any litigation, arbitration proceeding or governmental proceeding against
Seller.
(iii)    Material Adverse Effect. The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.
(iv)    Termination Date. The occurrence of (A) the “Termination Date” under and
as defined in the Receivables Sale Agreement and (B) the “Termination Date”
under and as defined in the Transfer Agreement.
(v)    Defaults Under Other Agreements. (A) The occurrence of a default or an
event of default under any other financing arrangement pursuant to which Seller
is a debtor or an obligor and (B) the occurrence of any default or event of
default under any other financing arrangement or arrangements governing
Indebtedness, individually or in the aggregate, greater than or equal to
$30,000,000 pursuant to which Provider or any of its Subsidiaries is a debtor or
an obligor.
(vi)    Downgrade of Originator or Provider. Any downgrade in the rating of any
Indebtedness of Originator, any Original Seller or Provider by Standard & Poor’s




--------------------------------------------------------------------------------




Ratings Group or by Moody’s Investors Service, Inc., setting forth the
Indebtedness affected and the nature of such change.
(c)    Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.
(d)    Audits. Such Seller Party will furnish to the Administrative Agent (with
the Administrative Agent providing copies thereof to each Committed Purchaser,
subject to the Administrative Agent receiving any necessary consents to
disclosure) from time to time such information with respect to it, any Original
Seller and the Receivables as the Administrative Agent may reasonably request.
Such Seller Party will (and will cause Originator and each Original Seller to),
from time to time during regular business hours as requested by the
Administrative Agent upon reasonable notice and at the sole cost of such Seller
Party, permit the Administrative Agent, or its agents or representatives, (i) to
examine and make copies of and abstracts from all Records in the possession or
under the control of such Person relating to the Receivables and the Related
Security, including, without limitation, the related Contracts, and (ii) to
visit the offices and properties of such Person for the purpose of examining
such materials described in clause (i) above, and to discuss matters relating to
such Person’s financial condition or the Receivables and the Related Security or
any Person’s performance under any of the Transaction Documents or any Person’s
performance under the Contracts and, in each case, with any of the Authorized
Officers or financial officers of Seller, any Original Seller or Servicer having
knowledge of such matters. So long as no Potential Amortization Event or
Amortization Event exists, the visits under this Section 7.1(d) that are at the
sole cost of the applicable Seller Party shall be limited to four times a
calendar year; and upon the occurrence and during the continuance of a Potential
Amortization Event or an Amortization Event, any and all visits shall be at the
sole cost of the applicable Seller Party, provided that if the Administrative
Agent or its agent or representative fails to make any such examination and/or
visit during any calendar year period, any Committed Purchaser or its agent or
representative may make such examination and/or visit in the Administrative
Agent’s stead.
(e)    Keeping and Marking of Records and Books.
(i)    Servicer will (and will cause Originator and each Original Seller to)
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Receivables in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable). Servicer
will (and will cause Originator and each Original Seller to) give the
Administrative Agent and the Agents notice of any material change in the
administrative and operating procedures referred to in the previous sentence.
(ii)    Such Seller Party will (and will cause Originator and each Original
Seller to) (A) not later than the date hereof, mark its master data processing
records and other books and records relating to the Purchaser Interests with a
legend, acceptable to the Administrative Agent, describing the Purchaser
Interests and (B) upon the request of the Administrative Agent (x) mark each
Contract with a legend describing the Purchaser Interests and (y) at any time
after the occurrence of a Potential Amortization Event, deliver to the
Administrative Agent all Contracts (including, without limitation, all multiple
originals of any such Contract) relating to the Receivables.
(f)    Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will (and will cause Originator and each Original Seller to) timely and
fully (i) perform and comply with all

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables and (ii) comply in all respects with the
Credit and Collection Policy in regard to each Receivable and the related
Contract.
(g)    Performance and Enforcement of Receivables Sale Agreement. Seller will,
and will require Originator to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement. Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of the Administrative
Agent, the Agents and the Purchasers as assignees of Seller) under the
Receivables Sale Agreement as the Administrative Agent or any of the Agents may
from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in the Receivables Sale Agreement.
(h)    Performance and Enforcement of Transfer Agreement. Originator shall not
enter into a Transfer Agreement or amend, modify, supplement or restate a
Transfer Agreement without the prior written consent of the Administrative Agent
and each of the Agents. When a Transfer Agreement is effective, Seller will
require Originator and each Original Seller to perform each of their respective
obligations and undertakings under and pursuant to the Transfer Agreement, will
require that Originator purchase Receivables thereunder in strict compliance
with the terms thereof and will require that Originator vigorously enforce the
rights and remedies accorded to Originator under the Transfer Agreement. Seller
will require Originator to take all actions to perfect and enforce Originator’s
rights and interests (and the rights and interests of Seller as assignee of
Originator, and the rights and interests of the Administrative Agent, the Agents
and the Purchasers as assignees of Seller) under the Transfer Agreement as
Seller, the Administrative Agent or any of the Agents may from time to time
reasonably request, including, without limitation, making claims to which it may
be entitled under any indemnity, reimbursement or similar provision contained in
the Transfer Agreement.
(i)    Ownership by Seller. Seller will (or will cause Originator to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections purchased under the Receivables Sale
Agreement irrevocably in Seller, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Administrative Agent, the Agents and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as the Administrative Agent or any of the Agents may reasonably request), and
(ii) establish and maintain, in favor of the Administrative Agent, for the
benefit of the Agents and the Purchasers, a valid and perfected first priority
undivided percentage ownership interest (or a valid and perfected first priority
security interest) in all Receivables, Related Security and Collections to the
full extent contemplated herein, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Administrative Agent or the Agents for the
benefit of the Purchasers (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s and the Agents’ (for the benefit of the Purchasers)
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of the
Administrative Agent or the Agents for the benefit of the Purchasers as the
Administrative Agent or any of the Agents may reasonably request).
(j)    Ownership by Originator. Seller will cause Originator to take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections purchased under the Transfer Agreement
irrevocably in Originator, free and clear of any Adverse Claims other than
Adverse Claims in favor of Seller, the Administrative Agent, the Agents and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Originator’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Originator
therein as Seller or the Administrative Agent or any of the Agents may
reasonably request), and (ii) establish and maintain, in favor of Seller and the
Administrative Agent, for the benefit of the Agents and the Purchasers, a valid
and perfected




--------------------------------------------------------------------------------




first priority undivided percentage ownership interest (or a valid and perfected
first priority security interest) in all Receivables, Related Security and
Collections purchased under the Transfer Agreement, to the full extent
contemplated herein, free and clear of any Adverse Claims other than Adverse
Claims in favor of Seller, the Administrative Agent and the Agents (for the
benefit of the Purchasers) (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Seller’s, the Administrative Agent’s and the Agents’ (for the benefit of the
Purchasers) interest in such Receivables, Related Security and Collections and
such other action to perfect, protect or more fully evidence the interest of
Seller and the Administrative Agent, for the benefit of the Agents and the
Purchasers, as Seller, the Administrative Agent or any of the Agents may
reasonably request).
(k)    Purchasers’ Reliance. Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
Seller’s identity as a legal entity that is separate from Originator and any
Original Seller. Therefore, from and after April 4, 2000, Seller shall take all
reasonable steps, including, without limitation, all steps that the
Administrative Agent, the Agents or any Purchaser may from time to time
reasonably request, to maintain Seller’s identity as a separate legal entity and
to make it manifest to third parties that Seller is an entity with assets and
liabilities distinct from those of Originator, any Original Seller and any
Affiliates thereof and not just a division of Originator, any Original Seller or
any such Affiliate. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Seller will:
(A)    conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
Originator or any Original Seller (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as Seller’s employees);
(B)    compensate all employees, consultants and agents directly, from Seller’s
own funds, for services provided to Seller by such employees, consultants and
agents and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of Originator, any Original Seller or any
Affiliate thereof, allocate the compensation of such employee, consultant or
agent between Seller and Originator, any Original Seller or such Affiliate, as
applicable, on a basis that reflects the services rendered to Seller and
Originator, such Original Seller or such Affiliate, as applicable;
(C)    clearly identify its offices (by signage or otherwise) as its offices
and, if such office is located in the offices of Originator or any Original
Seller, Seller shall lease such office at a fair market rent;
(D)    have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;
(E)    conduct all transactions with Originator, any Original Seller and
Servicer (including, without limitation, any delegation of its obligations
hereunder as Servicer) strictly on an arm’s-length basis, allocate all overhead
expenses (including, without limitation, telephone and other utility charges)
for items shared between Seller and Originator or any Original Seller on the
basis of actual use to the extent practicable and, to the extent such allocation
is not practicable, on a basis reasonably related to actual use;
(F)    (1) at all times have a Board of Directors consisting of three members,
at least one of which is an Independent Director reasonably acceptable to each
Agent (such acceptability of any Independent Director appointed after the date
hereof must be evidenced in writing signed by

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




each Agent; provided that any Independent Director that has at least three (3)
years of employment experience with one or more of AMACAR Group, L.L.C., Lord
Securities Corporation, Global Securitization Services LLC or any other
nationally recognized entity that provides, in the ordinary course of their
respective businesses, advisory, management or placement services and
independent director services to issuers of securitization or structured finance
instruments, agreements or securities and that meets the other requirements of
an Independent Director set forth herein shall be deemed acceptable to the
Agents) and (2) at no time shall any of Seller, Servicer, Sub-Servicer,
Provider, Originator, any Original Seller, any of Seller’s members or managing
members or any of their respective Affiliates remove any Independent Director or
replace any Independent Director (other than a replacement by an individual that
has at least three (3) years of employment experience with one or more of AMACAR
Group, L.L.C., Lord Securities Corporation, Global Securitization Services LLC
or any other nationally recognized entity that provides, in the ordinary course
of their respective businesses, advisory, management or placement services and
independent director services to issuers of securitization or structured finance
instruments, agreements or securities and that meets the other requirements of
an Independent Director set forth herein), in each case without the prior
written consent of each Agent;
(G)    observe all corporate formalities as a distinct entity, and ensure that
all corporate actions relating to (A) the selection, maintenance or replacement
of the Independent Director, (B) the dissolution or liquidation of Seller or (C)
the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);
(H)    maintain Seller’s books and records separate from those of Originator,
any Original Seller and any Affiliate thereof and otherwise readily identifiable
as its own assets rather than assets of Originator, any Original Seller and any
Affiliate thereof;
(I)    prepare its financial statements separately from those of Originator and
any Original Seller and insure that any consolidated financial statements of
Originator, any Original Seller or any Affiliate thereof that include Seller and
that are filed with the Securities and Exchange Commission or any other
governmental agency have notes clearly stating that Seller is a separate
corporate entity and that its assets will be available first and foremost to
satisfy the claims of the creditors of Seller;
(J)    except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of
Originator, any Original Seller or any Affiliate thereof and only maintain bank
accounts or other depository accounts to which Seller alone is the account
party;
(K)    pay all of Seller’s operating expenses from Seller’s own assets (except
for certain payments by Originator, any Original Seller or other Persons
pursuant to allocation arrangements that comply with the requirements of this
Section 7.1(i));
(L)    operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any




--------------------------------------------------------------------------------




transaction or indenture, mortgage, instrument, agreement, contract, lease or
other undertaking, other than the transactions contemplated and authorized by
this Agreement and the Receivables Sale Agreement; and does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (1) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (2) the incurrence of obligations under this
Agreement, (3) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreement, to make payment to Originator thereunder for the
purchase of Receivables from Originator under the Receivables Sale Agreement,
and (4) the incurrence of operating expenses in the ordinary course of business
of the type otherwise contemplated by this Agreement;
(M)    maintain its corporate charter in conformity with this Agreement, such
that it does not amend, restate, supplement or otherwise modify its Certificate
of Incorporation or By-Laws in any respect that would impair its ability to
comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, Section 7.1(i) of this Agreement;
(N)    maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, the Transfer Agreement and the Performance
Undertaking, such that it does not amend, restate, supplement, cancel, terminate
or otherwise modify the Receivables Sale Agreement, the Transfer Agreement or
the Performance Undertaking, or give any consent, waiver, directive or approval
thereunder or waive any default, action, omission or breach under the
Receivables Sale Agreement, the Transfer Agreement or the Performance
Undertaking or otherwise grant any indulgence thereunder, without (in each case)
the prior written consent of the Administrative Agent and the Agents;
(O)    maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.
(P)    maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and
(Q)    take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinions issued by Bryan Cave LLP, as
counsel for Seller, in connection with the Original Agreement, this Agreement or
initial Incremental Purchase under this Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinions, remain
true and correct in all material respects at all times.
(l)    Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




to be subject at all times to a Collection Account Agreement that is in full
force and effect. In the event any payments relating to Receivables are remitted
directly to any Seller Party or any Affiliate of any Seller Party, such Seller
Party will remit (or will cause all such payments to be remitted) directly to a
Collection Bank and deposited into a Collection Account within two (2) Business
Days following receipt thereof, and, at all times prior to such remittance, such
Seller Party or Affiliate will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Administrative
Agent and the Purchasers. Seller will maintain exclusive ownership, dominion and
control (subject to the terms of this Agreement and the applicable Collection
Account Agreement) of each Lock-Box and Collection Account and shall not grant
the right to take dominion and control of any Lock-Box or Collection Account at
a future time or upon the occurrence of a future event to any Person, except to
the Administrative Agent as contemplated by this Agreement.
(m)    Taxes. Such Seller Party will file all tax returns and reports required
by law to be filed by it and will promptly pay all taxes and governmental
charges at any time owing by it. Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of any Conduit, the Administrative Agent, the Agents or any
Committed Purchaser.
(n)    Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment. The Administrative
Agent, for the benefit of the Purchasers, shall be named as an additional
insured with respect to all such liability insurance maintained by Seller.
Seller will pay or cause to be paid, the premiums therefor and deliver to the
Administrative Agent evidence satisfactory to the Administrative Agent of such
insurance coverage. Evidence of each policy shall be furnished to the
Administrative Agent and any Purchaser in certificated form upon the
Administrative Agent’s or such Purchaser’s request. The foregoing requirements
shall not be construed to negate, reduce or modify, and are in addition to,
Seller’s obligations hereunder.
(o)    Payment to Originator and to any Original Seller. With respect to any
Receivable purchased by Seller from Originator, such sale shall be effected
under, and in strict compliance with the terms of, the Receivables Sale
Agreement, including, without limitation, the terms relating to the amount and
timing of payments to be made to the Originator in respect of the purchase price
for such Receivable. With respect to any Receivable purchased by Originator from
any Original Seller, such sale shall be effected under, and in strict compliance
with the terms of, the Transfer Agreement, including, without limitation, the
terms relating to the amount and timing of payments to be made to the applicable
Original Seller in respect of the purchase price for such Receivable.
(p)    Certificates and Lien Searches. Within thirty (30) days after the date of
this Agreement or such later date to which the Administrative Agent and the
Agents shall agree, the Seller Parties will deliver (i) a good standing
certificate for each Seller Party and Provider issued by the Secretary of State
of each jurisdiction in which it has material operations and (ii) state tax lien
and judgment lien searches against the Seller Parties in each jurisdiction in
which any of them have material operations.
Section 7.2    Negative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:
(a)    Name Change, Offices and Records. Such Seller Party will not change its
name, identity or corporate structure (within the meaning of Section 9-402(7) of
any applicable enactment of the UCC) or relocate its chief executive office or
any office where Records are kept unless it shall have: (i) given the
Administrative Agent at least thirty (30) days’ prior written notice thereof and
(ii) delivered to the Administrative Agent all financing statements, instruments
and other documents requested by the Administrative Agent in connection with
such change or relocation.
(b)    Change in Payment Instructions to Obligors. Except as may be required by
the Administrative Agent pursuant to Section 8.2(b), such Seller Party will not
add or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Administrative Agent shall have received, at
least ten (10) days before the proposed effective date therefor, (i) written
notice of such addition, termination or change and (ii) with respect to the
addition of a Collection Bank or a Collection Account or Lock-Box, an executed
Collection Account Agreement with respect to the new Collection Account or
Lock-Box; provided, however, that Servicer may make changes in instructions to




--------------------------------------------------------------------------------




Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.
(c)    Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not, and will not permit Originator or any Original Seller to, make
any change to the Credit and Collection Policy that could adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables. Except as provided in Section 8.2(d), Servicer will not,
and will not permit Originator or any Original Seller to, extend, amend or
otherwise modify the terms of any Receivable or any Contract related thereto
other than in accordance with the Credit and Collection Policy.
(d)    Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Administrative Agent for the
benefit of the Agents and the Purchasers provided for herein), and Seller will
defend the right, title and interest of the Administrative Agent for the benefit
of the Agents and the Purchasers in, to and under any of the foregoing property,
against all claims of third parties claiming through or under Seller or
Originator or any Original Seller.
(e)    Net Receivables Balance. At no time prior to the Amortization Date shall
Seller permit the Net Receivables Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.
(f)    Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to Originator in respect thereof, without the prior written consent of the
Administrative Agent and the Agents, except with respect to the occurrence of
such Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement. Seller will not permit Originator to designate the Termination Date
(as defined in the Transfer Agreement), or to send any written notice to any
Original Seller in respect thereof, without the prior written consent of Seller,
the Administrative Agent and the Agents, except with respect to the occurrence
of such Termination Date arising pursuant to Section 5.1(d) of the Transfer
Agreement.
(g)    Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).
ARTICLE VIII    
 


ADMINISTRATION AND COLLECTION
Section 8.1    Designation of Servicer. (a) The servicing, administration and
collection of the Receivables shall be conducted by such Person so designated as
“Servicer” from time to time in accordance with this Section 8.1. Energizer
Battery, Inc. is hereby designated as, and hereby agrees to perform the duties
and obligations of, Servicer pursuant to the terms of this Agreement. Upon the
occurrence and during the continuance of a Potential Amortization Event or an
Amortization Event, the Administrative Agent may designate as Servicer any
Person to succeed Energizer Battery, Inc. or any successor Servicer as
“Servicer” hereunder. With the prior written consent of the Administrative Agent
and upon the assumption of all of the duties and obligations of “Servicer”
hereunder by a successor Servicer acceptable to the Administrative Agent,
Energizer Battery, Inc. may resign as Servicer.
(b)    In the ordinary course of business and with the prior consent of the
Administrative Agent (which consent shall not be unreasonably withheld), the
Servicer may delegate any of its other duties or

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




responsibilities as Servicer to any Person who agrees to conduct such duties or
responsibilities in accordance with the Contracts, the Credit and Collection
Policy and this Agreement. The Servicer hereby delegates, and EPC hereby
assumes, all of Servicer’s duties and responsibilities as Servicer with respect
to the Receivables purchased by Seller from Originator and which Originator has
purchased from EPC pursuant to the Transfer Agreement. EPC agrees to conduct
such duties or responsibilities in accordance with the Contracts, the Credit and
Collections Policy the Receivables Sale Agreement, the Transfer Agreement and
this Agreement. The fees of EPC or any other Person to whom such duties or
responsibilities are delegated shall be for the sole account of Servicer. Any
delegation shall not relieve Servicer of its duties, responsibilities or
liabilities hereunder and shall not constitute a resignation under Section
8.1(a). Any Collections or other amounts due to the Administrative Agent, the
Agents or Purchasers hereunder held by any such delegate shall, for the purposes
of this Agreement, be treated as held by Servicer in trust for the holders of
the Purchaser Interests. Each agreement by which Servicer delegates any of its
duties or responsibilities to any other Person (including, without limitation,
Seller) shall state that if at any time the Administrative Agent shall designate
as Servicer any Person other than such delegating Servicer, all duties and
responsibilities theretofore delegated by such Servicer to such Person may, at
the discretion of the Administrative Agent, be terminated forthwith on notice
given by the Administrative Agent to such delegating Servicer and such Person.
If Servicer shall delegate any duties or responsibilities to Seller, Seller
shall not be permitted to further delegate to any other Person any of such
duties or responsibilities.
(c)    Notwithstanding the foregoing subsection (b), (i) Servicer shall be and
remain primarily liable to the Administrative Agent, the Agents and the
Purchasers for the full and prompt performance of all duties and
responsibilities of Servicer hereunder and (ii) the Administrative Agent, the
Agents and the Purchasers shall be entitled to deal exclusively with Servicer in
matters relating to the discharge by Servicer of its duties and responsibilities
hereunder. The Administrative Agent, the Agents and the Purchasers shall not be
required to give notice, demand or other communication to any Person other than
Servicer in order for communication to Servicer and its sub-servicer or other
delegate with respect thereto to be accomplished. Servicer shall be responsible
for providing any sub-servicer or other delegate of Servicer with any notice
given to Servicer under this Agreement.
Section 8.2    Duties of Servicer. (a) Servicer shall take or cause to be taken
all such actions as may be necessary or advisable to collect each Receivable
from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.
(b)    Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. Servicer shall effect a Collection Account
Agreement substantially in the form of Exhibit VI with each bank maintaining a
Collection Account at any time. In the case of any remittances received in any
Lock-Box or Collection Account that shall have been identified, to the
satisfaction of Servicer, to not constitute Collections or other proceeds of the
Receivables or the Related Security, Servicer shall promptly remit such items to
the Person identified to it as being the owner of such remittances. From and
after the date the Administrative Agent delivers to any Collection Bank a
Collection Notice pursuant to Section 8.3, the Administrative Agent may request
that Servicer, and Servicer thereupon promptly shall instruct all Obligors with
respect to the Receivables, to remit all payments thereon to a new depositary
account specified by the Administrative Agent and, at all times thereafter,
Seller and Servicer shall not deposit or otherwise credit, and shall not permit
any other Person to deposit or otherwise credit to such new depositary account
any cash or payment item other than Collections.
(c)    Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. Servicer shall set aside and hold
in trust for the account of Seller and the Purchasers their respective shares of
the Collections in accordance with Article II. Servicer shall, upon the request
of the Administrative Agent, segregate, in a manner acceptable to the
Administrative Agent, all cash, checks and other instruments received by it from
time to time constituting Collections from the general funds of Servicer or
Seller prior to the remittance thereof in accordance with Article II. If
Servicer shall be required to segregate Collections pursuant to the preceding
sentence, Servicer shall segregate and deposit with a bank designated by the
Administrative Agent such allocable share of Collections of Receivables set
aside for the Purchasers on the first Business Day following receipt by Servicer
of such Collections, duly endorsed or with duly executed instruments of
transfer.
(d)    Servicer may, in accordance with the Credit and Collection Policy, extend
the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as Servicer determines to be




--------------------------------------------------------------------------------




appropriate to maximize Collections thereof; provided, however, that such
extension or adjustment shall not alter the status of such Receivable as a
Delinquent Receivable or Charged-Off Receivable or limit the rights of the
Administrative Agent, the Agents or the Purchasers under this Agreement.
Notwithstanding anything to the contrary contained herein, the Administrative
Agent shall have the absolute and unlimited right to direct Servicer to commence
or settle any legal action with respect to any Receivable or to foreclose upon
or repossess any Related Security.
(e)    Servicer shall hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Administrative
Agent at any time following a Potential Amortization Event, deliver or make
available to the Administrative Agent all such Records, at a place selected by
the Administrative Agent. Servicer shall, as soon as practicable following
receipt thereof turn over to Seller any cash collections or other cash proceeds
received with respect to Indebtedness not constituting Receivables and belonging
to Seller. Servicer shall, from time to time at the request of any Purchaser,
furnish to the Purchasers (promptly after any such request) a calculation of the
amounts set aside for the Purchasers pursuant to Article II.
(f)    Any payment by an Obligor in respect of any indebtedness owed by it to
Originator, any Original Seller or Seller shall, except as otherwise specified
by such Obligor or otherwise required by contract or law or unless otherwise
permitted by the Administrative Agent, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.
Section 8.3    Collection Notices. The Administrative Agent is authorized, at
any time during the continuance of a Potential Amortization Event, to date and
to deliver to the Collection Banks the Collection Notices. Seller hereby
transfers to the Administrative Agent for the benefit of the Purchasers,
effective when the Administrative Agent delivers such notice, the exclusive
ownership and control of each Lock-Box and the Collection Accounts. In case any
authorized signatory of Seller whose signature appears on a Collection Account
Agreement shall cease to have such authority before the delivery of such notice,
such Collection Notice shall nevertheless be valid as if such authority had
remained in force. Seller hereby authorizes the Administrative Agent, and agrees
that the Administrative Agent shall be entitled to, following the delivery of
the Collection Notices, (i) endorse Seller’s name on checks and other
instruments representing Collections, (ii) enforce the Receivables, the related
Contracts and the Related Security and (iii) take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Administrative Agent rather than Seller.
Section 8.4    Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent, the Agents and the
Purchasers of their rights hereunder shall not release Servicer, Originator, any
Original Seller or Seller from any of their duties or obligations with respect
to any Receivables or under the related Contracts. The Purchasers shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Seller.
Section 8.5    Reports. Servicer shall prepare and forward to the Administrative
Agent and each Agent (i) on the tenth day of each month and at such times as the
Administrative Agent or any Agent shall request, a Monthly Report and (ii) at
such times as the Administrative Agent or any Agent shall request, a listing by
Obligor of all Receivables together with an aging of such Receivables and (iii)
at such times as the Administrative Agent or any Agent shall request, an Interim
Report.
Section 8.6    Servicing Fees. In consideration of Energizer Battery, Inc.’s
agreement to act as Servicer hereunder, the Purchasers hereby agree that, so
long as Energizer Battery, Inc. shall continue to perform as Servicer hereunder,
Seller shall pay over to Energizer Battery, Inc., as compensation for its
servicing activities, a fee (the “Servicing Fee”) on the first calendar day of
each month, in arrears for the immediately preceding month, at such rate as
Energizer Battery, Inc. and Seller shall agree upon from time to time on fair
and reasonable basis and no less favorable to Energizer Battery, Inc. or Seller
than a rate Energizer Battery, Inc. or Seller could obtain in an arm’s-length
transaction for servicing with a Person other than Energizer Battery, Inc. or
Seller.
ARTICLE IX    

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




 


AMORTIZATION EVENTS
Section 9.1    Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:
(a)    Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and paragraph 9.1(e)) and such failure shall continue for three (3)
consecutive Business Days.
(b)    Any representation, warranty, certification or statement made by any
Seller Party or Provider in this Agreement, any other Transaction Document or in
any other document delivered pursuant hereto or thereto shall prove to have been
incorrect when made or deemed made.
(c)    Failure of Seller to pay any Indebtedness when due or the failure of any
other Seller Party or Provider to pay Indebtedness (other than Indebtedness
hereunder), which individually or together with other such Indebtedness as to
which any failure exists (other than Indebtedness hereunder) has an aggregate
outstanding principal amount equal to or greater than $30,000,000, when due; or
the default by any Seller Party in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of any Seller Party or Provider
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment) prior to the date of maturity thereof.
(d)    Any Seller Party, any Subsidiary of Seller, Provider or any Material
Provider Subsidiary shall generally not pay its debts as such debts become due
or shall admit in writing its inability to pay its debts generally or shall make
a general assignment for the benefit of creditors; or (ii) any proceeding shall
be instituted by or against any Seller Party, any Subsidiary of Seller, Provider
or any Material Provider Subsidiary seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property; provided that in the event any such proceeding shall have been
instituted against such Seller Party, Subsidiary of Seller, Provider or Material
Provider Subsidiary, such proceeding shall have continued undismissed, or
unstayed and in effect, for a period of 60 consecutive days or (iii) any Seller
Party, any Subsidiary of Seller, Provider or any Material Provider Subsidiary
shall take any corporate action to authorize any of the actions set forth in
clauses (i) or (ii) above in this subsection (d).
(e)    Seller shall fail to comply with the terms of Section 2.6 hereof.
(f)    As at the end of (i) any calendar month between and including the months
of February and July, the three month rolling average of the Delinquency Ratio
shall exceed 19.0%, (ii) any calendar month between and including the months of
August and January, the three month rolling average of the Delinquency Ratio
shall exceed 16.5%, (iii) any calendar month, the three month rolling average of
the Loss-to-Liquidation Ratio shall exceed 4.0%, (iv) any calendar month, the
three month rolling average of the Dilution Ratio shall exceed 28.0%, (v)
[reserved], and (vi) any calendar month, the three month rolling average of the
Payment Rate shall be less than 38.0%.
(g)    A Change of Control with respect to Originator, Provider or any Seller
Party shall occur.
(h)    (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $30,000,000, individually or in the aggregate, shall be
entered against Provider or any of its Subsidiaries on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue




--------------------------------------------------------------------------------




unsatisfied and in effect for fifteen (15) consecutive days without a stay of
execution.
(i)    The “Termination Date” under and as defined in each of the Receivables
Sale Agreement and the Transfer Agreement shall occur under the Receivables Sale
Agreement or the Transfer Agreement or Originator or any Original Seller shall
for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to Seller under
the Receivables Sale Agreement or to Originator under the Transfer Agreement, as
applicable.
(j)    This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Administrative Agent for the benefit of the Purchasers
shall cease to have a valid and perfected first priority security interest in
the Receivables, the Related Security and the Collections with respect thereto
and the Collection Accounts.
(k)    Provider shall fail to perform or observe any term, covenant or agreement
required to be performed by it under the Performance Undertaking, or the
Performance Undertaking shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Provider, or Provider shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability.
(l)    Provider shall fail to perform or observe the covenants set forth in
Section 7.4 of the Provider Credit Agreement.
(m)    Seller shall fail to comply with Section 7.1(k)(F) hereof.
Section 9.2    Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent may, or upon the direction of any
Agent on behalf of the Committed Purchasers in its Conduit Groups shall, take
any of the following actions: (i) replace the Person then acting as Servicer,
(ii) declare the Amortization Date to have occurred, whereupon the Amortization
Date shall forthwith occur, without demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Seller Party; provided,
however, that upon the occurrence of an Amortization Event described in Section
9.1(d)(ii), or of an actual or deemed entry of an order for relief with respect
to any Seller Party under the Federal Bankruptcy Code, the Amortization Date
shall automatically occur, without demand, protest or any notice of any kind,
all of which are hereby expressly waived by each Seller Party, (iii) to the
fullest extent permitted by applicable law, declare that the Default Fee shall
accrue with respect to any of the Aggregate Unpaids outstanding at such time,
(iv) deliver the Collection Notices to the Collection Banks, and (v) notify
Obligors of the Purchasers’ interest in the Receivables. The aforementioned
rights and remedies shall be without limitation, and shall be in addition to all
other rights and remedies of the Administrative Agent, the Agents and the
Purchasers otherwise available under any other provision of this Agreement, by
operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.
ARTICLE X    
 


INDEMNIFICATION
Section 10.1    Indemnities by the Seller Parties. Without limiting any other
rights that the Administrative Agent, the Agents or any Purchaser may have
hereunder or under applicable law, (A) Seller hereby agrees to indemnify (and
pay upon demand to) the Administrative Agent, each Agent, each Funding Source
and each Purchaser and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of the Administrative Agent, such Agent, such Funding Source or such Purchaser)
and disbursements (all of the foregoing being collectively referred to as

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser of an interest in the Receivables, and (B) Servicer
hereby agrees to indemnify (and pay upon demand to) each Indemnified Party for
Indemnified Amounts awarded against or incurred by any of them arising out of
Servicer’s activities as Servicer hereunder excluding, however, in all of the
foregoing instances under the preceding clauses (A) and (B):
(i)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(ii)    Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
(iii)    taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller shall indemnify each Indemnified Party
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or Servicer) relating to or resulting from:
(i)    any representation or warranty made by any Seller Party, Provider,
Originator, or any Original Seller (or any officers of any such Person) under or
in connection with this Agreement, any other Transaction Document or any other
information or report delivered by any such Person pursuant hereto or thereto,
which shall have been false or incorrect when made or deemed made;
(ii)    the failure by Seller, Servicer, Provider, Originator, or any Original
Seller to comply with any applicable law, rule or regulation with respect to any
Receivable or Contract related thereto, or the nonconformity of any Receivable
or Contract included therein with any such applicable law, rule or regulation or
any failure of Originator or any Original Seller to keep or perform any of its
obligations, express or implied, with respect to any Contract;
(iii)    any failure of Seller, Servicer, Provider, Originator or any Original
Seller to perform its duties, covenants or other obligations in accordance with
the provisions of this Agreement or any other Transaction Document;
(iv)    any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;




--------------------------------------------------------------------------------




(vi)    the commingling of Collections of Receivables at any time with other
funds;
(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, Servicer, Provider, Originator or any Original
Seller in which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;
(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
(ix)    any Amortization Event described in Section 9.1(d);
(x)    any failure of Seller to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from Originator, free and clear of any Adverse Claim (other
than as created hereunder); or any failure of Seller to give reasonably
equivalent value to Originator under the Receivables Sale Agreement in
consideration of the transfer by Originator of any Receivable, or any attempt by
any Person to void such transfer under statutory provisions or common law or
equitable action;
(xi)    any failure to vest and maintain vested in the Administrative Agent for
the benefit of the Purchasers, or to transfer to the Administrative Agent for
the benefit of the Purchasers, legal and equitable title to, and ownership of, a
first priority perfected undivided percentage ownership interest (to the extent
of the Purchaser Interests contemplated hereunder) or security interest in the
Receivables, the Related Security and the Collections, free and clear of any
Adverse Claim (except as created by the Transaction Documents);
(xii)    any failure of Originator to acquire from any Original Seller and
maintain legal and equitable title to, and ownership of any Receivable and the
Related Security and Collections with respect thereto, free and clear of any
Adverse Claim (other than as created by the Transaction Documents); or any
failure of Originator to give reasonably equivalent value to any Original Seller
under the Transfer Agreement in consideration of the transfer by such Original
Seller of any Receivable, or any attempt by any Person to void such transfer
under statutory provisions or common law or equitable action;
(xiii)    the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable,
the Related Security and Collections with respect thereto, and the proceeds of
any thereof, whether at the time of any Incremental Purchase or Reinvestment or
at any subsequent time;
(xiv)    any action or omission by any Seller Party or Provider which reduces or
impairs the rights of the Administrative Agent, the Agents or the Purchasers
with respect to any Receivable or the value of any such Receivable;
(xv)    any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action; and
(xvi)    the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.
Section 10.2    Increased Cost and Reduced Return. If after April 4, 2000, any
Funding Source shall be charged any fee, expense or increased cost on account of
the adoption of any applicable law, rule or

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




regulation (including any applicable law, rule or regulation regarding capital
adequacy), any accounting principles or any change in any of the foregoing, or
any change in the interpretation or administration thereof by the Financial
Accounting Standards Board (“FASB”), any governmental authority, any central
bank or any comparable agency charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such authority or agency (a “Regulatory Change”): (i) that
subjects any Funding Source to any charge or withholding on or with respect to
any Funding Agreement or a Funding Source’s obligations under a Funding
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to any Funding Source of any amounts payable under any
Funding Agreement (except for changes in the rate of tax on the overall net
income of a Funding Source or taxes excluded by Section 10.1) or (ii) that
imposes, modifies or deems applicable any reserve, assessment, insurance charge,
special deposit or similar requirement against assets of, deposits with or for
the account of a Funding Source, or credit extended by a Funding Source pursuant
to a Funding Agreement or (iii) that imposes any other condition the result of
which is to increase the cost to a Funding Source of performing its obligations
under a Funding Agreement, or to reduce the rate of return on a Funding Source’s
capital as a consequence of its obligations under a Funding Agreement, or to
reduce the amount of any sum received or receivable by a Funding Source under a
Funding Agreement or to require any payment calculated by reference to the
amount of interests or loans held or interest received by it, then, upon demand
by the Administrative Agent or the Agents, Seller shall pay to the relevant
Agent, for the benefit of the relevant Funding Source with respect to such
Agent’s Conduit Group, such amounts charged to such Funding Source or such
amounts to otherwise compensate such Funding Source for such increased cost or
such reduction. For the avoidance of doubt, if the issuance of FASB
Interpretation No. 46, or any other change in accounting standards or the
issuance of any other pronouncement, release or interpretation, causes or
requires the consolidation of all or a portion of the assets and liabilities of
Company or Seller with the assets and liabilities of the Administrative Agent,
the Agents, any Committed Purchaser or any other Funding Source, such event
shall constitute a circumstance on which such Funding Source may base a claim
for reimbursement under this Section.
Without limiting the foregoing, if any Funding Source has or reasonably
anticipates having any claim for compensation from the Seller pursuant to this
Section 10.2 and having the facility provided for by such Funding Source rated
by a credit rating agency could reduce the amount of such compensation (in such
Funding Source’s reasonable discretion), such Funding Source shall provide 30
days’ prior written notice to the Seller (a “Rating Request”), which Rating
Request shall specify the basis for such claim, that such Funding Source or its
designee intends to request a rating of its related facility from a credit
rating agency that is mutually agreeable to such Funding Source, the
Administrative Agent and the Servicer (the agreement of the Servicer not to be
unreasonably withheld, conditioned or delayed). Each of the Seller and the
Servicer agree that it shall promptly (i) cooperate reasonably with such Funding
Source’s efforts to obtain and maintain such rating (including such efforts to
make a full and complete application for such rating), (ii) provide such credit
rating agency (either directly or through distribution to the Administrative
Agent or such Funding Source (with a copy to the Administrative Agent)), any
information requested by such credit rating agency reasonably necessary for the
purposes of its analysis of, or its providing or monitoring of such rating, and
(iii) comply with all requirements of the credit rating agency with respect to
such rating. The Seller shall pay all initial, ongoing and renewal fees payable
to such credit rating agency in connection with any such rating or the
monitoring thereof regardless of whether such rating is obtained. The Seller and
the Servicer shall also comply in all respects with Rule 17g-5 of the Securities
Exchange Act of 1934 in respect of such rating. Nothing in this paragraph shall
(A) preclude any Funding Source from demanding compensation from the Seller in
accordance with Article X or otherwise at any time and without regard to whether
any rating shall have been obtained, or (B) require any Funding Source to obtain
any rating on the related facility prior to demanding any such compensation from
the Seller.
Section 10.3    Other Costs and Expenses. Seller shall pay to the Administrative
Agent, the Agents and each Conduit on demand all reasonable out-of-pocket costs
and expenses in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, the
cost of each Conduit’s auditors auditing the books, records and procedures of
Seller, reasonable fees and out-of-pocket expenses of legal counsel for the
Conduits, the Agents and the Administrative Agent (which such counsel may be
employees of any Conduit, an Agent or the Administrative Agent) with respect
thereto and with respect to advising the Conduits, the Agents and the
Administrative Agent as to their respective rights and remedies under this
Agreement. Seller shall pay to the Administrative Agent (in the case of costs
and expenses incurred by the Administrative Agent) or the relevant Agent (in the
case of costs and expenses incurred by the Purchasers in the related Conduit
Group) on demand any and all costs and expenses of the Administrative Agent, the
Agents and the Purchasers, if any, including reasonable counsel




--------------------------------------------------------------------------------




fees and expenses in connection with the enforcement of this Agreement and the
other documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event. Seller shall reimburse any Conduit on
demand for all other costs and expenses incurred by such Conduit (“Other
Costs”), including, without limitation, the cost of auditing such Conduit’s
books by certified public accountants, the cost of rating its Commercial Paper
by independent financial rating agencies, and the reasonable fees and
out-of-pocket expenses of counsel for such Conduit or any counsel for any
shareholder of such Conduit with respect to advising such Conduit or such
shareholder as to matters relating to such Conduit’s operations. For the
avoidance of any doubt, Other Costs shall include costs and expenses in
connection with any audit performed by Protiviti Inc., including the audit they
performed in February and March 2009.
Section 10.4    Allocations. Each Conduit shall allocate the liability for Other
Costs among Seller and other Persons with whom Conduit has entered into
agreements to purchase interests in receivables (“Other Sellers”). If any Other
Costs are attributable to Seller and not attributable to any Other Seller,
Seller shall be solely liable for such Other Costs. However, if Other Costs are
attributable to Other Sellers and not attributable to Seller, such Other Sellers
shall be solely liable for such Other Costs. All allocations to be made pursuant
to the foregoing provisions of this Article X shall be made by the relevant
Conduit in its sole discretion on a reasonable basis and shall be binding on
Seller and Servicer.
Section 10.5    Accounting Based Consolidation Event. If an Accounting Based
Consolidation Event shall at any time occur then, upon demand by the
Administrative Agent or any Agent, Seller shall pay to the Administrative Agent,
for the benefit of the relevant Affected Entity, such amounts as such Affected
Entity reasonably determines will compensate or reimburse such Affected Entity
for any resulting (i) fee, expense or increased cost charged to, incurred or
otherwise suffered by such Affected Entity, (ii) reduction in the rate of return
on such Affected Entity’s capital or reduction in the amount of any sum received
or receivable by such Affected Entity or (iii) internal capital charge or other
imputed cost determined by such Affected Entity to be allocable to Seller or the
transactions contemplated in this Agreement in connection therewith. Amounts
under this Section 10.5 may be demanded at any time without regard to the timing
of issuance of any financial statement by any Conduit or by any Affected Entity.
ARTICLE XI    
 


THE ADMINISTRATIVE AGENT
Section 11.1    Authorization and Action. Each Purchaser hereby designates and
appoints BTMU to act as its agent hereunder and under each other Transaction
Document, and authorizes the Administrative Agent to take such actions as agent
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms of this Agreement and the other Transaction Documents
together with such powers as are reasonably incidental thereto. The
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrative Agent shall be read into this Agreement or any other Transaction
Document or otherwise exist for the Administrative Agent. In performing its
functions and duties hereunder and under the other Transaction Documents, the
Administrative Agent shall act solely as agent for the Purchasers and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for any Seller Party, any Original Seller or any of such
Seller Party’s or Original Seller’s successors or assigns. The Administrative
Agent shall not be required to take any action that exposes the Administrative
Agent to personal liability or that is contrary to this Agreement, any other
Transaction Document or applicable law. The appointment and authority of the
Administrative Agent hereunder shall terminate upon the indefeasible payment in
full of all Aggregate Unpaids. Each Purchaser hereby authorizes the
Administrative Agent to execute each of the Uniform Commercial Code financing
statements on behalf of such Purchaser (the terms of which shall be binding on
such Purchaser).

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




Section 11.2    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement and each other Transaction Document by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
Section 11.3    Exculpatory Provisions. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be (i) liable for any
action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement or any other Transaction Document (except for
its, their or such Person’s own gross negligence or willful misconduct), or (ii)
responsible in any manner to any of the Purchasers for any recitals, statements,
representations or warranties made by any Seller Party, any Original Seller or
Provider contained in this Agreement, any other Transaction Document or any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement, or any other
Transaction Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, or any other Transaction
Document or any other document furnished in connection herewith or therewith, or
for any failure of any Seller Party, any Original Seller or Provider to perform
its obligations hereunder or thereunder, or for the satisfaction of any
condition specified in Article VI, or for the perfection, priority, condition,
value or sufficiency of any collateral pledged in connection herewith. The
Administrative Agent shall not be under any obligation to any Purchaser to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement or any
other Transaction Document, or to inspect the properties, books or records of
the Seller Parties, the Original Sellers or Provider. The Administrative Agent
shall not be deemed to have knowledge of any Amortization Event or Potential
Amortization Event unless the Administrative Agent has received notice from
Seller or a Purchaser.
Section 11.4    Reliance by Administrative Agent. The Administrative Agent shall
in all cases be entitled to rely, and shall be fully protected in relying, upon
any document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to
Seller), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Agents on behalf of the Committed Purchasers in their
respective Conduit Groups or all of the Purchasers, as applicable, as it deems
appropriate and it shall first be indemnified to its satisfaction by the
Purchasers, provided that unless and until the Administrative Agent shall have
received such advice, the Administrative Agent may take or refrain from taking
any action, as the Administrative Agent shall deem advisable and in the best
interests of the Purchasers. The Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, in accordance with a
request of all Agents on behalf of the Committed Purchasers in their respective
Conduit Groups or all of the Purchasers, as applicable, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Purchasers.
Section 11.5    Non-Reliance on Administrative Agent and Other Purchasers. Each
Purchaser expressly acknowledges that neither the Administrative Agent, nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including, without limitation, any review
of the affairs of any Seller Party, any Original Seller or Provider, shall be
deemed to constitute any representation or warranty by the Administrative Agent.
Each Purchaser represents and warrants to the Administrative Agent that it has
and will, independently and without reliance upon the Administrative Agent or
any other Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.
Section 11.6    Reimbursement and Indemnification. The Committed Purchasers
agree to reimburse and indemnify the Administrative Agent and its officers,
directors, employees, representatives and agents ratably according to their Pro
Rata Shares and the Purchase Pro Rata Shares of their respective Conduit Groups,
to the extent not paid or reimbursed by the Seller Parties (i) for any amounts
for which the Administrative Agent, acting in its capacity as Administrative
Agent, is entitled to reimbursement by the Seller Parties hereunder and (ii) for
any other expenses incurred by the Administrative Agent, in its capacity as
Administrative Agent and acting on behalf of the Purchasers, in connection with
the administration and enforcement of this Agreement and the other Transaction
Documents.




--------------------------------------------------------------------------------




Section 11.7    Administrative Agent in its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with Seller or any Affiliate of
Seller as though the Administrative Agent were not the Administrative Agent
hereunder. With respect to the acquisition of Purchaser Interests pursuant to
this Agreement, the Administrative Agent shall have the same rights and powers
under this Agreement in its individual capacity as any Purchaser and may
exercise the same as though it were not the Administrative Agent, and the terms
“Committed Purchaser,” “Purchaser, “ “Committed Purchasers” and “Purchasers”
shall include the Administrative Agent in its individual capacity.
Section 11.8    Successor Administrative Agent. The Administrative Agent may,
upon thirty days’ notice to Seller and the Purchasers, and the Administrative
Agent will, upon the direction of all of the Purchasers (other than the
Administrative Agent, in its individual capacity) resign as Administrative
Agent. If the Administrative Agent shall resign, then the Agents, acting on
behalf of the Committed Purchasers in their respective Conduit Groups, during
such thirty-day period shall collectively appoint from among the Purchasers a
successor agent. If for any reason no successor Administrative Agent is
collectively appointed by the Agents, acting on behalf of the Committed
Purchasers in their respective Conduit Groups, during such thirty-day period,
then effective upon the termination of such thirty-day period, the Purchasers
shall perform all of the duties of the Administrative Agent hereunder and under
the other Transaction Documents and Seller and Servicer (as applicable) shall
make all payments in respect of the Aggregate Unpaids directly to the applicable
Purchasers and for all purposes shall deal directly with the Purchasers. After
the effectiveness of any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Transaction
Documents and the provisions of this Article XI and Article X shall continue in
effect for its benefit with respect to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement and under the other
Transaction Documents.
ARTICLE XII    
 


ASSIGNMENTS; PARTICIPATIONS
Section 12.1    Assignments. (a) Seller, Servicer, Administrative Agent, the
Agents and each Committed Purchaser hereby agree and consent to the complete or
partial assignment by a Conduit of all or any portion of its rights under,
interest in, title to and obligations under this Agreement to any Funding Source
or, with the consent of the Seller (which consent shall not be unreasonably
withheld), to any other Person, and upon such assignment, such Conduit shall be
released from its obligations so assigned. Further, Seller, Servicer, the
Administrative Agent, the Agents and each Committed Purchaser hereby agree that
any assignee of such Conduit of this Agreement or all or any of the Purchaser
Interests of such Conduit shall have all of the rights and benefits under this
Agreement as if the terms “Gotham,” “Victory,” and/or “Conduit,” as applicable,
explicitly referred to such party (provided that the Purchaser Interests of any
such assignee shall accrue Yield pursuant to Section 4.1), and no such
assignment shall in any way impair the rights and benefits of such Conduit
hereunder. Neither Seller nor Servicer shall have the right to assign its rights
or obligations under this Agreement.
(b)    Any Committed Purchaser may at any time and from time to time assign to
one or more Persons (“Purchasing Committed Purchasers”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Committed Purchaser and such selling
Committed Purchaser. The consent of each Conduit shall be required prior to the
effectiveness of any such assignment; and, in the event of any such assignment
by any Committed Purchaser, other than to an Affiliate of such Committed
Purchaser, another Committed Purchaser or an Affiliate of another Committed
Purchaser, the consent of Seller (which consent shall not be unreasonably
withheld) shall be required prior to the effectiveness of any such assignment.
Each assignee of a Committed Purchaser must (i) have a short-term debt rating of
A-1 or better by Standard & Poor’s Ratings Group and P-1 by Moody’s Investor
Service, Inc. and (ii) agree to deliver to the Administrative Agent and the
Agents, promptly following any request therefor by the Administrative Agent, any
Agent or any Conduit, an enforceability opinion in form and substance
satisfactory to the Administrative Agent,

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




such Agent and such Conduit. Upon delivery of the executed Assignment Agreement
to the Administrative Agent and the Agents, such selling Committed Purchaser
shall be released from its obligations hereunder to the extent of such
assignment. Thereafter the Purchasing Committed Purchaser shall for all purposes
be a Committed Purchaser party to this Agreement and shall have all the rights
and obligations of a Committed Purchaser under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by
Seller, the Purchasers, the Administrative Agent or the Agents shall be
required.
Section 12.2    Participations. Any Committed Purchaser may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Committed Purchasers in the same Conduit Group, its obligation
hereunder or any other interest of such Committed Purchaser hereunder.
Notwithstanding any such sale by a Committed Purchaser of a participating
interest to a Participant, such Committed Purchaser’s rights and obligations
under this Agreement shall remain unchanged, such Committed Purchaser shall
remain solely responsible for the performance of its obligations hereunder, and
Seller, each Conduit, the relevant Agent and the Administrative Agent shall
continue to deal solely and directly with such Committed Purchaser in connection
with such Committed Purchaser’s rights and obligations under this Agreement.
Each Committed Purchaser agrees that any agreement between such Committed
Purchaser and any such Participant in respect of such participating interest
shall not restrict such Committed Purchaser’s right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 14.1(b)(i).
Section 12.3    Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Committed Purchaser may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Committed
Purchaser to a Federal Reserve Bank, without notice to or consent of the Seller,
the Administrative Agent, the Agents or any Purchaser; provided that no such
pledge or grant of a security interest shall release a Committed Purchaser from
any of its obligations hereunder, or substitute any such pledgee or grantee for
such Committed Purchaser as a party hereto.
ARTICLE XIII    
 


{RESERVED}
ARTICLE XIV    
 


MISCELLANEOUS
Section 14.1    Waivers and Amendments. (a) No failure or delay on the part of
the Administrative Agent, the Agents or any Purchaser in exercising any power,
right or remedy under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or remedy preclude
any other further exercise thereof or the exercise of any other power, right or
remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.
(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b). Each Conduit, Seller, the Agents and the Administrative Agent, at the
direction of all Agents on behalf of the Committed Purchasers in their
respective Conduit Groups, may enter into written modifications or waivers of
any provisions of this Agreement,




--------------------------------------------------------------------------------




provided, however, that no such modification or waiver shall:
(i)    without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or Servicer, (B) reduce the rate or extend the time of payment of Yield or any
CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable to
the Administrative Agent or the Agents for the benefit of the Purchasers, (D)
except pursuant to Article XII hereof, change the amount of the Capital of any
Purchaser, any Committed Purchaser’s Pro Rata Share (other than, to the extent
applicable in each case, pursuant to Section 4.6 or the terms of any other
Funding Agreement), any Conduit Group’s Purchase Pro Rata Share (other than, to
the extent applicable, pursuant to Section 4.6) or Reduction Pro Rata Share or
any Committed Purchaser’s Commitment, (E) amend, modify or waive any provision
of Section 4.6 or this Section 14.1(b) or any provision relating to the number
of Conduits or Conduit Groups required to take any action under or waive any
provision in this Agreement, (F) consent to or permit the assignment or transfer
by Seller of any of its rights and obligations under this Agreement, (G) change
the definition of “Eligible Receivable, “ “Loss Reserve, “ “Loss-to-Liquidation
Ratio, “ or “Loss Percentage” or (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses;
(ii)    without the written consent of the then Administrative Agent and the
Agents, amend, modify or waive any provision of this Agreement if the effect
thereof is to affect the rights or duties of such Administrative Agent or any
Agent; or
(iii)    without the written consent of the then Servicer, amend, modify or
waive any provision of Article VIII if the effect thereof is to affect the
rights or duties of such Servicer.    
Notwithstanding the foregoing, (i) without the consent of the Committed
Purchasers, but with the consent of Seller, the Administrative Agent may amend
this Agreement solely to add additional Persons as Committed Purchasers
hereunder; (ii) the Administrative Agent, the Agents on behalf of the Committed
Purchasers in their respective Conduit Groups and each Conduit may enter into
amendments to modify any of the terms or provisions of Article XI, Article XII,
Section 14.13 or any other provision of this Agreement without the consent of
Seller, provided that such amendment has no negative impact upon Seller. Any
modification or waiver made in accordance with this Section 14.1 shall apply to
each of the Purchasers equally and shall be binding upon Seller, the Purchasers,
the Agents and the Administrative Agent; and (iii) the Administrative Agent,
acting upon the direction of both Agents on behalf of the Committed Purchasers
in their respective Conduit Groups, may waive the occurrence of an Amortization
Event.
Section 14.2    Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective  if given by telecopy, upon the receipt
thereof,  if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or  if
given by any other means, when received at the address specified in this Section
14.2. Seller hereby authorizes the Administrative Agent and the Agents to effect
purchases and Tranche Period and Discount Rate selections, as applicable, based
on telephonic notices made by any Person whom the Administrative Agent or the
relevant Agent, as applicable, in good faith believes to be acting on behalf of
Seller. Seller agrees to deliver promptly to the Administrative Agent or the
relevant Agent, as applicable, a written confirmation of each telephonic notice
signed by an authorized officer of Seller; provided, however, the absence of
such confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by the Administrative Agent or the
relevant Agent, as applicable, the records of the Administrative Agent or such
Agent, as applicable, shall govern absent manifest error.
Section 14.3    Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




payments received pursuant to Section 10.2 or 10.3) in a greater proportion than
that received by any other Purchaser entitled to receive a ratable share of such
Aggregate Unpaids, such Purchaser agrees, promptly upon demand, to purchase for
cash without recourse or warranty a portion of such Aggregate Unpaids held by
the other Purchasers so that after such purchase each Purchaser will hold its
ratable proportion of such Aggregate Unpaids; provided that if all or any
portion of such excess amount is thereafter recovered from such Purchaser, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.
Section 14.4    Protection of Ownership Interests of the Purchasers. (a) Seller
agrees that from time to time, at its expense, it will promptly execute and
deliver all instruments and documents, and take all actions, that may be
necessary or desirable, or that the Administrative Agent may request, to
perfect, protect or more fully evidence the Purchaser Interests, or to enable
the Administrative Agent, the Agents or the Purchasers to exercise and enforce
their rights and remedies hereunder. At any time upon the occurrence and during
the continuance of a Potential Amortization Event, the Administrative Agent may,
or the Administrative Agent may direct Seller or Servicer to, notify the
Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Agents or a designee thereof. Seller or Servicer (as
applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.
(b)    If any Seller Party fails to perform any of its obligations hereunder,
the Administrative Agent, the Agents or any Purchaser may (but shall not be
required to) perform, or cause performance of, such obligations, and the
Administrative Agent’s, the Agents’ or such Purchaser’s reasonable costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes the Administrative
Agent at any time and from time to time in the sole discretion of the
Administrative Agent, and appoints the Administrative Agent as its
attorney-in-fact, to act on behalf of such Seller Party (i) to execute on behalf
of Seller as debtor and to file financing statements necessary or desirable in
the Administrative Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchasers in the Receivables and
(ii) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Receivables as a financing statement
in such offices as the Administrative Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Purchasers in the Receivables. This appointment is coupled
with an interest and is irrevocable.
Section 14.5    Confidentiality. (a) Each Seller Party, each Agent, the
Administrative Agent and each Purchaser shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of the Transaction
Documents and the other confidential or proprietary information with respect to
the other parties hereto and their respective businesses obtained by it or them
in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that such Seller Party, such Agent, the
Administrative Agent and such Purchaser and its officers and employees may
disclose such information to such Person’s external accountants and attorneys
and as required by any applicable law or order of any judicial or administrative
proceeding. Anything herein to the contrary notwithstanding (and notwithstanding
any other express or implied agreement to the contrary), each Seller Party, each
Purchaser, each Agent and the Administrative Agent, each Indemnified Party and
any successor or assign of any of the foregoing (and each employee,
representative or other agent of any of the foregoing) may disclose to any and
all Persons, without limitation of any kind, the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4(c)) of the transactions contemplated herein and all materials of any
kind (including opinions or other tax analyses) that are or have been provided
to any of the foregoing relating to such tax treatment or tax structure, and it
is hereby confirmed that each of the foregoing have been so authorized since the
commencement of discussions regarding the transactions, except to the extent
that confidentiality is reasonably necessary to comply with U.S. federal or
state securities laws.
(b)    Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to the Administrative Agent, the Agents, the Committed Purchasers or the
Conduits by each other, (ii) by the Administrative Agent, the Agents or the
Purchasers to any prospective or actual assignee or participant of any of them
and (iii) by the Administrative Agent, the Agents or a Conduit to any rating
agency, Commercial Paper dealer, any Funding Source or other provider of a
surety, guaranty or credit or liquidity enhancement to a Conduit or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which BTMU or any Committed Purchaser acts as an administrative agent
and to any officers, directors, employees, outside accountants and attorneys of
any of the




--------------------------------------------------------------------------------




foregoing. In addition, the Purchasers, the Agents and the Administrative Agent
may disclose any such nonpublic information pursuant to any law, rule
(including, without limitation, as contemplated by Rule 17g-5 of the Securities
Exchange Act of 1934), regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).
Section 14.6    Bankruptcy Petition. Seller, Servicer, the Agents, the
Administrative Agent and each Committed Purchaser hereby covenant and agree
that, prior to the date that is one year and one day after the payment in full
of all outstanding senior indebtedness of a Conduit, it will not institute
against, or join any other Person in instituting against, such Conduit any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.
Section 14.7    Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of a Conduit, an
Agent, the Administrative Agent or any Committed Purchaser, no claim may be made
by any Seller Party or any other Person against a Conduit, an Agent, the
Administrative Agent or any Committed Purchaser or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Seller Party hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
Section 14.8    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Section 14.9    CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH SELLER
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, ANY AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER
PARTY AGAINST THE ADMINISTRATIVE AGENT, ANY AGENT OR ANY PURCHASER OR ANY
AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK.
Section 14.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
Section 14.11    Integration; Binding Effect; Survival of Terms.
(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




and their respective successors and permitted assigns (including any trustee in
bankruptcy). This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until terminated in accordance with its terms;
provided, however, that the rights and remedies with respect to (i) any breach
of any representation and warranty made by any Seller Party pursuant to Article
V, (ii) the indemnification and payment provisions of Article X, and Sections
14.5 and 14.6 shall be continuing and shall survive any termination of this
Agreement.
Section 14.12    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
Section 14.13    BTMU Corporate Bank Roles. Each of the Committed Purchasers
acknowledges that BTMU acts, or may in the future act, (i) as administrative
agent and/or funding agent for any Conduit or any Committed Purchaser or as a
Funding Source or agent for any Funding Source, (ii) as issuing and paying agent
for the Commercial Paper, (iii) to provide credit or liquidity enhancement for
the timely payment for the Commercial Paper and (iv) to provide other services
from time to time for any Conduit or any Committed Purchaser (collectively, the
“BTMU Corporate Bank Roles”). Without limiting the generality of this Section
14.13, each Committed Purchaser hereby acknowledges and consents to any and all
BTMU Corporate Bank Roles and agrees that in connection with any BTMU Corporate
Bank Role, BTMU may take, or refrain from taking, any action that it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrative agent for Gotham and Victory.
Section 14.14    Characterization. (a) It is the intention of the parties hereto
that each purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale, which purchase shall provide the applicable Purchaser with the
full benefits of ownership of the applicable Purchaser Interest. Except as
specifically provided in this Agreement, each sale of a Purchaser Interest
hereunder is made without recourse to Seller; provided, however, that (i) Seller
shall be liable to each Purchaser, each Agent and the Administrative Agent for
all representations, warranties, covenants and indemnities made by Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser, any Agent or
the Administrative Agent or any assignee thereof of any obligation of Seller or
a Transferor or any other person arising in connection with the Receivables, the
Related Security, or the related Contracts, or any other obligations of Seller
or a Transferor.
(b)    In addition to any ownership interest which the Administrative Agent may
from time to time acquire pursuant hereto, Seller hereby grants to the
Administrative Agent for the ratable benefit of the Purchasers a valid and
perfected security interest in all of Seller’s right, title and interest in, to
and under all Receivables now existing or hereafter arising, the Collections,
each Lock-Box, each Collection Account, all Related Security, the Demand Note,
all other rights and payments relating to such Receivables and all proceeds of
any thereof prior to all other liens on and security interests therein to secure
the prompt and complete payment of the Aggregate Unpaids. The Administrative
Agent and the Purchasers shall have, in addition to the rights and remedies that
they may have under this Agreement, all other rights and remedies provided to a
secured creditor under the UCC and other applicable law, which rights and
remedies shall be cumulative.
Section 14.15    Withholding. Any Purchaser that is not incorporated under the
laws of the United States of America, or a state thereof, agrees to deliver to
the Administrative Agent (with copies to Seller) two duly completed copies of
United States Internal Revenue Service Forms W-8BEN or W-8ECI, certifying in
either case that such Purchaser is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes.
Section 14.16    Patriot Act. Each Agent and the Administrative Agent (for
itself and not on behalf of any Agent) hereby notifies each Seller Party that
pursuant to the requirements of the USA Patriot Act (Title




--------------------------------------------------------------------------------




III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”),
it is required to obtain, verify and record information that identifies the
Seller, which information includes the name and address of the Seller and other
information that will allow such Agent or the Administrative Agent, as
applicable, to identify the Seller in accordance with the Patriot Act.
Section 14.17    No Recourse. The obligations (if any) of any Committed
Purchaser under this Agreement are solely the corporate obligations of such
Committed Purchaser. No recourse shall be had for any obligation, covenant or
agreement (including, without limitation, the payment of any amount owing in
respect to this Agreement or the payment of any fee hereunder or for any other
obligation or claim) arising out of or based upon this Agreement or any other
agreement, instrument or Transaction Document entered into pursuant hereto or in
connection herewith against any stockholder, employee, officer, director,
manager, administrator, partner or incorporator of any Committed Purchaser, as
such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise.
Section 14.18    Limitation on Payments. Notwithstanding any provisions
contained in this Agreement to the contrary, no Committed Purchaser shall, nor
shall it be obligated to, pay any amount pursuant to this Agreement unless (a)
such Committed Purchaser has received funds which may be used to make such
payment and which funds are not required to repay its Commercial Paper notes and
advances under its Funding Agreements when due and (b) after giving effect to
such payment, either (i) there is sufficient liquidity availability (determined
in accordance with the Commercial Paper program documents and agreements of such
Committed Purchaser), under all of the liquidity facilities for such Committed
Purchaser’s commercial paper program, to pay the “Face Amount” (as defined
below) of all its outstanding Commercial Paper notes and advances under its
Funding Agreements when due or (ii) all of its Commercial Paper notes and
advances under its Funding Agreements are paid in full. Any amount which any
Committed Purchaser does not pay pursuant to the operation of the preceding
sentence shall not constitute a claim (as defined in §101 of the Bankruptcy
Code) against or an obligation of any Committed Purchaser for any such
insufficiency unless and until such payment may be made in accordance with
clauses (a) and (b) above. The agreements in this Section 14.18 shall survive
termination of this Agreement and payment of all obligations hereunder. As used
in this Section 14.18, the term “Face Amount” means, with respect to outstanding
Commercial Paper notes or advances under Funding Agreements, (x) the face amount
of any such Commercial Paper notes issued on a discount basis, and (y) the
principal amount of, plus the amount of all interest accrued and to accrue
thereon to the stated maturity date of, any such Commercial Paper notes issued
on an interest-bearing basis or any such advances under a Funding Agreement.
[SIGNATURE PAGES FOLLOW]




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
ENERGIZER RECEIVABLES FUNDING CORPORATION
By:    

Name: William C. Fox

Title: Vice President and Treasurer
Address:
533 Maryville University Drive


St. Louis, Missouri 63141

Page #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




ENERGIZER BATTERY, INC.
By:    

Name: William C. Fox

Title: Vice President and Treasurer
Address:
533 Maryville University Drive



St. Louis, Missouri 63141

ENERGIZER PERSONAL CARE, LLC
By:    

Name: William C. Fox

Title: Vice President and Treasurer
Address:
6 Research Drive



Shelton, CT 06484







--------------------------------------------------------------------------------


GOTHAM FUNDING CORPORATION
By:        

    
Address:
(for opinions) c/o J.H. Management Corporation


One International Place

Boston, MA 02110
(for other communications) c/o The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch

1251 Avenue of the Americas

New York, New York 10020
VICTORY RECEIVABLES CORPORATION
By:        

    
Address:
(for opinions) c/o J.H. Management Corporation


One International Place

Boston, MA 02110
(for other communications) c/o The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch

1251 Avenue of the Americas

New York, New York 10020


--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Committed
Purchaser
By:    

Name:

Title:
Address:    The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch

1251 Avenue of the Americas

New York, NY 10020

Attention: Securitization Group
 





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Administrative Agent
and as an Agent
By:    

Name:

Title:
Address:    The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch

1251 Avenue of the Americas
 



--------------------------------------------------------------------------------


New York, NY 10020

Attention: Securitization Group
 

SUNTRUST BANK,
as a Committed Purchaser and an Agent




By:                         

Name:   
Title:


Address:    SunTrust Robinson Humphrey, Inc.
    c/o Sun Trust Bank
    3333 Peachtree Road, NE
    Atlanta, GA 30326
Attention: Michael Peden






--------------------------------------------------------------------------------




    
EXHIBIT I
DEFINITIONS
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of any Conduit that are subject to this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of an
Affected Entity. An Accounting Based Consolidation Event shall be deemed to
occur on the date any Affected Entity shall acknowledge in writing that any such
consolidation of the assets and liabilities of any Conduit shall occur.
“Accounts Receivable Turnover Ratio” means, for any Settlement Period, the ratio
computed as of the most recent Settlement Date by dividing (i) the aggregate
amount of Receivables originated during the 12 months ending on such Settlement
Date by (ii) the average month end amount of the aggregate Outstanding Balance
of Receivables during the 12 months ending on such Settlement Date.
“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.
“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.
“Affected Entity” means (i) any Committed Purchaser, (ii) any insurance company,
bank or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to any Conduit, (iii) any agent, administrator or
manager of any Conduit, or (iv) any bank holding company in respect of any of
the foregoing.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
“Agent” means each of BTMU and any other entity that becomes a party hereto from
time to time in its respective capacity as a “Agent” under this Agreement.
“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.
“Aggregate Reduction” has the meaning specified in Section 1.3.
“Aggregate Reserves” means, on any date of determination, the greater of: (a)
the sum of (i) the product of (A) the sum of the Loss Reserve Floor and the
Dilution Reserve Floor, multiplied by (B) the Net Receivables Balance as of the
close of business of the Servicer on such date, plus (ii) the Yield and Servicer
Reserve, and (b) the sum of the Loss Reserve, the Yield and Servicer Reserve,
and the Dilution Reserve.
“Aggregate Unpaids” means, at any time, an amount equal to the sum of, without
duplication, all Aggregate Capital and all other unpaid Obligations (whether due
or accrued) at such time.
“Agreement” means this Third Amended and Restated Receivables Purchase
Agreement, as it may be




--------------------------------------------------------------------------------




amended, restated, supplemented or otherwise modified and in effect from time to
time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Administrative Agent following the occurrence of any other
Amortization Event and (iv) the date which is 30 Business Days after the
Administrative Agent’s receipt of written notice from Seller that it wishes to
terminate the facility evidenced by this Agreement.
“Amortization Event” has the meaning specified in Article IX.
“Assignment Agreement” has the meaning set forth in Section 12.1(b).
“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.
“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned pursuant to any
Funding Agreement or otherwise transferred or terminated prior to the date on
which it was originally scheduled to end; an amount equal to the excess, if any,
of (A) the CP Costs or Yield (as applicable) that would have accrued during the
remainder of the Tranche Periods or the tranche periods for Commercial Paper
determined by the Administrative Agent or any Agent to relate to such Purchaser
Interest (as applicable) subsequent to the date of such reduction, assignment,
transfer or termination (or in respect of clause (ii) above, the date such
Aggregate Reduction was designated to occur pursuant to the Reduction Notice) of
the Capital of such Purchaser Interest if such reduction, assignment, transfer
or termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated. In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.
“BTMU” has the meaning set forth in the preamble to this Agreement.
“BTMU Pooled CP Costs” means, for each day and with respect to the Capital
associated with each Purchaser Interest of Gotham or Victory as to which the
BTMU Pooled CP Costs are applicable, the sum of (i) the discount or yield
accrued (including, without limitation, any associated with financing the
discount or interest component on the roll-over of any relevant Pooled
Commercial Paper) on the Pooled Commercial Paper issued by Gotham or Victory, as
applicable, on such day, plus (ii) any and all accrued commissions in respect of
the relevant placement agents and commercial paper dealers, and issuing and
paying agent fees incurred, in respect of such Pooled Commercial Paper for such
day, plus (iii) other costs (including without limitation those associated with
funding small or odd-lot amounts) with respect to all receivable purchase,
credit and other investment facilities which are funded by the applicable Pooled
Commercial Paper for such day. The BTMU Pooled CP Costs shall be determined by
BTMU in its capacity as Agent for the related Conduit Group, whose determination
shall be conclusive.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or St. Louis, Missouri and The Depository Trust
Company of New York is open for business, and, if the

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




applicable Business Day relates to any computation or payment to be made with
respect to the LIBO Rate, any day on which dealings in dollar deposits are
carried on in the London interbank market, and, if the applicable Business Day
is used with respect to any advances based upon CP Costs, any day upon which
commercial paper markets in the United States are open.
“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Administrative Agent or the
relevant Agent, as the case may be, which in each case are applied to reduce
such Capital in accordance with the terms and conditions of this Agreement;
provided that such Capital shall be restored (in accordance with Section 2.5) in
the amount of any Collections or other payments so received and applied if at
any time the distribution of such Collections or payments are rescinded,
returned or refunded for any reason.
“Change of Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of voting stock of any Seller
Party or Provider.
“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased, (iii)
which, consistent with the Credit and Collection Policy, would be written off
Seller’s books as uncollectible, (iv) which has been identified by Seller as
uncollectible or (v) as to which any payment, or part thereof, remains unpaid
for 91 days or more from the original due date for such payment.
“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.
“Collection Account Agreement” means an agreement substantially, as the same may
be amended, restated, supplemented or otherwise modified from time to time in
the form of Exhibit VI-A or Exhibit VI-B among a Transferor, Seller, the
Administrative Agent and a Collection Bank.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI-A or Exhibit VI-B, as applicable, from the Administrative Agent to a
Collection Bank or any similar or analogous notice from the Administrative Agent
to a Collection Bank.
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
“Commercial Paper” means promissory notes of a Conduit issued by such Conduit in
the commercial paper market.
“Commitment” means, for each Committed Purchaser, the commitment of such
Committed Purchaser to purchase Purchaser Interests from Seller, in an amount
not to exceed (i) in the aggregate, the amount set forth opposite such Committed
Purchaser’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof (including, without limitation, any
termination of Commitments pursuant to Section 4.6 hereof) and (ii) with respect
to any individual purchase hereunder, its Pro Rata Share of the related Conduit
Group’s Purchase Pro Rata Share of the Purchase Price therefor.
“Committed Purchaser” means (i) BTMU, with respect to Gotham and Victory and
their Conduit Group, (ii) SunTrust Bank, with respect to the Conduit Group that
includes SunTrust Bank and (iii) any other entity listed on Schedule A hereto
that becomes a party hereto from time to time with respect to any other Conduit.
“Committed Purchaser Interest” means a Purchaser Interest funded by a Committed
Purchaser.




--------------------------------------------------------------------------------




“Concentration Limit” means, at any time, for any Obligor, (i) an amount equal
to 25% of the Loss Reserve Floor at such time multiplied by the aggregate
Outstanding Balance of all Eligible Receivables at such time or (ii) such other
amount (a “Special Concentration Limit”) for such Obligor designated by the
Administrative Agent and the Agents; provided, that, if the short term rating of
any Obligor set forth in the table below shall decrease from the level indicated
in the table below (with respect to any rating agency) for such Obligor, the
Special Concentration Limit for such Obligor shall automatically be canceled;
provided, further, in the case of an Obligor and any Affiliate of such Obligor,
the Concentration Limit shall be calculated as if such Obligor and such
Affiliate are one Obligor; and provided, further, that either Agent may, upon
not less than three Business Days’ notice to Seller, cancel any Special
Concentration Limit. The Administrative Agent and the Agents hereby designate
the following Special Concentration Limits with respect to the Obligors set
forth in the table below.


Obligor
Special Concentration Limit


Short Term Rating
Wal-Mart Stores, Inc
35% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-1+ by S&P and
P-1 by Moody’s
Walgreens
12% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-1 by S&P and P-1 by Moody’s
Lowe’s Companies, Inc.
10% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-1 by S&P and P-1 by Moody’s
Target Corporation
20% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-1 by S&P and P-1 by Moody’s
The Home Depot, Inc
10% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-2 by S&P and P-2 by Moody’s
CVS Corp.
6% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.


A-2 by S&P and P-2 by Moody’s
The Kroger Co.
6% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-2 by S&P and P-2 by
Moody’s



“Conduit” has the meaning set forth in the preamble to this Agreement.
“Conduit Group” means, at any time, (A) a group consisting of a Conduit or (in
the case of Gotham and Victory, collectively) Conduits, such Conduit’s or
Conduits’ related Committed Purchasers and such Conduit’s or Conduits’ Agent and
(B) with respect to SunTrust Bank, a group consisting of SunTrust Bank, as a
Committed Purchaser, and SunTrust Bank, as an Agent.
“Consent Notice” has the meaning set forth in Section 4.6.
“Consent Period” has the meaning set forth in Section 4.6.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
“CP Costs” means, for any period and with respect to any Capital funded by
Commercial Paper notes issued by Gotham or Victory, (I) unless BTMU has
determined that the BTMU Pooled CP Costs shall be applicable, the Relevant
Conduit’s cost of funding such Capital, taking into account the weighted daily
average interest rate

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




payable in respect of such Commercial Paper notes during such period (determined
in the case of discount Commercial Paper notes by converting the discount to an
interest bearing equivalent rate per annum), applicable placement fees and
commissions, and such other costs and expenses as BTMU in good faith deems
appropriate; and (II) to the extent BTMU has determined that the BTMU Pooled CP
Costs shall be applicable, the BTMU Pooled CP Costs.
“Credit and Collection Policy” means Seller’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit VIII hereto, as modified from time to time in accordance
with this Agreement.
“Credit Memo” means any credit, discount or allowance issued to cancel an
invoice, cancel and replace an invoice, record a return, credit a customer for
defective merchandise, adjust for new sales policy changes, credit a customer
for goods and services taxes, provide a trade show credit or allow for other
miscellaneous adjustments, in each case in the ordinary course of business of
Servicer.
“Credit Memo Horizon Ratio” means, as of the last day of any calendar month, a
percentage equal to (i) the aggregate gross sales of the Transferors during the
preceding two calendar months then most recently ended divided by (ii) the
aggregate Net Receivables Balance of all Receivables as to which any payment or
part thereof remains unpaid for no more than 60 days from the original due date
for such payment as of the last day of the most recently ended calendar month;
provided, however, that this definition and the calculation of the “Credit Memo
Horizon Ratio” may be modified (the “Credit Memo Horizon Ratio Adjustment”) at
any time as requested by the Administrative Agent with the consent of (or at the
direction of) all Purchasers based upon, or to better reflect the results set
forth in, any report or findings with respect to any audit of the Servicer
undertaken pursuant to Section 7.1(d) to the extent that such results (i) relate
to matters that could effect this definition or the components thereof
(including, without limitation, any change in the payment rates or defaults of
the Receivables, how quickly Credit Memos are issued with respect to the
Receivables or the terms of any Receivables) and (ii) are set forth in a notice
delivered to the Seller by the Administrative Agent at least thirty (30) days
prior to the implementation of such Credit Memo Horizon Ratio Adjustment at the
request of the Administrative Agent.
”Credit Memo Percentage” means as of the last day of any calendar month, a
percentage equal to:


((2.0 x ED) + (DS - ED) x DS ) x DHR
                ED


where:


ED    =    the Expected Credit Memo Ratio at such time.


DS    =    the Credit Memo Spike Ratio at such time.


DHR    =    the Credit Memo Horizon Ratio at such time.
“Credit Memo Spike Ratio” means, as of the last day of any calendar month, the
highest two month rolling average of the Credit Memo-to-Sales Ratio calculated
as of the last day of each of the twelve calendar months then most recently
ended.
“Credit Memo-to-Sales Ratio” means, at any time, a percentage equal to (i) the
aggregate amount of Credit Memos which occurred during the month then most
recently ended, divided by (ii) the aggregate gross sales of the Transferors
during the month three months prior to such month, calculated on a monthly
basis.
“Days Sales Outstanding” means, for any Settlement Period, the ratio computed as
of the most recent Settlement Date by dividing (a) 360 by (b) the Accounts
Receivable Turnover Ratio for the most recent Settlement Period.




--------------------------------------------------------------------------------




“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected or returned goods or services, any discount or any
adjustment or otherwise by Seller (other than cash Collections on account of the
Receivables) or (y) reduced or canceled as a result of a setoff in respect of
any claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (ii) any of the representations or
warranties in Article V are no longer true with respect to any Receivable.
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 4% above the Alternate Base Rate.
“Default Ratio” means, for any calendar month, a percentage equal to (i) the sum
of (A) the aggregate Outstanding Balance of all Receivables that were unpaid for
91-120 days as of the last day of such month and (B) the actual write-offs
during such calendar month divided by (ii) the aggregate gross sales of the
Transferors during the calendar month five calendar months prior to such
calendar month.
“Delinquency Ratio” means, as of the last day of any month, the percentage equal
to (i) the sum of (a) the aggregate Outstanding Balance of all Receivables that
were Delinquent Receivables at such time plus (b) the ending balance of the
Transferors’ suspense accounts at such time plus (c) the aggregate amount of
unresolved short pays set forth on the most recent Monthly Report divided by
(ii) the aggregate Outstanding Balance of all Receivables at such time.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.
“Demand Note” means a promissory note substantially in the form of Exhibit VIII
to the Receivables Sale Agreement executed by Originator in favor of Seller.
“Designated Obligor” means an Obligor indicated by either Agent to Seller in
writing.
“Dilution Ratio” means, as of the last day of any calendar month, a percentage
equal to (i) the sum of the aggregate amount of Dilutions plus Credit Memos as
at such day divided by (ii) the aggregate gross sales of the Transferors during
the calendar month three calendar months prior to such calendar month.
“Dilution Reserve” means, on any date, an amount equal to the product of (i) the
sum of (A) the general ledger accrual balance of the Transferors divided by the
aggregate Outstanding Balance of all Receivables plus (B) the Credit Memo
Percentage multiplied by (ii) the Net Receivables Balance as of the close of
business of the Transferors on such date, provided that the Dilution Reserve
shall, at no time, be less than $0.00.
“Dilution Reserve Floor” means 20%.
“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
“Discount Rate” means, the LIBO Rate or the Alternate Base Rate, as applicable,
with respect to each Committed Purchaser Interest.
“Eligible Receivable” means, at any time, a Receivable:
(i)the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; (c) is not a Designated Obligor; and (d) is not a government
or a governmental subdivision or agency, provided that a Government Receivable
that otherwise would be an Eligible Receivable under this definition but for
this clause (i) shall be an Eligible Receivable so long as the

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




aggregate Outstanding Balance of all such Government Receivables does not exceed
3% of the aggregate Outstanding Balance of all Receivables,
(ii)    which is not a Charged-Off Receivable or a Delinquent Receivable,
(iii)    which by its terms is due and payable within 91 days of the original
billing date therefor and has not had its payment terms extended,
(iv)    which is an “account” or “chattel paper” within the meaning of Section
9-105 and Section 9-106, respectively, of the UCC of all applicable
jurisdictions,
(v)    which is denominated and payable only in United States dollars in the
United States,
(vi)    which arises under a Contract in substantially the form of one of the
form contracts set forth on Exhibit IX hereto or otherwise approved by the
Administrative Agent in writing, which, together with such Receivable, has been
duly authorized, is in full force and effect and constitutes the legal, valid
and binding obligation of the related Obligor enforceable against such Obligor
in accordance with its terms subject to no offset, counterclaim or other
defense,
(vii)    which arises under a Contract which (A) does not require the Obligor
under such Contract to consent to the transfer, sale or assignment of the rights
and duties of any Transferor or any of its assignees under such Contract and (B)
does not contain a confidentiality provision that purports to restrict the
ability of any Purchaser to exercise its rights under this Agreement, including,
without limitation, its right to review the Contract,
(viii)    which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by a Transferor,
(ix)    which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation,
(x)    which satisfies all applicable requirements of the Credit and Collection
Policy,
(xi)    which was generated in the ordinary course of (A) Originator’s business
or (B) an Original Seller’s business and subsequently sold to Originator
pursuant to the terms of the Transfer Agreement.
(xii)    which arises solely from the sale of goods or the provision of services
to the related Obligor by a Transferor, and not by any other Person (in whole or
in part),
(xiii)    as to which the Agents have not notified Seller that the Agents have,
in their collective reasonable business judgment, determined that such
Receivable or class of Receivables is not acceptable as an Eligible Receivable
due to the credit worthiness of the Obligor, including, without limitation,
because such Receivable arises under a Contract that is not acceptable to the
Agents in their collective reasonable business judgement,
(xiv)    which is not subject to any right of rescission, set-off, counterclaim,
dispute, any other defense (including defenses arising out of violations of
usury laws) of the applicable Obligor against a Transferor or any other Adverse
Claim, and the Obligor thereon holds no right as against a Transferor to cause
such Transferor to repurchase the goods or merchandise the sale of which shall
have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract),
(xv)    as to which a Transferor has satisfied and fully performed all
obligations on its part with




--------------------------------------------------------------------------------




respect to such Receivable required to be fulfilled by it, and no further action
is required to be performed by any Person with respect thereto other than
payment thereon by the applicable Obligor,
(xvi)    all right, title and interest to and in which has been validly
transferred (A) by Originator directly to Seller under and in accordance with
the Receivables Sale Agreement, and (B) in the case of any Receivable
transferred under the Transfer Agreement, by an Original Seller directly to
Originator under and in accordance with the Transfer Agreement and subsequently
sold by Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and, in either case, and Seller has good and
marketable title thereto free and clear of any Adverse Claim,
(xvii)    for which the related Contract represents all or part of the sales
price of merchandise, insurance and services within the meaning of the
Investment Company Act of 1940, Section 3(c)5, as amended,
(xviii)    which is a “current transaction” within Section 3(a)(3) of the
Securities Act of 1933,
(xix)    which is not a proceed of inventory that was pledged to any Person,
(xx)    the Obligor of which is not the Obligor of any Charged-Off Receivables,
the aggregate Outstanding Balance of which exceeds an amount equal to 25% of the
aggregate Outstanding Balance of all Receivables of such Obligor,
(xxi)    the inclusion of which as an Eligible Receivable does not cause the
aggregate Outstanding Balance of all Eligible Receivables considered a “billback
receivable” under the Transferors’ current practices to exceed $5,000,000, and
(xxii)    if the Obligor has a credit that is more than 60 days past due that
could be applied by such Obligor to offset Receivables owing by such Obligor
under any related Contract (a “Net 60 Credit”), the aggregate amount of such
Receivables in excess of the amount of any Net 60 Credit.
“EPC” has the meaning set forth in the preamble to this Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
”Expected Credit Memo Ratio” means, as of the last day of any calendar month,
the average of each three month rolling average of the Credit Memo-to-Sales
Ratio calculated as of the last day of each of the twelve months then most
recently ended.
“Extension Notice” has the meaning set forth in Section 4.6.
“Facility Account” means Seller’s Account No. 10-45863 at JPMorgan Chase Bank,
N.A.
“Facility Termination Date” means the earliest of (i) May 2, 2014, (ii) the
Liquidity Termination Date and (iii) the Amortization Date.
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
“Federal Funds Effective Rate” means (i) with respect to BRMU and its Conduit
Group, for any day, the weighted average (rounded upwards, if necessary, to the
next 1/100 of 1%) of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it and
(ii) with respect to SunTrust Bank and its Conduit Group, for any day the
greater of (x) the average rate per annum as determined by SunTrust Bank at
which overnight Federal funds are

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




offered to SunTrust Bank for such day by major banks in the interbank market,
and (y) if SunTrust Bank is borrowing overnight funds from a Federal Reserve
Bank that day, the average rate per annum at which such overnight borrowings are
made on that day. Each determination of the Federal Funds Effective Rate by
SunTrust Bank shall be conclusive and binding on the Seller except in the case
of manifest error.
“Fee Letter” means one or more letter agreements from time to time among or
between any of Seller, the Administrative Agent, STRH, Victory, Gotham and Three
Pillars, as any of them may be amended, modified or amended and restated and in
effect from time to time.
“Fifth Amendment Date” means June 25, 2012.
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Conduit.
“Funding Source” means (i) any Committed Purchaser or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to a Conduit.
“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.
“Government Receivables” means a Receivable the Obligor of which is the United
States Federal Government, a state or local government, a governmental
subdivision of the United States Federal Government or of a state or local
government, or an agency of the United States Federal Government or of a state
or local government. For the purposes of this definition the phrase “state or
local government” means a state or local government of a state, city or
municipality located within the fifty states of the United States or the
District of Columbia.
“Group Purchase Limit” means (i) in the case of the Conduit Group related to
Gotham and Victory, $100,000,000 and (ii) in the case of the Conduit Group
related to SunTrust Bank, $100,000,000.
“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.
“Independent Director” shall mean a member of the Board of Directors of Seller
who is not at such time, and has not been at any time during the preceding five
(5) years, (A) a director, officer, employee or affiliate of Seller, Originator,
any Original Seller or any of their respective Subsidiaries or Affiliates, or
(B) the beneficial owner (at the time of such individual’s appointment as an
Independent Director or at any time thereafter while serving as an Independent
Director) of any of the outstanding common shares of Seller, Originator, any
Original Seller or any of their respective Subsidiaries or Affiliates, having
general voting rights.
“Interim Report” means a report, appropriately completed and in substantially
the form of Exhibit XII hereto, furnished by Servicer to the Administrative
Agent and the Agents pursuant to Section 8.5“, which form may be amended or
supplemented by either Agent from time to time.
“LIBO Rate” means:




--------------------------------------------------------------------------------




(A) with respect to the Conduit Group that includes SunTrust Bank, for any day,
the rate per annum equal to the sum of (i) (a) SunTrust LIBO for such day,
divided by (b) one minus the maximum aggregate reserve requirement (including
all basic, supplemental, marginal or other reserves) which is imposed against
SunTrust Bank in respect of Eurocurrency liabilities, as defined in Regulation D
of the Board of Governors of the Federal Reserve System as in effect from time
to time (expressed as a decimal), applicable to such day, plus (ii) if on such
day a Committed Purchaser Interest is outstanding and is accruing Yield computed
with respect to clause (B) below, 3.0% per annum; and
(B) otherwise, the rate per annum equal to the sum of (i) (a) the rate per annum
appearing on page BBAM on the Bloomberg Terminal (successor to Telerate page
3750) (or any other page that may replace such page from time to time for the
purpose of displaying offered rates of leading banks for London interbank
deposits in U.S. dollars) as of 11:00 a.m. (London time) two Business Days prior
to the first day of the relevant Tranche Period, and having a maturity equal to
such Tranche Period; provided, that, (I) in the event no such rate is shown, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the rate
per annum based on the rates at which U.S. dollar deposits for one month are
displayed on page “LIBOR” of the Reuters Screen as of 11:00 a.m. (London time)
two Business Days prior to the first day of such Tranche Period, and having a
maturity equal to such Tranche Period (it being understood that if at least two
(2) such rates appear on such page, the rate will be the arithmetic mean of such
displayed rates), and (II) in the event no such rate is shown, or if no such
rate is relevant, the applicable LIBO Rate for the relevant Tranche Period shall
instead be the rate determined by the Administrative Agent to be the rate at
which BTMU offers to place deposits in U.S. dollars with first-class banks in
the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Tranche Period, in the approximate
amount to be funded at the LIBO Rate and having a maturity equal to such Tranche
Period, divided by (b) one minus the maximum aggregate reserve requirement
(including all basic, supplemental, marginal or other reserves) which is imposed
against the Administrative Agent in respect of Eurocurrency liabilities, as
defined in Regulation D of the Board of Governors of the Federal Reserve System
as in effect from time to time (expressed as a decimal), applicable to such
Tranche Period, plus (ii) 3.0% per annum.
The LIBO Rate, in any case, shall be rounded, if necessary, to the next higher
1/16 of 1%.
“Liquidity Termination Date” means May 2, 2014.
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.
“Loss Horizon Ratio” means, as of any date, a percentage equal to (i) the sum of
(A) the aggregate gross sales of the Transferors during the four most recently
ended calendar months, plus (B) one half of the aggregate gross sales of the
Transferors during the fifth most recently ended calendar month, divided by (ii)
the Net Receivables Balance of all Eligible Receivables as of the last day of
the most recently ended calendar month.
“Loss Percentage” means, at any time, a percentage equal to the product of (i)
two, multiplied by (ii) the Loss Ratio, multiplied by (iii) the Loss Horizon
Ratio.
“Loss Ratio” means, on any date, the greatest three-month rolling average
Default Ratio as calculated for each of the 12 most recently ended calendar
months.
“Loss Reserve” means, on any date, an amount equal to the Loss Percentage
multiplied by the Net Receivables Balance as of the close of business of
Servicer on such date.

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




“Loss Reserve Floor” means 12%.
“Loss-to-Liquidation Ratio” means, for any calendar month, the percentage equal
(i) the sum of the aggregate Outstanding Balance of all Receivables 91-120 days
past due plus the aggregate Outstanding Balance of all Receivables written off
by Servicer in such month divided by the aggregate Collections received during
such month.
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement or
the Provider to perform its obligations under the Performance Undertaking, (iii)
the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility of the Receivables
generally or of any material portion of the Receivables.
“Material Provider Subsidiary” means, as long as Energizer and any Original
Seller are each wholly-owned, direct or indirect subsidiaries of Provider, (a)
each consolidated Subsidiary (other than any SPV) of Provider (i) incorporated
under the laws of any jurisdiction in the United States and (ii) the total
assets of which exceed, as at the end of any calendar quarter or, in the case of
consummation of a Permitted Acquisition, at the time of consummation of such
Permitted Acquisition (calculated by Provider on a pro forma basis taking into
account the consummation of such Permitted Acquisition), three percent (3.0%) of
the total assets of Provider and its Subsidiaries (other than SPVs) on a
consolidated basis and (b) each consolidated Subsidiary (other than any SPV) of
Provider (i) incorporated under the laws of any foreign jurisdiction and (ii)
the total assets of which exceed, as at the end of any calendar quarter or, in
the case of consummation of a Permitted Acquisition, at the time of consummation
of such Permitted Acquisition (calculated by Provider on a pro forma basis
taking into account the consummation of such Permitted Acquisition), five
percent (5.0%) of the total assets of Provider and its Subsidiaries (other than
SPVs) on a consolidated basis; provided that, if Energizer shall cease to be a
wholly-owned, indirect subsidiary of Provider, then “Material Provider
Subsidiary” shall also mean and include any Subsidiary of Energizer and,
provided further that, if any Original Seller shall cease to be a wholly-owned,
direct subsidiary of Provider, then “Material Provider Subsidiary” shall also
mean and include any Subsidiary of any Original Seller.
“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by Servicer to the Administrative Agent and
the Agents pursuant to Section 8.5.
“Moody’s” means Moody’s Investor Service, Inc. and its successors.
“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by the sum of (i) the aggregate
amount by which the Outstanding Balance of all Eligible Receivables of each
Obligor and its Affiliates exceeds the Concentration Limit for such Obligor and
(ii) the aggregate amount by which the Outstanding Balance of all Eligible
Receivables having payment terms in excess of 61 days following the applicable
“expected receipt of goods date” (under and as defined in each applicable
invoice of Servicer to each applicable Obligor) exceeds 10% of the aggregate
Outstanding Balance of all Eligible Receivables.
“Non-Renewing Committed Purchaser” has the meaning set forth in Section 4.6.
“Obligations” shall have the meaning set forth in Section 2.1.
“Obligor” means a Person obligated to make payments pursuant to a Contract.
“Original Agreement” has the meaning set forth in the preliminary statements to
this Agreement.
“Original Seller” has the meaning set forth in the Receivables Sale Agreement.
“Originator” means Energizer Battery, Inc., in its capacity as seller under the
Receivables Sale Agreement.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.




--------------------------------------------------------------------------------




“Participant” has the meaning set forth in Section 12.2.
”Payment Rate” means, for any calendar month, the percentage equal to the
aggregate Collections received during such month, divided by the aggregate
Outstanding Balance of all Receivables as at the last day of the month
immediately prior to such month.
“Performance Undertaking” means that certain Performance Undertaking, dated as
of May 4, 2009, by Provider in favor of Seller, substantially in the form of
Exhibit XI, as the same may be amended, restated or otherwise modified from time
to time.
“Permitted Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, (a) which are
permitted under all material financing arrangements pursuant to which Provider
is a debtor or an obligor and (b) by which Provider or any of its Subsidiaries
(i) acquires any going business or all or substantially all of the assets of any
firm, corporation or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding equity interests of
another Person.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Pooled Commercial Paper” means Commercial Paper notes of a Conduit subject to
any particular pooling arrangement by such Conduit, but excluding Commercial
Paper issued by such Conduit for a tenor and in an amount specifically requested
by any Person in connection with any agreement effected by such Conduit.
“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
“Prime Rate” means a rate per annum equal to the prime rate of interest
determined from time to time by BTMU, SunTrust Bank or any other Committed
Purchaser from time to time, each as applicable with respect to it (which is not
necessarily the lowest rate charged to any customer), changing when and as each
said prime rate changes.
“Proposed Reduction Date” has the meaning set forth in Section 1.3.
“Provider” means Energizer Holdings, Inc., a Missouri corporation.
“Provider Credit Agreement” means the Term Loan Credit Agreement dated as of
December 3, 2007 among the Provider, the institutions from time to time parties
thereto as Lenders, JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent, Bank of America, N.A., as Syndication Agent, and Citibank, N.A., The Bank
of Tokyo-Mitsubishi UFJ, Ltd., New York Branch and Mizuho Corporate Bank, Ltd.,
as Documentation Agents, as in effect on May 4, 2009, without giving effect to
any amendment, restatement, waiver, release, supplementation, cancellation,
termination or other modification thereof.
“Provider Financial Covenants” means the Maximum Leverage Ratio covenant and
Minimum Interest Expense Coverage Ratio covenant set forth in Section 7.4 of the
Provider Credit Agreement, it being understood that, for purposes of this
Agreement, (i) the Provider Financial Covenants as in effect on May 4, 2009
shall survive any termination of the Provider Credit Agreement and (ii) any
amendment, restatement, waiver, release, supplementation, cancellation,
termination and/or other modification with respect to the Provider Credit
Agreement shall have no effect on determining compliance with the Provider
Financial Covenants.
“Pro Rata Share” means, for each Committed Purchaser in the same Conduit Group,
a percentage equal to (i) the amount of the Commitment of such Committed
Purchaser, divided by (ii) the aggregate amount of all

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




Commitments of all Committed Purchasers in such Conduit Group hereunder,
adjusted as necessary to give effect to the application of the terms of Section
4.6.
“Purchase Limit” means $200,000,000.
“Purchase Notice” has the meaning set forth in Section 1.2.
“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Receivables Balance (less
the Aggregate Reserves) on the applicable purchase date over the aggregate
outstanding amount of Aggregate Capital determined as of the date of the most
recent Monthly Report, taking into account such proposed Incremental Purchase.
“Purchase Pro Rata Share” means, for any Conduit Group, the percentage
equivalent of a fraction, the numerator of which is the relevant Group Purchase
Limit, and the denominator of which is the Purchase Limit.
“Purchasers” means each Conduit and each Committed Purchaser.
“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:


‘
C
NRB– AR



where:
C    =    the Capital of such Purchaser Interest.
AR    =    the Aggregate Reserves.
NRB    =    the Net Receivables Balance.
Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.
“Purchasing Committed Purchaser” has the meaning set forth in Section 12.1(b).
“Receivable” means all indebtedness and other obligations owed to Seller or a
Transferor (at the time it arises, and before giving effect to any transfer or
conveyance under the Transfer Agreement, the Receivables Sale Agreement or
hereunder) or in which Seller or a Transferor has a security interest or other
interest, including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of goods or the rendering of
services by a Transferor, and further includes, without limitation, the
obligation to pay any Finance Charges with respect thereto. Indebtedness and
other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided further, that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall




--------------------------------------------------------------------------------




be a Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.
“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of April 4, 2000, between Originator and Seller, as the same may be
amended, restated or otherwise modified from time to time.
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Reduction Notice” has the meaning set forth in Section 1.3.
“Reduction Pro Rata Share” means, for any Conduit Group and on any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the aggregate amount of Capital of all Purchaser Interests assigned to such
Conduit Group and outstanding as at such date, and the denominator of which is
the Aggregate Capital.
“Regulatory Change” has the meaning set forth in Section 10.2(a).
“Reinvestment” has the meaning set forth in Section 2.2.
“Related Security” means, with respect to any Receivable:
(i)    all of Seller’s interest in the inventory and goods (including returned
or repossessed inventory or goods), if any, the sale of which by a Transferor
gave rise to such Receivable, and all insurance contracts with respect thereto,
(ii)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(iii)    all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
(iv)    all service contracts and other contracts and agreements associated with
such Receivable,
(v)    all Records related to such Receivable,
(vi)    all of Seller’s right, title and interest in, to and under the
Receivables Sale Agreement and the Transfer Agreement in respect of such
Receivable and all of Seller’s right, title and interest in, to and under the
Performance Undertaking, and
(vii)    all proceeds of any of the foregoing.
“Relevant Conduit” means with respect to the Conduit Group that includes BTMU as
a Committed Purchaser, either Gotham or Victory.
“Required Notice Period” means the number of days required notice (received no
later than 12:00 p.m. (New York time) on the day such notice is delivered) set
forth below applicable to the Aggregate Reduction indicated below:

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




Aggregate Reduction
Required Notice Period
≤$100,000,000
two Business Days
>$100,000,000
five Business Days



“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to the Originator or its
Affiliates in reimbursement of actual management services performed).
“S&P” means Standard & Poor’s Ratings Group and its successors.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Parties” has the meaning set forth in the preamble to this Agreement.
“Servicer” means at any time the Person (which may be the Administrative Agent
or any Agent) then authorized pursuant to Article VIII to service, administer
and collect Receivables.
“Servicing Fee” has the meaning set forth in Section 8.6.
“Settlement Date” means (A) the sixteenth day of each month, and (B) the last
day of the relevant Tranche Period in respect of each Committed Purchaser
Interest; provided, however, that clause (B) hereof shall not apply, and only
clause (A) hereof shall apply, to any Purchaser Interest funded by SunTrust Bank
that is calculated on the basis of the LIBO Rate prior to the Amortization Date.
“Settlement Period” means (A) in respect of each Purchaser Interest of a
Conduit, the immediately preceding Accrual Period, and (B) in respect of each
Committed Purchaser Interest, the entire Tranche Period of such Purchaser
Interest.
“SPV” means any special purpose entity (including, without limitation, Seller)
established for the purpose of purchasing receivables in connection with a
receivables securitization transaction permitted under all material financing
arrangements pursuant to which Provider is a debtor or an obligor.
“Stress Factor” means a factor of 2.0 times.
“STRH” means SunTrust Robinson Humphrey, Inc., a Tennessee corporation, and its
successors and assigns.
“Sub-Servicer” means EPC and any other Person in its capacity as a sub-servicer
in accordance with Section 8.1(b).
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.




--------------------------------------------------------------------------------




“SunTrust Bank” means SunTrust Bank, a Georgia banking corporation.
“SunTrust LIBO” means, on any day, the rate per annum appearing on page BBAM on
the Bloomberg Terminal (successor to Telerate page 3750) (or any other page that
may replace such page from time to time for the purpose of displaying offered
rates of leading banks for London interbank deposits for one month in United
States dollars) as of 11:00 a.m. (London time) on such day as determined by
SunTrust Bank; provided, that, in the event no such rate is shown, the
applicable rate shall be the rate per annum (rounded upwards, if necessary, to
the nearest 1/100th of one percent) based on the rates at which United States
dollar deposits for one month are displayed on page “LIBOR” of the Reuters
Screen as of 11:00 a.m. (London time) as determined by SunTrust Bank (it being
understood that if at least two (2) such rates appear on such page, the rate
will be the arithmetic mean of such displayed rates); provided, further, that in
the event no such rate is shown, or if no such rate is relevant, the applicable
rate shall be the rate per annum equal to the average of the rates at which
deposits in United States dollars are offered by SunTrust Bank at approximately
11:00 a.m. (London time) on such day to prime banks in the London interbank
market for one month.
“Terminating Commitment Availability” means, with respect to any Terminating
Committed Purchaser, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (ii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Committed
Purchaser, minus, an amount equal to 2% of such Commitment, minus, (b) the
Capital of the Purchaser Interests funded by such Terminating Committed
Purchaser.
“Termination Date” has the meaning set forth in Section 2.2.
“Termination Percentage” has the meaning set forth in Section 2.2.
“Terminating Committed Purchaser” has the meaning set forth in Section 4.6.
“Terminating Tranche” has the meaning set forth in Section 4.3(b).
“Three Pillars” means Three Pillars Funding LLC and its successors and assigns.
“Tranche Period” means, with respect to any Committed Purchaser Interest:    
(a)    if Yield for such Purchaser Interest is calculated on the basis of the
LIBO Rate, a period of (i) solely with respect to a Purchaser Interest funded by
SunTrust Bank, one calendar month and (ii) otherwise, one month, or such other
period as may be mutually agreeable to the Administrative Agent, the relevant
Agent and Seller, commencing on a Business Day selected by Seller or the
Administrative Agent and the relevant Agent pursuant to this Agreement. Other
than with respect to SunTrust Bank, such Tranche Period shall end on the day in
the applicable succeeding calendar month which corresponds numerically to the
beginning day of such Tranche Period, provided, however, that if there is no
such numerically corresponding day in such succeeding month, such Tranche Period
shall end on the last Business Day of such succeeding month; or
(b)    if Yield for such Purchaser Interest is calculated on the basis of the
Alternate Base Rate, a period commencing on a Business Day selected by Seller
and agreed to by the Administrative Agent and the relevant Agent, provided no
such period shall exceed one month.
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day would fall in a new month, such Tranche Period shall end
on the immediately preceding Business Day; provided, further, however, that in
the case of Tranche Periods for SunTrust Bank corresponding to the LIBO Rate,
each such Tranche Period, except as described in the following two sentences,
shall end on the last day of the applicable calendar month. In the case of any
Tranche Period for any Purchaser Interest which commences before the
Amortization Date and would otherwise end on a date occurring after the
Amortization Date, such Tranche Period shall end on the Amortization Date. The
duration of each Tranche Period which

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




commences after the Amortization Date shall be of such duration as selected by
the Administrative Agent and the relevant Agent.
“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, the Transfer Agreement, each Collection
Account Agreement, the Performance Undertaking, the Fee Letter, the Subordinated
Note (as defined in the Receivables Sale Agreement), each Revolving Note (as
defined in the Transfer Agreement) and all other instruments, documents and
agreements executed and delivered in connection herewith.
“Transferor” means each of Originator and each Original Seller.
“Transfer Agreement” has the meaning set forth in the Receivables Sale
Agreement.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Yield” means for each respective Tranche Period relating to Committed Purchaser
Interests, an amount equal to the product of the applicable Discount Rate for
each Purchaser Interest multiplied by the Capital of such Purchaser Interest for
each day elapsed during such Tranche Period, annualized on a 360 day basis.
“Yield and Servicer Reserve” means, on any date, an amount equal to the product
of (i) the sum of (A) (BTMU’s Prime Rate multiplied by ADSO Reserve) divided by
360, and (B) (2.4% multiplied by ADSO Reserve) divided by 360, multiplied by
(ii) the Net Receivables Balance as of the close of business of the Servicer on
such date..
where:
ADSO        =    As of the last day of each calendar month, the highest

            Days Sales Outstanding during the most recent twelve

            months preceding the last day of such calendar month.
ADSO Reserve
=    ADSO multiplied by the Stress Factor

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.








--------------------------------------------------------------------------------




    
EXHIBIT II
 


FORM OF PURCHASE NOTICE
 


[Date]
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch, as an Agent

1251 Avenue of the Americas

New York, New York 10020
SunTrust Bank, as an Agent
3333 Peachtree Road, NE
Atlanta, GA 30326


With a copy to:
The Bank of Tokyo-Mitsubishi UFJ. Ltd.,
New York Branch, as Administrative Agent

1251 Avenue of the Americas

New York, New York 10020
Re: PURCHASE NOTICE
Ladies and Gentlemen:
Reference is hereby made to the Third Amended and Restated Receivables Purchase
Agreement, dated as of May 4, 2009, by and among Energizer Receivables Funding
Corporation, a Delaware corporation (the “Seller”), Energizer Battery, Inc., as
Servicer, Energizer Personal Care, LLC, as Sub-Servicer, the Committed
Purchasers, SunTrust Bank (“SunTrust Bank”), as an Agent, Gotham Funding
Corporation (“Gotham”), Victory Receivables Corporation (“Victory”) (Gotham and
Victory each a “Conduit”), and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch, as Administrative Agent and as an Agent (as amended, restated and
modified from time to time, the “Receivables Purchase Agreement”). Capitalized
terms used herein shall have the meanings assigned to such terms in the
Receivables Purchase Agreement.
The Agents are hereby notified of the following proposed Incremental Purchase:

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




Purchase Price:
$
Date of Incremental
Purchase:
 
Requested Discount Rate (if applicable):
[LIBO Rate] [Alternate Base Rate] [N/A]
Requested Tranche Period (if applicable):
 

Each Conduit Group’s respective aggregate Capital following such proposed
Incremental Purchase shall be as follows:
Conduit Group
Prior Capital
(a)
Purchase Price
(b)
Capital
(a+b)
Gotham and Victory
 
 
 
SunTrust Bank
 
 
 
Total
 
 
 



Please credit the Purchase Price in immediately available funds to our Facility
Account on the above-specified date of purchase to:
[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. No. ( )
Please advise [Name] at telephone no ( )    if any Conduit will not be making
this purchase.
In connection with the Incremental Purchase to be made on the above listed “Date
of Incremental Purchase” (the “Purchase Date”), the Seller hereby certifies that
the following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):
(i)    the representations and warranties of each Seller Party set forth in
Section 5.1 of the Receivables Purchase Agreement are true and correct on and as
of the Purchase Date as though made on and as of such date;
(ii)    no event has occurred and is continuing, or would result from the
proposed Incremental Purchase, that will constitute an Amortization Event or a
Potential Amortization Event;




--------------------------------------------------------------------------------




(iii)    the Facility Termination Date has not occurred, the Aggregate Capital
does not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 100%; and
(iv)    the amount of Aggregate Capital is $________ after giving effect to the

Incremental Purchase to be made on the Purchase Date.
Very truly yours,
ENERGIZER RECEIVABLES FUNDING CORPORATION
By:     

Name:

Title:

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------






    
EXHIBIT III
PLACES OF BUSINESS OF THE SELLER PARTIES;

LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)
Energizer Receivables Funding Corporation


Place of Business and Location of Records:    533 Maryville University Drive
St. Louis, Missouri 63141


Federal Employer Identification Number:    43-1883142




Energizer Battery, Inc.


Place of Business and Location of Records:    533 Maryville University Drive
St. Louis, Missouri 63141


Federal Employer Identification Number:    01-0758270


Energizer Personal Care, LLC


Place of Business and Location of Records:    6 Research Drive
Shelton, CT 06484


Federal Employer Identification Number:    26-3324763






--------------------------------------------------------------------------------




    
EXHIBIT IV
NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS


Lockbox Information
Related Account Information
Energizer Personal Care, LLC
24234 Network Place
Chicago, IL 60673-1242


Lockbox Number: 24234
JPMorgan Chase Bank, N.A.
Account #771070257
Credit: Energizer Personal Care, LLC, as Sub-Servicer for Energizer Battery,
Inc., as Servicer of Playtex products
Energizer
23145 Network Place
Chicago, IL 60673-1231


Lockbox Number: 23145
JPMorgan Chase Bank, N.A.
Account #5954533
Credit: Energizer
Energizer Personal Care, LLC
22594 Network Place
Chicago, IL 60673-1225


Lockbox Number: 22594
JPMorgan Chase Bank, N.A.
Account #648727071
Credit: Energizer Personal Care, LLC, as Sub-Servicer for Energizer Battery,
Inc., as Servicer of Schick products






Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




    
EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE
To: The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrative
Agent


This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Receivables Purchase Agreement, dated as of May 4, 2009, as
amended, modified or restated from time to time, by and among Energizer
Receivables Funding Corporation, a Delaware corporation (the “Seller”),
Energizer Battery, Inc., as Servicer, Energizer Personal Care, LLC, as
Sub-Servicer, the Purchasers party thereto and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch, as administrative agent for such Purchasers (the
“Agreement”). Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF SELLER THAT:
    
1.    I am the duly elected _______________ of [Insert name of applicable Seller
Party or the Provider] (the “Applicable Party”).


2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Applicable Party and its Subsidiaries during the accounting
period covered by the attached financial statements.


3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in paragraph 6 below.


4.    I have reviewed the terms of Section 9.1(l) of the Agreement and I have
made, or have caused to be made under my supervision, a detailed review of the
applicable transactions, agreements and conditions of Energizer Holdings, Inc.,
a Missouri corporation (the “Provider”); and such examinations did not disclose,
and I have no knowledge of, any failure of the Provider to perform or observe
the covenants referenced in Section 9.1(l) of the Agreement, during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Certificate, except as set forth in paragraph 6 below.


5.    I have reviewed the terms of the Provider Financial Covenants and I have
made, or have caused to be made under my supervision, a detailed review of the
applicable transactions, agreements and conditions of the Provider; and such
examinations did not disclose, and I have no knowledge of, any failure of the
Provider to comply with the Provider Financial Covenants, during or at the end
of the accounting period covered by the attached financial statements or as of
the date of this Certificate except as set forth in Paragraph 6 below.
Furthermore, Schedule I attached hereto sets forth financial data and
computations evidencing the Provider’s compliance with the Provider Financial
Covenants, all of which data and computations are true, complete and
correct.    


6.    Described below are the exceptions, if any, to paragraphs 3 to 5 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Seller, Servicer or the Provider,
as applicable, has taken, is taking or proposes to take with respect to each
such condition or event:


                                                                                                                                                                        




--------------------------------------------------------------------------------






The foregoing certifications together with the computations set forth in
Schedule I hereto, and the financial statements delivered with this Certificate
in support hereof, are made and delivered this __ day of ________, 20__.




                                        
Name:                    
Title:                    

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




SCHEDULE I TO COMPLIANCE CERTIFICATE
Schedule of Compliance as of ______________, ______ with the Provider Financial
Covenants. Unless otherwise defined herein, the terms used in this Schedule I
have the meanings ascribed thereto in the Provider Credit Agreement.


This schedule relates to the [quarter or year] ended __________:


SECTION 7.4: FINANCIAL COVENANTS
A.    MAXIMUM COVENANT LEVERAGE RATIO (Section 7.4(A))
1. All Indebtedness (as defined in the Provider Credit Agreement) of the
Borrower and its Subsidiaries (which, for purposes of clarification, shall
exclude Hedging Obligations) minus Receivables Facility Attributed Indebtedness
$_________
2.
EBITDA (See I.A.2.j)                $_________

3.
Covenant Leverage Ratio            ______ to 1.0

(Ratio of II.A.1 to II.A.2)
4. Required Ratio                ≤ 3.5 to 1.0
B.    MINIMUM INTEREST EXPENSE COVERAGE RATIO (Section 7.4(B))
1.    EBIT (See I.A.2.g)                $_________
2.    Interest Expense                $_________
3.    Interest Expense Coverage Ratio
(Ratio of II.B.1 to II.B.2)            ______ to 1.0
4.    Required Ratio                ≥ 3.0 to 1.0
The Borrower hereby certifies, through its ____________, that the information
set forth above is accurate as of ____________ ____, 20___, to the best of such
officer’s knowledge, after diligent inquiry, and that the financial statements
delivered herewith present fairly the financial position of the Borrower and its
Subsidiaries at the dates indicated and the results of their operations and
changes in their financial position for the periods indicated in conformity with
Agreement Accounting Principles, consistently applied, subject, as to unaudited
financial statements delivered herewith, to normal year-end audit adjustments.
Dated: ____________ ____, 20___
ENERGIZER HOLDINGS, INC.,
as the Borrower


By:____________________________
Name:
Title:








--------------------------------------------------------------------------------




    
EXHIBIT VI – A


COLLECTION ACCOUNT AGREEMENT
 


[On letterhead of Originator]
_____________, 2008
[Collection Bank/Lock-Box Bank/Concentration Bank/Depositary Bank]
Re:    Energizer Battery, Inc./Energizer Receivables Funding Corporation
Ladies and Gentlemen:
Reference is hereby made to P.O. Box #______ in [city, state, zip code] (the
“Lock-Box”) of which you have exclusive control for the purpose of receiving
mail and processing payments therefrom pursuant to that certain [name of
lock-box agreement] between you and Energizer Battery, Inc. (the “Company”)
dated _____________ (the “Agreement”). You hereby confirm your agreement to
perform the services described therein. Among the services you have agreed to
perform therein, is to endorse all checks and other evidences of payment, and
credit such payments to the Company’s checking account no. ___________
maintained with you in the name of the Company (the “Lock-Box Account”).
In a letter agreement dated ______, 2008 among you, JPMorgan Chase Bank, N.A.,
Energizer Receivables Funding Corporation (the “Seller”) and the Company, the
Company informed you that, pursuant to the Receivables Sale Agreement, dated as
of April 4, 2000, as amended, restated, supplemented or otherwise modified from
time to time, between the Company and the Seller, the Company transferred all of
its right, title and interest in and to, and exclusive ownership and control of,
the Lock-Box and the Lock-Box Account to Seller and requested that the name of
the Lock-Box Account be changed to “Energizer Battery, Inc., as Servicer.” (the
“Original Collection Account Agreement”). This Agreement replaces the Original
Collection Account Agreement. The parties hereto further agree that the Original
Collection Account Agreement is hereby terminated as of the date hereof.
The Company and Seller hereby irrevocably instruct you, and you hereby agree,
that upon receiving notice from The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch (“BTMU”) in the form attached hereto as Annex A: (i) the name of the
Lock-Box Account will be changed to BTMU as administrative agent (or any
designee of BTMU) and BTMU will have exclusive ownership of and access to the
Lock-Box and the Lock-Box Account, and neither the Company, Seller nor any of
their respective affiliates will have any control of the Lock-Box or the
Lock-Box Account or any access thereto, (ii) you will either continue to send
the funds from the Lock-Box to the Lock-Box Account, or will redirect the funds
as BTMU may otherwise request, (iii) you will transfer monies on deposit in the
Lock-Box Account, at any time, as directed by BTMU, (iv) all services to be
performed by you under the Agreement will be performed on behalf of BTMU, and
(v) all correspondence or other mail which you have agreed to send to the
Company or Seller will be sent to BTMU at the following address:
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas

New York, NY 10020
 

Moreover, upon such notice, BTMU as administrative agent will have all rights
and remedies given to the Company (and Seller, as the Company’s assignee) under
the Agreement. Seller agrees, however, to continue to pay all fees and other
assessments due thereunder at any time.
You hereby acknowledge that monies deposited in the Lock-Box Account or any
other account established

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




with you by BTMU for the purpose of receiving funds from the Lock-Box are
subject to the liens of BTMU as administrative agent, and will not be subject to
deduction, set-off, banker’s lien or any other right you or any other party may
have against the Company or Seller.
THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.
This letter agreement contains the entire agreement between the parties, and may
not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing. In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement or the
Original Collection Account Agreement, this letter agreement will exclusively
govern and control. Each party agrees to take all actions reasonably requested
by any other party to carry out the purposes of this letter agreement or to
preserve and protect the rights of each party hereunder.




--------------------------------------------------------------------------------




Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.
Very truly yours,
 


ENERGIZER BATTERY, INC.
 

 

 


By: ____________________

Name:

Title:
ENERGIZER RECEIVABLES FUNDING CORPORATION
 

 

 


By: ____________________

Name:

Title:
Acknowledged and agreed to

this _____ day of _________
 

JPMORGAN CHASE BANK, N.A.
By:    

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------





Name:

Title:
[COLLECTION BANK]
 

 


By:    

Name:

Title:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Administrative Agent
 

 





--------------------------------------------------------------------------------




By:    

Name:

Title:
 



Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




    
ANNEX A

FORM OF NOTICE
 


[On letterhead of BTMU]
_____________, _____
[Collection Bank/Lock-Box Bank/Concentration Bank/Depositary Bank]
Re:    Energizer Battery, Inc./Energizer Receivables Funding Corporation
Ladies and Gentlemen:
We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement among Energizer Battery, Inc., Energizer Receivables Funding
Corporation, you and us, dated _________, 2008, to have the name of, and to have
exclusive ownership and control of, account number ______________ (the “Lock-Box
Account”) maintained with you, transferred to us. [Lock-Box Account will
henceforth be a zero-balance account, and funds deposited in the Lock-Box
Account should be sent at the end of each day to __________.] You have further
agreed to perform all other services you are performing under that certain
agreement dated _____________ between you and Energizer Battery, Inc. on our
behalf.
We appreciate your cooperation in this matter.
Very truly yours,
 


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Administrative Agent




--------------------------------------------------------------------------------




 

 

 


By: ____________________

Name:

Title:



Annex A-1
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




EXHIBIT VI – B


COLLECTION ACCOUNT AGREEMENT
 


[On letterhead of EPC]


_____________, 2008
[Collection Bank/Lock-Box Bank/Concentration Bank/Depositary Bank]
Re:    Energizer Personal Care, LLC./Energizer Receivables Funding Corporation
Ladies and Gentlemen:
Reference is hereby made to P.O. Box #______ in [city, state, zip code] (the
“Lock-Box”) of which you have exclusive control for the purpose of receiving
mail and processing payments therefrom pursuant to that certain [name of
lock-box agreement] between you and Energizer Personal Care, LLC (the “Company”)
dated _____________ (the “Agreement”). You hereby confirm your agreement to
perform the services described therein. Among the services you have agreed to
perform therein, is to endorse all checks and other evidences of payment, and
credit such payments to the Company’s checking account no. ___________
maintained with you in the name of the Company (the “Lock-Box Account”).
The Company hereby informs you that, (i) pursuant to the Receivables Transfer
Agreement, dated as of May 4, 2009, as amended, restated, supplemented or
otherwise modified from time to time, between the Company and the Energizer
Battery, Inc. (“Energizer”), the Company has transferred all of its right, title
and interest in and to, and exclusive ownership and control of, the Lock-Box and
the Lock-Box Account to Energizer, (ii) pursuant to the Receivables Sale
Agreement, dated as of April 4, 2000, as amended, restated, supplemented or
otherwise modified from time to time, between Energizer and Energizer
Receivables Funding Corporation (the “Seller”), Energizer has transferred all of
its right, title and interest in and to, and exclusive ownership and control of,
the Lock-Box and the Lock-Box Account to Seller and (iii) the Company hereby
requests that the name of the Lock-Box Account be changed to “Energizer Personal
Care, LLC, as Sub-Servicer for Energizer Battery, Inc., in its capacity as
Servicer.”
The Company and Seller hereby irrevocably instruct you, and you hereby agree,
that upon receiving notice from The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch (“BTMU”) in the form attached hereto as Annex A: (i) the name of the
Lock-Box Account will be changed to BTMU as administrative agent (or any
designee of BTMU) and BTMU will have exclusive ownership of and access to the
Lock-Box and the Lock-Box Account, and neither the Company, Seller nor any of
their respective affiliates will have any control of the Lock-Box or the
Lock-Box Account or any access thereto, (ii) you will either continue to send
the funds from the Lock-Box to the Lock-Box Account, or will redirect the funds
as BTMU may otherwise request, (iii) you will transfer monies on deposit in the
Lock-Box Account, at any time, as directed by BTMU, (iv) all services to be
performed by you under the Agreement will be performed on behalf of BTMU, and
(v) all correspondence or other mail which you have agreed to send to the
Company or Seller will be sent to BTMU at the following address:
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas

New York, NY 10020
 





--------------------------------------------------------------------------------




Moreover, upon such notice, BTMU as administrative agent will have all rights
and remedies given to the Company (and Seller, as the Company’s assignee) under
the Agreement. Seller agrees, however, to continue to pay all fees and other
assessments due thereunder at any time.
You hereby acknowledge that monies deposited in the Lock-Box Account or any
other account established with you by BTMU for the purpose of receiving funds
from the Lock-Box are subject to the liens of BTMU as administrative agent, and
will not be subject to deduction, set-off, banker’s lien or any other right you
or any other party may have against the Company or Seller.
THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.
This letter agreement contains the entire agreement between the parties, and may
not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing. In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement or the
Original Collection Account Agreement, this letter agreement will exclusively
govern and control. Each party agrees to take all actions reasonably requested
by any other party to carry out the purposes of this letter agreement or to
preserve and protect the rights of each party hereunder.

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.
Very truly yours,
 


ENERGIZER PERSONAL CARE, LLC
 


By: ____________________

Name:

Title:


ENERGIZER RECEIVABLES FUNDING CORPORATION
 


By: ____________________

Name:

Title:


ENERGIZER BATTERY, INC.
 


By: ____________________

Name:

Title:
Acknowledged and agreed to

this _____ day of _________



JPMORGAN CHASE BANK, N.A.
By:    




--------------------------------------------------------------------------------





Name:

Title:
[COLLECTION BANK]
 

 


By:    

Name:

Title:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Administrative Agent
 

 


Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------




By:    

Name:

Title:
 






--------------------------------------------------------------------------------


    
ANNEX A

FORM OF NOTICE
 


[On letterhead of BTMU]
_____________, _____
[Collection Bank/Lock-Box Bank/Concentration Bank/Depositary Bank]
Re:    Energizer Personal Care, LLC/Energizer Receivables Funding Corporation
Ladies and Gentlemen:
We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement among Energizer Personal Care, LLC, Energizer Receivables
Funding Corporation, you and us, dated _________, 2008, to have the name of, and
to have exclusive ownership and control of, account number ______________ (the
“Lock-Box Account”) maintained with you, transferred to us. [Lock-Box Account
will henceforth be a zero-balance account, and funds deposited in the Lock-Box
Account should be sent at the end of each day to __________.] You have further
agreed to perform all other services you are performing under that certain
agreement dated _____________ between you and Energizer Personal Care on our
behalf.
We appreciate your cooperation in this matter.
Very truly yours,
 


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH,

as Administrative Agent
 

 

 


By: ____________________


--------------------------------------------------------------------------------



Name:

Title:






--------------------------------------------------------------------------------


EXHIBIT VII
FORM OF ASSIGNMENT AGREEMENT
THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the ___ day of ____________, ____, by and between _____________________
(“Assignor”) and __________________ (“Assignee”).
PRELIMINARY STATEMENTS
A.    This Assignment Agreement is being executed and delivered in accordance
with Section 12.1(b) of that certain Third Amended and Restated Receivables
Purchase Agreement, dated as of May 4, 2009, by and among Energizer Receivables
Funding Corporation, a Delaware corporation (the “Seller”), Energizer Battery,
Inc., as Servicer, Energizer Personal Care, LLC, as Sub-Servicer, the Committed
Purchasers, Gotham Funding Corporation, Victory Receivables Corporation , and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrative Agent
(as amended, restated and modified from time to time, the “Purchase Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings set forth or incorporated by reference in the Purchase Agreement.
B.    Assignor is a Committed Purchaser party to the Purchase Agreement, and
Assignee wishes to become a Committed Purchaser thereunder; and
C.    Assignor is selling and assigning to Assignee an undivided ____________%
(the “Transferred Percentage”) interest in all of Assignor’s rights and
obligations under the Purchase Agreement and the Transaction Documents,
including, without limitation, Assignor’s Commitment and (if applicable) the
Capital of Assignor’s Purchaser Interests as set forth herein.
AGREEMENT
The parties hereto hereby agree as follows:
1.    The sale, transfer and assignment effected by this Assignment Agreement
shall become effective (the “Effective Date”) two (2) Business Days (or such
other date selected by the Administrative Agent in its sole discretion)
following the date on which a notice substantially in the form of Schedule II to
this Assignment Agreement (the “Effective Notice”) is delivered by the
Administrative Agent to each Conduit, Assignor and Assignee. From and after the
Effective Date, Assignee shall be a Committed Purchaser party to the Purchase
Agreement for all purposes thereof as if Assignee were an original party thereto
and Assignee agrees to be bound by all of the terms and provisions contained
therein.
2.    If Assignor has no outstanding Capital under the Purchase Agreement, on
the Effective Date, Assignor shall be deemed to have hereby transferred and
assigned to Assignee, without recourse, representation or warranty (except as
provided in paragraph 6 below), and the Assignee shall be deemed to have hereby
irrevocably taken, received and assumed from Assignor, the Transferred
Percentage of Assignor’s Commitment and all rights and obligations associated
therewith under the terms of the Purchase Agreement, including, without
limitation, the Transferred Percentage of Assignor’s future funding obligations
under Section 4.1 of the Purchase Agreement.
3.    If Assignor has any outstanding Capital under the Purchase Agreement, at
or before 12:00 noon, local time of Assignor, on the Effective Date Assignee
shall pay to Assignor, in immediately available funds, an amount equal to the
sum of (i) the Transferred Percentage of the outstanding Capital of Assignor’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken,

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------


received and assumed from Assignor, the Transferred Percentage of Assignor’s
Commitment and the Capital of Assignor’s Purchaser Interests (if applicable) and
all related rights and obligations under the Purchase Agreement and the
Transaction Documents, including, without limitation, the Transferred Percentage
of Assignor’s future funding obligations under Section 4.1 of the Purchase
Agreement.
4.    Concurrently with the execution and delivery hereof, Assignor will provide
to Assignee copies of all documents requested by Assignee which were delivered
to Assignor pursuant to the Purchase Agreement.
5.    Each of the parties to this Assignment Agreement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.
6.    By executing and delivering this Assignment Agreement, Assignor and
Assignee confirm to and agree with each other, the Administrative Agent, the
Agents, the Conduits and the other Committed Purchasers as follows: (a) other
than the representation and warranty that it has not created any Adverse Claim
upon any interest being transferred hereunder, Assignor makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made by any other Person in or in connection with
the Purchase Agreement or the Transaction Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of Assignee, the
Purchase Agreement or any other instrument or document furnished pursuant
thereto or the perfection, priority, condition, value or sufficiency of any
collateral; (b) Assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Seller, any
Obligor, any Affiliate of Seller or the performance or observance by the Seller,
any Obligor, any Affiliate of Seller of any of their respective obligations
under the Transaction Documents or any other instrument or document furnished
pursuant thereto or in connection therewith; (c) Assignee confirms that it has
received a copy of the Purchase Agreement and copies of such other Transaction
Documents, and other documents and information as it has requested and deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (d) Assignee will, independently and without reliance upon
the Administrative Agent, any Agent, any Conduit, the Seller or any other
Committed Purchaser or Purchaser and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Purchase Agreement and the Transaction
Documents; (e) Assignee appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under the
Transaction Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and (f)
Assignee agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of the Purchase Agreement and the other
Transaction Documents, are required to be performed by it as a Committed
Purchaser or, when applicable, as a Purchaser.
7.    Each party hereto represents and warrants to and agrees with the
Administrative Agent that it is aware of and will comply with the provisions of
the Purchase Agreement, including, without limitation, Sections 4.1 and 14.6
thereof.
8.    Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.
9.    THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
10. Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of any Conduit, it will not institute against, or join any other
Person in instituting against, such Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be




--------------------------------------------------------------------------------


executed by their respective duly authorized officers as of the date hereof.
[ASSIGNOR]
By:

Name:

Title:
[ASSIGNEE]
By:

Name:

Title:



Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------


SCHEDULE I TO ASSIGNMENT AGREEMENT
LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS
Date: _______________, ____
Transferred Percentage:    ________%
 
A-1
A-2
B-1
B-2
Assignor
Commitment
(prior to giving effect to the Assignment Agreement)
Commitment
(after giving effect to the Assignment Agreement)
Outstanding
Capital
(if any)
Ratable Share of Outstanding Capital
 
 
 
 
 





 
 
A-2
B-1
B-2
Assignee
 
Commitment
(after giving effect to the Assignment Agreement)
Outstanding
Capital
(if any)
Ratable Share of Outstanding Capital
 
 
 
 
 



Address for Notices
___________________________
___________________________
Attention:

Phone:

Fax:






--------------------------------------------------------------------------------


SCHEDULE II TO ASSIGNMENT AGREEMENT
EFFECTIVE NOTICE
TO:________________________, Assignor

    ________________________

    ________________________

    ________________________
TO:________________________, Assignor

    ________________________

    ________________________

    ________________________
The undersigned, as Administrative Agent under the Third Amended and Restated
Receivables Purchase Agreement, dated as of May 4, 2009, by and among Energizer
Receivables Funding Corporation, a Delaware corporation (the “Seller”),
Energizer Battery, Inc., as Servicer, Energizer Personal Care, LLC, as
Sub-Servicer, the Committed Purchasers, Gotham Funding Corporation, Victory
Receivables Corporation, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch, as Administrative Agent, hereby acknowledges receipt of executed
counterparts of a completed Assignment Agreement dated as of ____________, ____
between __________________, as Assignor, and __________________, as Assignee.
Terms defined in such Assignment Agreement are used herein as therein defined.
1.    Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be ______________, ____.
2.    The Conduit(s) in the related Conduit Group hereby consent to the
Assignment Agreement as required by Section 12.1(b) of the Receivables Purchase
Agreement.
[3.    Pursuant to such Assignment Agreement, the Assignee is required to pay
$____________ to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]
Very truly yours,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH,

individually and as Administrative Agent
By:__________________________
Title:_______________________

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------


[NAMES(S) OF RELEVANT CONDUIT(S)]
By: ____________________________

Authorized Signatory








--------------------------------------------------------------------------------




    
EXHIBIT VIII
CREDIT AND COLLECTION POLICY
See Attached





Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------


    
EXHIBIT IX
FORM OF CONTRACT(S)
See Attached








--------------------------------------------------------------------------------


    
EXHIBIT X
FORM OF MONTHLY REPORT
See Attached





Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------


    
EXHIBIT XI
FORM OF PERFORMANCE UNDERTAKING
This Performance Undertaking (this “Undertaking”), dated as of May 4, 2009, is
executed by ENERGIZER HOLDINGS, INC., a Missouri corporation (the “Provider”) in
favor of ENERGIZER RECEIVABLES FUNDING CORPORATION, a Delaware corporation
(together with its successors and assigns, “Recipient”).
RECITALS
1.    Energizer Battery, Inc., a Delaware corporation (together with any
successor or assign thereof, “EBI”) and Recipient have entered into a
Receivables Sale Agreement, dated as of April 4, 2000 (as amended, restated or
otherwise modified prior to the date hereof and from time to time, the
“Receivables Sale Agreement”), pursuant to which EBI, subject to the terms and
conditions contained therein, is selling its right, title and interest in
certain of its accounts receivable to Recipient.
2.    Energizer Personal Care, LLC, a Delaware limited liability company
(together with any successor or assign thereof, “EPC”) and EBI have entered into
a Receivables Transfer Agreement, dated as of May 4, 2009 (as amended, restated
or otherwise modified from time to time, the “Receivables Transfer Agreement”),
pursuant to which EPC, subject to the terms and conditions contained therein, is
selling its right, title and interest in certain of its accounts receivable to
EBI. EPC and EBI are collectively referred to herein as the “Originator.” The
Receivables Transfer Agreement and the Receivables Sale Agreement are
collectively referred to herein as the “Sale Agreement.”
3.    The Originator is a Subsidiary of Provider and Provider is expected to
receive substantial direct and indirect benefits from the sale of accounts
receivable by EPC to EBI pursuant to the Receivables Transfer Agreement and by
EBI to Recipient pursuant to the Receivables Sale Agreement (which benefits are
hereby acknowledged).
4.    As an inducement for Recipient to purchase Originator’s accounts
receivable pursuant to the Sale Agreement, Provider has agreed to guaranty the
due and punctual performance by Originator of its obligations under the Sale
Agreement and its Servicing Related Obligations (as hereinafter defined).
5.    Provider wishes to guaranty the due and punctual performance by Originator
of its obligations to Recipient under or in respect of the Sale Agreement and
its Servicing Related Obligations (as hereinafter defined), as provided herein.
AGREEMENT
NOW, THEREFORE, Provider hereby agrees as follows:
Section 1.Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Sale Agreement or the
Purchase Agreement (as hereinafter defined). In addition:
“Obligations” means, collectively, (i) all covenants, agreements, terms,
conditions and indemnities to be performed and observed by Originator under and
pursuant to the Sale Agreement and each other document executed and delivered by
Originator pursuant to the Sale Agreement, including, without limitation, the
due and punctual payment of all sums which are or may become due and owing by
Originator under the Sale Agreement, whether for fees, expenses (including
counsel fees), indemnified amounts or otherwise, whether upon any termination or
for any other reason and (ii) all obligations of EBI (1) as Servicer under the
Third Amended and Restated Receivables Purchase Agreement, dated as of May 4,
2009, by and among Recipient, EBI, as Servicer, EPC, as Sub-Servicer, Victory
Receivables Corporation, Gotham Funding Corporation, the Committed Purchasers
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as successor
Administrative Agent (as amended, restated or otherwise modified from time to
time, the “Purchase Agreement”; and the Purchase Agreement, together with the
Sale Agreement, the “Agreements”) or (2) which arise pursuant to Sections 8.2,
8.3 or 14.4(a) of the Purchase Agreement




--------------------------------------------------------------------------------


as a result of its termination as Servicer (all such obligations collectively,
the “Servicing Related Obligations”).
Section 2.    Guaranty of Performance of Obligations. Provider hereby guarantees
to Recipient, the full and punctual payment and performance by Originator of the
Obligations. This Undertaking is an absolute, unconditional and continuing
guaranty of the full and punctual performance of all of the Obligations of
Originator under the Agreements and each other document executed and delivered
by Originator pursuant to the Agreements and is in no way conditioned upon any
requirement that Recipient first attempt to collect any amounts owing by
Originator to Recipient (or its assigns), the Administrative Agent, the Agents
or the Purchasers from any other Person or resort to any collateral security,
any balance of any deposit account or credit on the books of Recipient, the
Administrative Agent, any Agent or any Purchaser in favor of Originator or any
other Person or other means of obtaining payment. Should Originator default in
the payment or performance of any of the Obligations, Recipient (or its assigns)
may cause the immediate performance by Provider of the Obligations and cause any
payment Obligations to become forthwith due and payable to Recipient (or its
assigns), without demand or notice of any nature (other than as expressly
provided herein), all of which are hereby expressly waived by Provider.
Notwithstanding the foregoing, this Undertaking is not a guarantee of the
collection of any of the Receivables and Provider shall not be responsible for
any Obligations to the extent the failure to perform such Obligations by
Originator results from Receivables being uncollectible on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor;
provided, that nothing herein shall relieve Originator from performing in full
its Obligations under the Agreements or Provider of its undertaking hereunder
with respect to the full performance of such duties.
Section 3.    Provider’s Further Agreements to Pay. Provider further agrees, as
the principal obligor and not as a guarantor only, to pay to Recipient (and its
assigns), forthwith upon demand in funds immediately available to Recipient, all
reasonable costs and expenses (including court costs and legal expenses)
incurred or expended by Recipient in connection with the Obligations, this
Undertaking and the enforcement thereof, together with interest on amounts
recoverable under this Undertaking from the time when such amounts become due
until payment, at a rate of interest (computed for the actual number of days
elapsed based on a 360 day year) equal to BTMU’s Prime Rate plus 2% per annum,
such rate of interest changing when and as BTMU’s Prime Rate changes.
Section 4.    Waivers by Provider. Provider waives notice of acceptance of this
Undertaking, notice of any action taken or omitted by Recipient (or its assigns)
in reliance on this Undertaking, and any requirement that Recipient (or its
assigns) be diligent or prompt in making demands under this Undertaking, giving
notice of any Termination Date, Amortization Event, other default or omission by
Originator or asserting any other rights of Recipient under this Undertaking.
Provider warrants that it has adequate means to obtain from Originator, on a
continuing basis, information concerning the financial condition of Originator,
and that it is not relying on Recipient to provide such information, now or in
the future. Provider also irrevocably waives all defenses (i) that at any time
may be available in respect of the Obligations by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect or (ii) that arise under the law of suretyship, including
impairment of collateral. Recipient (and its assigns) shall be at liberty,
without giving notice to or obtaining the assent of Provider and without
relieving Provider of any liability under this Undertaking, to deal with
Originator and with each other party who now is or after the date hereof becomes
liable in any manner for any of the Obligations, in such manner as Recipient in
its sole discretion deems fit, and to this end Provider agrees that the validity
and enforceability of this Undertaking, including without limitation, the
provisions of Section 7 hereof, shall not be impaired or affected by any of the
following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Obligations or any part thereof
or any agreement relating thereto, or any collateral securing the Obligations or
any part thereof; (c) any waiver of any right, power or remedy or of any
Termination Date, Amortization Event, or default with respect to the Obligations
or any part thereof or any agreement relating thereto; (d) any release,
surrender, compromise, settlement, waiver, subordination or modification, with
or without consideration, of any other obligation of any person or entity with
respect to the Obligations or any part thereof; (e) the enforceability or
validity of the Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto or with respect to
the Obligations or any part thereof; (f) the application of payments received
from any source to the payment of any payment

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------


Obligations of Originator or any part thereof or amounts which are not covered
by this Undertaking even though Recipient (or its assigns) might lawfully have
elected to apply such payments to any part or all of the payment Obligations of
Originator or to amounts which are not covered by this Undertaking; (g) the
existence of any claim, setoff or other rights which Provider may have at any
time against Originator in connection herewith or any unrelated transaction; (h)
any assignment or transfer of the Obligations or any part thereof; or (i) any
failure on the part of Originator to perform or comply with any term of the
Agreements or any other document executed in connection therewith or delivered
thereunder, all whether or not Provider shall have had notice or knowledge of
any act or omission referred to in the foregoing clauses (a) through (i) of this
Section 4.
Section 5.    Unenforceability of Obligations Against Originator.
Notwithstanding (a) any change of ownership of Originator or the insolvency,
bankruptcy or any other change in the legal status of Originator; (b) the change
in or the imposition of any law, decree, regulation or other governmental act
which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Obligations; (c) the failure of
Originator or Provider to maintain in full force, validity or effect or to
obtain or renew when required all governmental and other approvals, licenses or
consents required in connection with the Obligations or this Undertaking, or to
take any other action required in connection with the performance of all
obligations pursuant to the Obligations or this Undertaking; or (d) if any of
the moneys included in the Obligations have become irrecoverable from Originator
for any other reason other than final payment in full of the payment Obligations
in accordance with their terms, this Undertaking shall nevertheless be binding
on Provider. This Undertaking shall be in addition to any other guaranty or
other security for the Obligations, and it shall not be rendered unenforceable
by the invalidity of any such other guaranty or security. In the event that
acceleration of the time for payment of any of the Obligations is stayed upon
the insolvency, bankruptcy or reorganization of Originator or for any other
reason with respect to Originator, all such amounts then due and owing with
respect to the Obligations under the terms of the Agreements, or any other
agreement evidencing, securing or otherwise executed in connection with the
Obligations, shall be immediately due and payable by Provider.
Section 6.    Representations and Warranties. Provider hereby represents and
warrants to Recipient that:
(a)    Existence and Standing. Provider is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation. Provider has and holds all corporate power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted, except where
the failure to so hold could not reasonably be expected to have a Material
Adverse Effect.
(b)    Authorization, Execution and Delivery; Binding Effect. Provider has the
corporate power and authority and legal right to execute and deliver this
Undertaking, perform its obligations hereunder and consummate the transactions
herein contemplated. The execution and delivery by Provider of this Undertaking,
the performance of its obligations and consummation of the transactions
contemplated hereunder have been duly authorized by proper corporate
proceedings, and Provider has duly executed and delivered this Undertaking. This
Undertaking constitutes the legal, valid and binding obligation of Provider
enforceable against Provider in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(c)    No Conflict; Government Consent. The execution and delivery by Provider
of this Undertaking and the performance of its obligations hereunder are within
its corporate powers, have been duly authorized by all necessary corporate
action, do not contravene or violate (i) its articles or certificate of
incorporation or by-laws, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property and, do not result in the creation or imposition of any Adverse Claim
on assets of Provider.
(d)    Financial Statements. The consolidated financial statements of Provider
and its consolidated Subsidiaries dated as of December 31, 1999 heretofore
delivered to Recipient have been prepared in




--------------------------------------------------------------------------------


accordance with generally accepted accounting principles consistently applied
and fairly present in all material respects the consolidated financial condition
and results of operations of Provider and its consolidated Subsidiaries as of
such date and for the period ended on such date. Since December 31, 1999, no
event has occurred which would or could reasonably be expected to have a
Material Adverse Effect.
(e)    Taxes. Provider has filed all United States federal tax returns and all
other tax returns which are required to be filed and has paid all taxes due
pursuant to said returns or pursuant to any assessment received by Provider or
any of its Subsidiaries, except such taxes, if any, as are being contested in
good faith and as to which adequate reserves have been provided. The United
States income tax returns of Provider have been audited by the Internal Revenue
Service through the fiscal year ended 2006. No federal or state tax liens have
been filed and no claims are being asserted with respect to any such taxes. The
charges, accruals and reserves on the books of Provider in respect of any taxes
or other governmental charges are adequate.
(f)    Litigation and Contingent Obligations. Except as disclosed in the filings
made by Provider with the Securities and Exchange Commission, there are no
actions, suits or proceedings pending or, to the best of Provider’s knowledge
threatened against or affecting Provider or any of its properties, in or before
any court, arbitrator or other body, that could reasonably be expected to have a
material adverse effect on (i) the business, properties, condition (financial or
otherwise) or results of operations of Provider and its Subsidiaries taken as a
whole, (ii) the ability of Provider to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder. Provider is not in default
with respect to any order of any court, arbitrator or governmental body and does
not have any material contingent obligations not provided for or disclosed in
the financial statements referred to in Section 6(d).
Section 7.    Subrogation; Subordination. Notwithstanding anything to the
contrary contained herein, until the Obligations are paid in full Provider: (a)
will not enforce or otherwise exercise any right of subrogation to any of the
rights of Recipient, the Administrative Agent, any Agent or any Purchaser
against Originator, (b) hereby waives all rights of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code, at law or
in equity or otherwise) to the claims of Recipient, the Administrative Agent,
the Agents and the Purchasers against Originator and all contractual, statutory
or legal or equitable rights of contribution, reimbursement, indemnification and
similar rights and “claims” (as that term is defined in the United States
Bankruptcy Code) which Provider might now have or hereafter acquire against
Originator that arise from the existence or performance of Provider’s
obligations hereunder, (c) will not claim any setoff, recoupment or counterclaim
against Originator in respect of any liability of Provider to Originator, and
(d) waives any benefit of and any right to participate in any collateral
security which may be held by Recipient, the Administrative Agent, the Agents or
the Purchasers. The payment of any amounts due with respect to any indebtedness
of Originator now or hereafter owed to Provider is hereby subordinated to the
prior payment in full of all of the Obligations. Provider agrees that, after the
occurrence of any default in the payment or performance of any of the
Obligations, Provider will not demand, sue for or otherwise attempt to collect
any such indebtedness of Originator to Provider until all of the Obligations
shall have been paid and performed in full. If, notwithstanding the foregoing
sentence, Provider shall collect, enforce or receive any amounts in respect of
such indebtedness while any Obligations are still unperformed or outstanding,
such amounts shall be collected, enforced and received by Provider as trustee
for Recipient (and its assigns) and be paid over to Recipient (or its assigns)
on account of the Obligations without affecting in any manner the liability of
Provider under the other provisions of this Undertaking. The provisions of this
Section 7 shall be supplemental to and not in derogation of any rights and
remedies of Recipient under any separate subordination agreement which Recipient
may at any time and from time to time enter into with Provider.
Section 8.    Termination of Performance Undertaking. Provider’s obligations
hereunder shall continue in full force and effect until all Obligations are
finally paid and satisfied in full and the Purchase Agreement is terminated,
provided, that this Undertaking shall continue to be effective or shall be
reinstated, as the case may be, if at any time payment or other satisfaction of
any of the Obligations is rescinded or must otherwise be restored or returned
upon the bankruptcy, insolvency or reorganization of Originator or otherwise, as
though such payment had not been made or other satisfaction occurred, whether or
not Recipient (or its assigns) is in possession of this Undertaking. No
invalidity, irregularity or unenforceability by reason of the federal bankruptcy
code or any insolvency or other similar law, or any law or order of any
government or agency thereof purporting to reduce,

Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------


amend or otherwise affect the Obligations shall impair, affect, be a defense to
or claim against the obligations of Provider under this Undertaking.
Section 9.    Effect of Bankruptcy. This Performance Undertaking shall survive
the insolvency of Originator and the commencement of any case or proceeding by
or against Originator under the federal bankruptcy code or other federal, state
or other applicable bankruptcy, insolvency or reorganization statutes. No
automatic stay under the federal bankruptcy code with respect to Originator or
other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes to which Originator is subject shall postpone the
obligations of Provider under this Undertaking.
Section 10.    Setoff. Regardless of the other means of obtaining payment of any
of the Obligations, Recipient (and its assigns) is hereby authorized at any time
and from time to time, without notice to Provider (any such notice being
expressly waived by Provider) and to the fullest extent permitted by law, to set
off and apply any deposits and other sums against the obligations of Provider
under this Undertaking, whether or not Recipient (or any such assign) shall have
made any demand under this Undertaking and although such Obligations may be
contingent or unmatured.
Section 11.    Taxes. All payments to be made by Provider hereunder shall be
made free and clear of any deduction or withholding. If Provider is required by
law to make any deduction or withholding on account of tax or otherwise from any
such payment, the sum due from it in respect of such payment shall be increased
to the extent necessary to ensure that, after the making of such deduction or
withholding, Recipient (or its assigns) receives a net sum equal to the sum
which it would have received had no deduction or withholding been made.
Section 12.    Further Assurances. Provider agrees that it will from time to
time, at the request of Recipient (or its assigns), provide information relating
to the business and affairs of Provider as Recipient may reasonably request.
Provider also agrees to do all such things and execute all such documents as
Recipient (or its assigns) may reasonably consider necessary or desirable to
give full effect to this Undertaking and to perfect and preserve the rights and
powers of Recipient hereunder.
Section 13.    Successors and Assigns. This Undertaking shall be binding upon
Provider, its successors and permitted assigns, and shall inure to the benefit
of and be enforceable by Recipient and its successors and assigns. Provider may
not assign or transfer any of its obligations hereunder without the prior
written consent of each of Recipient, the Administrative Agent and each of the
Agents. Without limiting the generality of the foregoing sentences, Recipient
and its successors and assigns may assign or otherwise transfer the Agreements,
any other documents executed in connection therewith or delivered thereunder or
any other agreement or note held by them evidencing, securing or otherwise
executed in connection with the Obligations, or sell participations in any
interest therein, to any other entity or other person, and such other entity or
other person shall thereupon become vested, to the extent set forth in the
agreement evidencing such assignment, transfer or participation, with all the
rights in respect thereof granted to Recipient herein.
Section 14.    Amendments and Waivers. No amendment or waiver of any provision
of this Undertaking nor consent to any departure by Provider therefrom shall be
effective unless the same shall be in writing and signed by Recipient, the
Administrative Agent, each of the Agents and Provider. No failure on the part of
Recipient to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.
Section 15.    Notices. All notices and other communications provided for
hereunder shall be made in writing and shall be addressed as follows: if to
Provider, at the address set forth beneath its signature hereto, and if to
Recipient, at the addresses set forth beneath its signature hereto, or at such
other addresses as each of Provider or Recipient may designate in writing to the
other. Each such notice or other communication shall be effective  if given by
telecopy, upon the receipt thereof,  if given by mail, three (3) Business Days
after the time such communication is deposited in the mail with first class
postage prepaid, or  if given by any other means, when received at the address
specified in this Section 15.




--------------------------------------------------------------------------------


Section 16.    GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
Section 17.    CONSENT TO JURISDICTION. EACH OF PROVIDER AND RECIPIENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE
AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED
THEREUNDER AND EACH OF PROVIDER AND RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
Section 18.    Bankruptcy Petition. Provider hereby covenants and agrees that,
prior to the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of any Conduit, it will not institute against,
or join any other Person in instituting against, such Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
Section 19.    Miscellaneous. This Undertaking constitutes the entire agreement
of Provider with respect to the matters set forth herein. The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Obligations. The provisions of this Undertaking are severable, and in any action
or proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of Provider hereunder would otherwise be
held or determined to be avoidable, invalid or unenforceable on account of the
amount of Provider’s liability under this Undertaking, then, notwithstanding any
other provision of this Undertaking to the contrary, the amount of such
liability shall, without any further action by Provider or Recipient, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding. Any provisions of this
Undertaking which are prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
specified, references herein to “Section” shall mean a reference to sections of
this Undertaking.
Section 20.    Restated Agreement. The effect of this Undertaking is to amend
and restate each of the (i) Performance Undertaking dated as of April 4, 2000,
by Provider in favor of Recipient, (ii) Performance Undertaking dated as of June
30, 2008, by Provider in favor of Recipient and (iii) the Performance
Undertaking dated as of March 27, 2009, in their entirety. Upon the execution of
this Undertaking, each reference to either the Performance Undertaking dated as
of April 4, 2000, the Performance Undertaking dated as of June 30, 2008 or the
Performance Undertaking dated as of March 27, 2009 in any other Transaction
Document, and any document, instrument or agreement executed and/or delivered in
connection with the Original Agreement or any other Transaction Document, shall
mean and be a reference to this Undertaking.


* * * *



Exh. #PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Provider has caused this Undertaking to be executed and
delivered as of the date first above written.
ENERGIZER HOLDINGS, INC.
By:            

Name:

Title:
Address:
533 Maryville University Drive


St. Louis, Missouri 63141
ENERGIZER RECEIVABLES FUNDING CORPORATION
By:            

Name:

Title:
Address:
533 Maryville University Drive


St. Louis, Missouri 63141








--------------------------------------------------------------------------------


Exhibit XII
Energizer Receivables Funding Corporation

Third Amended and Restated Receivables Purchase Agreement, dated May 4, 2009

Weekly Settlement Report for the Week Ended XX, 20XX
    
I.    Calculation of Available Funding Amount


Ending Gross Receivables Balance (“EGR”)

Advance Rate for the month of XX 20XX


Total Available Funding Amount


II. SunTrust


 
Total Available Funding Amount
 
Outstanding Capital of SunTrust
 
Required Principal Paydown
 
Available Increase
 





III. Gotham and Victory


 
Total Available Funding Amount
 
Outstanding Capital of Gotham and Victory
 
Required Principal Paydown
 
Available Increase
 



The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting in accordance with the Third Amended and Restated
Receivables Purchase Agreement dated as of May 4, 2009 (as amended) and that all
representations and warranties are restated and reaffirmed.


ENERGIZER RECEIVABLES FUNDING
CORPORATION
By:                             

Name:                             

Title                             



Exh. XII-1    

--------------------------------------------------------------------------------







Exh. XII-1    

--------------------------------------------------------------------------------


EXHIBIT XIII

FORM OF REDUCTION NOTICE
[Date]
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch, as an Agent

1251 Avenue of the Americas

New York, New York 10020
SunTrust Bank,
as an Agent
3333 Peachtree Road, NE
Atlanta, GA 30326
With a copy to:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch, as Administrative Agent

1251 Avenue of the Americas

New York, New York 10020
Re: REDUCTION NOTICE
Ladies and Gentlemen:
Reference is hereby made to the Third Amended and Restated Receivables Purchase
Agreement, dated as of May 4, 2009, by and among Energizer Receivables Funding
Corporation, a Delaware corporation (the “Seller”), Energizer Battery, Inc., as
Servicer, Energizer Personal Care, LLC, as Sub-Servicer, the Committed
Purchasers, SunTrust Bank (“SunTrust Bank”), as an Agent, Gotham Funding
Corporation (“Gotham”), Victory Receivables Corporation (“Victory”) (Gotham and
Victory each a “Conduit”), and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch, as Administrative Agent and as an Agent (as amended, restated and
modified from time to time, the “Receivables Purchase Agreement”). Capitalized
terms used herein shall have the meanings assigned to such terms in the
Receivables Purchase Agreement.
The Agents are hereby notified of the following proposed reduction of Aggregate
Capital from Collections:
Aggregate Reduction:
$____________________
Proposed Reduction Date:
 



Each Conduit Group’s respective aggregate Capital following such proposed
reduction shall be as follows:
Conduit Group
Prior Capital
(a)
Capital Reduction
(b)
Capital
(a-b)
Gotham and Victory
 
 
 
SunTrust Bank
 
 
 
Total
 
 
 


XIII-1
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------


Very truly yours,
ENERGIZER RECEIVABLES FUNDING CORPORATION
By:     

Name:

Title:




--------------------------------------------------------------------------------


SCHEDULE A
COMMITMENTS OF COMMITTED PURCHASERS
Conduit Group with respect to SunTrust Bank:
Committed Purchaser
Commitment
SunTrust Bank


$100,000,000

    
Conduit Group with respect to Gotham and Victory:
Committed Purchaser
Commitment
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch






$102,000,000








A-1
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------


SCHEDULE B
DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT

AND THE AGENTS ON OR PRIOR TO THE INITIAL PURCHASE
PART I: Documents Delivered in Connection with the Receivables Sale Agreement
1.
Executed copies of the Receivables Sale Agreement, duly executed by the parties
thereto.

2.
Copy of the Resolutions of the Board of Directors of Originator certified by its
Secretary, authorizing Originator’s execution, delivery and performance of the
Receivables Sale Agreement and the other documents to be delivered by it
thereunder.

3.
Articles or Certificate of Incorporation of Originator certified by the
Secretary of State of the jurisdiction of incorporation of Originator on or
within thirty (30) days prior to the initial Purchase (as defined in the
Receivables Sale Agreement).

4.
Good Standing Certificate for Originator issued by the Secretaries of State of
its state of incorporation and each jurisdiction where it has material
operations.

5.
A certificate of the Secretary of Originator certifying: (i) the names and
signatures of the officers authorized on its behalf to execute the Receivables
Sale Agreement and any other documents to be delivered by it thereunder and (ii)
a copy of Originator’s By-Laws.

6.
Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against Originator.

7.
Time stamped receipt copies of proper financing statements, duly filed under the
UCC on or before the date of the initial Purchase (as defined in the Receivables
Sale Agreement) in all jurisdictions as may be necessary or, in the opinion of
Seller (or its assigns), desirable, under the UCC of all appropriate
jurisdictions or any comparable law in order to perfect the ownership interests
contemplated by the Receivables Sale Agreement.

8.
Time stamped receipt copies of proper UCC termination statements, if any,
necessary to release all security interests and other rights of any Person in
the Receivables, Contracts or Related Security previously granted by Originator.

9.
Executed Collection Account Agreements for each Lock-Box and Collection Account.

10.
A favorable opinion of legal counsel for Originator reasonably acceptable to
Seller (or its assigns) which addresses the following matters and such other
matters as Seller (or its assigns) may reasonably request:

--    Originator is a corporation duly incorporated, validly existing and in
good standing under the laws of its state of incorporation.
--    Originator has all requisite authority to conduct its business in each
jurisdiction where failure to be so qualified would have a material adverse
effect on Originator’s business.
--    The execution and delivery by Originator of the Receivables Sale Agreement
and each other Transaction Document to which it is a party and its performance
of its obligations thereunder have been duly authorized by all necessary
corporate action and proceedings on the part of Originator and will not:
(a)    require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC




--------------------------------------------------------------------------------


financing statements);
(b)    contravene, or constitute a default under, any provision of applicable
law or regulation or of its articles or certificate of incorporation or bylaws
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon Originator; or
(c)    result in the creation or imposition of any Adverse Claim on assets of
Originator or any of its Subsidiaries (except as contemplated by the Receivables
Sale Agreement).
--    The Receivables Sale Agreement and each other Transaction Document to
which it is a party has been duly executed and delivered by Originator and
constitutes the legal, valid and binding obligation of Originator enforceable in
accordance with its terms, except to the extent the enforcement thereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and subject also to the availability of equitable
remedies if equitable remedies are sought.
--    The provisions of the Receivables Sale Agreement are effective to create a
valid security interest in favor of Seller in all Receivables and upon the
filing of financing statements, Seller shall acquire a first priority, perfected
security interest in such Receivables.
--    To the best of the opinion giver’s knowledge, there is no action, suit or
other proceeding against Originator or any Affiliate of Originator, which would
materially adversely affect the business or financial condition of Originator
and its Affiliates taken as a whole or which would materially adversely affect
the ability of Originator to perform its obligations under the Receivables Sale
Agreement.
11.
A “true sale” opinion and “substantive consolidation” opinion of counsel for
Originator with respect to the transactions contemplated by the Receivables Sale
Agreement.

12.
A Compliance Certificate.

13.
Executed copies of (i) all consents from and authorizations by any Persons and
(ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with the Receivables Sale Agreement.

14.
Executed copies of the Subscription Agreement (as defined in the Receivables
Sale Agreement).

15.
Executed copies of the Subordinated Note (as defined in the Receivables Sale
Agreement) by Seller in favor of Originator and of the Demand Note by Originator
in favor of Seller.

16.
A direction letter executed by Originator authorizing Seller (and its assignees)
and directing warehousemen to allow Seller (and its assignees) to inspect and
make copies from Originator’s books and records maintained at off-site data
processing or storage facilities.

PART II: Documents Delivered in Connection with the Original RPA
1.
Executed copies of the Original RPA, duly executed by the parties thereto.

2.
Copy of the Resolutions of the Board of Directors of each Seller Party and
Provider certified by its Secretary authorizing such Person’s execution,
delivery and performance of the Original RPA and the other documents to be
delivered by it hereunder.

3.
Articles or Certificate of Incorporation of each Seller Party and Provider
certified by the Secretary of State


B-#PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------


of its jurisdiction of incorporation on or within thirty (30) days prior to the
initial Incremental Purchase.
4.
Good Standing Certificate for each Seller Party and Provider issued by the
Secretaries of State of its state of incorporation and each jurisdiction where
it has material operations.

5.
A certificate of the Secretary of each Seller Party and Provider certifying (i)
the names and signatures of the officers authorized on its behalf to execute the
Original RPA and any other documents to be delivered by it hereunder and (ii) a
copy of such Person’s By-Laws.

6.
Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against each Seller Party.

7.
Time stamped receipt copies of proper financing statements, duly filed under the
UCC on or before the date of the initial Incremental Purchase in all
jurisdictions as may be necessary or, in the opinion of the Administrative
Agent, desirable, under the UCC of all appropriate jurisdictions or any
comparable law in order to perfect the ownership interests contemplated by the
Original RPA.

8.
Time stamped receipt copies of proper UCC termination statements, if any,
necessary to release all security interests and other rights of any Person in
the Receivables, Contracts or Related Security previously granted by Seller.

9.
Executed copies of Collection Account Agreements for each Lock-Box and
Collection Account.

10.
A favorable opinion of legal counsel for the Seller Parties and Provider
reasonably acceptable to the Administrative Agent which addresses the following
matters and such other matters as the Administrative Agent may reasonably
request:

--    Each Seller Party and Provider is a corporation duly incorporated, validly
existing and in good standing under the laws of its state of incorporation.
--    Each Seller Party and Provider has all requisite authority to conduct its
business in each jurisdiction where failure to be so qualified would have a
material adverse effect on such Person’s business.
--    The execution and delivery by each Seller Party and Provider of the
Original RPA and each other Transaction Document to which it is a party and its
performance of its obligations thereunder have been duly authorized by all
necessary corporate action and proceedings on the part of such Person and will
not:
(a)    require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);
(b)    contravene, or constitute a default under, any provision of applicable
law or regulation or of its articles or certificate of incorporation or bylaws
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon such Person; or
(c)    result in the creation or imposition of any Adverse Claim on assets of
such Person or any of its Subsidiaries (except as contemplated by the Original
RPA).
--    The Original RPA and each other Transaction Document to which such Person
is a party has been duly executed and delivered by such Person and constitutes
the legal, valid and binding obligation of such Person, enforceable in
accordance with its terms, except to the extent the enforcement thereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and subject also to the availability of equitable
remedies if equitable remedies are sought.




--------------------------------------------------------------------------------


--    The provisions of the Original RPA are effective to create a valid
security interest in favor of the Administrative Agent for the benefit of the
Purchasers in all Receivables, and upon the filing of financing statements, the
Administrative Agent for the benefit of the Purchasers shall acquire a first
priority, perfected security interest in such Receivables.
--    To the best of the opinion giver’s knowledge, there is no action, suit or
other proceeding against any Seller Party, Provider or any of their respective
Affiliates, which would materially adversely affect the business or financial
condition of such Person and its Affiliates taken as a whole or which would
materially adversely affect the ability of such Person to perform its
obligations under any Transaction Document to which it is a party.
11.
If requested by Conduit or the Administrative Agent, a favorable opinion of
legal counsel for each Committed Purchaser, reasonably acceptable to the
Administrative Agent which addresses the following matters:

--    The Original RPA has been duly authorized by all necessary corporate
action of such Committed Purchaser.
--    The Original RPA has been duly executed and delivered by such Committed
Purchaser and, assuming due authorization, execution and delivery by each of the
other parties thereto, constitutes a legal, valid and binding obligation of such
Committed Purchaser, enforceable against such Committed Purchaser in accordance
with its terms.
12.
A Compliance Certificate.

13.
The Fee Letter.

14.
A Monthly Report.

15.
Executed copies of (i) all consents from and authorizations by any Persons and
(ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with the Original RPA.

16.
A direction letter executed by Seller and Servicer authorizing the
Administrative Agent and Conduit, and directing warehousemen to allow the
Administrative Agent and Conduit to inspect and make copies from Seller’s books
and records maintained at off-site data processing or storage facilities.

17.
For each Purchaser that is not incorporated under the laws of the United States
of America, or a state thereof, two duly completed copies of United States
Internal Revenue Service Forms W-8BEN or W-8ECI, certifying in either case that
such Purchaser is entitled to receive payments under the Original RPA without
deduction or withholding of any United States federal income taxes.

PART III: Documents Delivered in Connection with the First Amended and Restated
RPA
1.
Executed copies of the First Amended and Restated RPA, the Fourth Amendment to
the Receivables Sale Agreement, the Transfer Agreement and the Performance
Undertaking, each duly executed by the parties thereto.

2.
Copy of the Resolutions of the Board of Directors of each Seller Party and
Provider certified by its Secretary authorizing such Person’s execution,
delivery and performance of the First Amended and Restated RPA and the other
documents to be delivered by it hereunder.

3.
Articles or Certificate of Incorporation of each Seller Party and Provider
certified by the Secretary of State of its jurisdiction of incorporation on or
within thirty (30) days prior to the initial Incremental Purchase.


B-#PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------


4.
Good Standing Certificate for each Seller Party and Provider issued by the
Secretaries of State of its state of incorporation.

5.
A certificate of the Secretary of each Seller Party and Provider certifying (i)
the names and signatures of the officers authorized on its behalf to execute the
First Amended and Restated RPA, the Fourth Amendment to the Receivables Sale
Agreement, the Transfer Agreement and the Performance Undertaking, and any other
documents to be delivered by it hereunder or thereunder and (ii) a copy of such
Person’s By-Laws.

6.
Pre-filing federal tax lien and UCC lien searches against each Seller Party.

7.
Time stamped receipt copies of collateral description amendments to UCC1
financing statements #30971708 filed April 14, 2003, #30971518 filed April 14,
2003 and #20074811559 filed December 20, 2007, each filed with the Delaware
Secretary of State.

8.
Executed copies of Collection Account Agreements for each Lock-Box and
Collection Account.

9.
A favorable opinion of legal counsel for the Seller Parties and Provider
reasonably acceptable to the Administrative Agent which addresses the following
matters and such other matters as the Administrative Agent may reasonably
request:

--    Each Seller Party and Provider is a corporation duly incorporated, validly
existing and in good standing under the laws of its state of incorporation.
--    The execution and delivery by each Seller Party and Provider of the First
Amended and Restated RPA, the Fourth Amendment (Energizer Receivables Sale
Agreement), the Transfer Agreement and the Performance Undertaking, as
applicable, and each other Transaction Document to which it is a party and its
performance of its obligations thereunder have been duly authorized by all
necessary corporate action and proceedings on the part of such Person and will
not:
(a)    require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);
(b)    contravene, or constitute a default under, any provision of applicable
law or regulation or of its articles or certificate of incorporation or bylaws
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon such Person; or
(c)    result in the creation or imposition of any Adverse Claim on assets of
such Person or any of its Subsidiaries (except as contemplated by the First
Amended and Restated RPA).
--    The First Amended and Restated RPA and each other Transaction Document to
which such Person is a party has been duly executed and delivered by such Person
and constitutes the legal, valid and binding obligation of such Person,
enforceable in accordance with its terms, except to the extent the enforcement
thereof may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and subject also to the availability
of equitable remedies if equitable remedies are sought.
--    The provisions of the First Amended and Restated RPA are effective to
create a valid security interest in favor of the Administrative Agent for the
benefit of the Purchasers in all Receivables, and upon the filing of the
financing statements, the Administrative Agent for the benefit of the Purchasers
shall acquire a first priority, perfected security interest in such Receivables.




--------------------------------------------------------------------------------


10.
A “true sale” opinion and “substantive consolidation” opinion of counsel for
Originator with respect to the transactions contemplated by the Transfer
Agreement.

11.
Executed copies of (i) all consents from and authorizations by any Persons and
(ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with the First Amended and Restated RPA, the Fourth
Amendment to the Receivables Sale Agreement, the Transfer Agreement or the
Performance Undertaking,.

PART IV: Documents Delivered in Connection with the Second Amended and Restated
RPA
1.
Executed copies of the Second Amended and Restated RPA, the Fifth Amendment to
the Receivables Sale Agreement, the Fee Letters, a compliance certificate in
form and substance acceptable to the Administrative Agent, and the Performance
Undertaking, each duly executed by the parties thereto.

2.
Copy of the Resolutions of the Board of Directors of each Seller Party and
Provider certified by its Secretary authorizing such Person’s execution,
delivery and performance of the Second Amended and Restated RPA and the other
documents to be delivered by it hereunder.

3.
Articles or Certificate of Incorporation of each Seller Party and Provider
certified by the Secretary of State of its jurisdiction of incorporation on or
within thirty (30) days prior to the effective date of the Second Amended and
Restated RPA.

4.
Good Standing Certificate for each Seller Party and Provider issued by the
Secretaries of State of its state of incorporation. Within thirty (30) days
after the effective date of the Second Amended and Restated RPA, good standing
certificates in each jurisdiction where each Seller Party has material
operations.

5.
A certificate of the Secretary of each Seller Party and Provider certifying (i)
the names and signatures of the officers authorized on its behalf to execute the
Second Amended and Restated RPA, the Fifth Amendment to the Receivables Sale
Agreement and the Performance Undertaking, and any other documents to be
delivered by it hereunder or thereunder and (ii) a copy of such Person’s
By-Laws.

6.
Pre-filing federal tax lien and UCC lien searches against each Seller Party in
its jurisdiction of organization.

7.
Time stamped receipt copies of collateral description amendments to UCC1
financing statements #30971708 filed April 14, 2003, #30971518 filed April 14,
2003 and #20074811559 filed December 20, 2007, each filed with the Delaware
Secretary of State. Time stamped receipt copy of the initial UCC1 financing
statement filed against Seller in favor of Administrative Agent, as secured
party.

8.
A favorable opinion of legal counsel for the Seller Parties and Provider
reasonably acceptable to the Administrative Agent which addresses the following
matters and such other matters as the Administrative Agent may reasonably
request:

--    Each Seller Party and Provider is a corporation duly incorporated, validly
existing and in good standing under the laws of its state of incorporation.
--    The execution and delivery by each Seller Party and Provider of the Second
Amended and Restated RPA, the Fifth Amendment (Energizer Receivables Sale
Agreement) and the Performance Undertaking, as applicable, and each other
Transaction Document to which it is a party and its performance of its
obligations thereunder have been duly authorized by all necessary corporate
action and proceedings on the part of such Person and will not:
(a)    require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);

B-#PageNum#
658652.06-Chicago Server 1A - MSW

--------------------------------------------------------------------------------


(b)    contravene, or constitute a default under, any provision of applicable
law or regulation or of its articles or certificate of incorporation or bylaws
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon such Person; or
(c)    result in the creation or imposition of any Adverse Claim on assets of
such Person or any of its Subsidiaries (except as contemplated by the Second
Amended and Restated RPA).
--    The Second Amended and Restated RPA and each other Transaction Document to
which such Person is a party has been duly executed and delivered by such Person
and constitutes the legal, valid and binding obligation of such Person,
enforceable in accordance with its terms, except to the extent the enforcement
thereof may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and subject also to the availability
of equitable remedies if equitable remedies are sought.
--    The provisions of the Second Amended and Restated RPA are effective to
create a valid security interest in favor of the Administrative Agent for the
benefit of the Purchasers in all Receivables, and upon the filing of the
financing statements, the Administrative Agent for the benefit of the Purchasers
shall acquire a first priority, perfected security interest in such Receivables.
9.
A “true sale” opinion and “substantive consolidation” opinion of counsel for
Originator with respect to the transactions contemplated by the Receivables Sale
Agreement, as amended, and the Second Amended and Restated RPA.

10.
Executed copies of (i) all consents from and authorizations by any Persons and
(ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with the Second Amended and Restated RPA, the Fifth
Amendment to the Receivables Sale Agreement or the Performance Undertaking.

PART V: Documents to be Delivered in Connection with this Agreement
1.
Executed copies of this Agreement, the Sixth Amendment to the Receivables Sale
Agreement, the Transfer Agreement, the Fee Letters, a compliance certificate in
form and substance acceptable to the Administrative Agent and the Agents, and
the Performance Undertaking, each duly executed by the parties thereto.

2.
Copy of the Resolutions of the Board of Directors of each Seller Party and
Provider certified by its Secretary authorizing such Person’s execution,
delivery and performance of this Agreement and the other documents to be
delivered by it hereunder.

3.
Articles or Certificate of Incorporation of each Seller Party and Provider
certified by the Secretary of State of its jurisdiction of incorporation on or
within thirty (30) days prior to the effective date of this Agreement.

4.
Good Standing Certificate for each Seller Party and Provider issued by the
Secretaries of State of its state of incorporation. Within thirty (30) days
after the effective date of this Agreement, good standing certificates in each
jurisdiction where each Seller Party has material operations.

5.
A certificate of the Secretary of each Seller Party and Provider certifying (i)
the names and signatures of the officers authorized on its behalf to execute
this Agreement, the Sixth Amendment to the Receivables Sale Agreement, the
Transfer Agreement and the Performance Undertaking, and any other documents to
be delivered by it hereunder or thereunder and (ii) a copy of such Person’s
By-Laws or Operating Agreement.

6.
Pre-filing federal tax lien and UCC lien searches against each Seller Party in
its jurisdiction of organization.

7.
Time stamped receipt copies of collateral description amendments to UCC1
financing statements #30971708 filed April 14, 2003, #30971518 filed April 14,
2003 and #20074811559 filed December 20,





--------------------------------------------------------------------------------


2007, each filed with the Delaware Secretary of State. Time stamped receipt copy
of the initial UCC1 financing statement filed against Seller in favor of
Administrative Agent, as secured party. Time stamped receipt copy of the initial
UCC1 financing statement filed against EPC in favor of Administrative Agent, as
secured party.
8.
A favorable opinion of legal counsel for the Seller Parties and Provider
reasonably acceptable to the Administrative Agent and the Agents which addresses
the following matters and such other matters as the Administrative Agent or any
Agent may reasonably request:

--    Each Seller Party and Provider is a limited liability company or a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation.
--    The execution and delivery by each Seller Party and Provider of this
Agreement, the Sixth Amendment (Energizer Receivables Sale Agreement), the
Transfer Agreement and the Performance Undertaking, as applicable, and each
other Transaction Document to which it is a party and its performance of its
obligations thereunder have been duly authorized by all necessary corporate
action and proceedings on the part of such Person and will not:
(a)    require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);
(b)    contravene, or constitute a default under, any provision of applicable
law or regulation or of its articles or certificate of incorporation or bylaws
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon such Person; or
(c)    result in the creation or imposition of any Adverse Claim on assets of
such Person or any of its Subsidiaries (except as contemplated by this
Agreement).
--    This Agreement and each other Transaction Document to which such Person is
a party has been duly executed and delivered by such Person and constitutes the
legal, valid and binding obligation of such Person, enforceable in accordance
with its terms, except to the extent the enforcement thereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and subject also to the availability of equitable remedies if
equitable remedies are sought.
--    The provisions of this Agreement are effective to create a valid security
interest in favor of the Administrative Agent for the benefit of the Purchasers
in all Receivables, and upon the filing of the financing statements, the
Administrative Agent for the benefit of the Purchasers shall acquire a first
priority, perfected security interest in such Receivables.
9.
A “true sale” opinion and “substantive consolidation” opinion of counsel for
Originator with respect to the transactions contemplated by the Receivables Sale
Agreement, as amended, and this Agreement.

10.
A “true sale” opinion and “substantive consolidation” opinion of counsel for
Originator with respect to the transactions contemplated by the Transfer
Agreement.

11.
Executed copies of (i) all consents from and authorizations by any Persons and
(ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with this Agreement, the Sixth Amendment to the
Receivables Sale Agreement, the Transfer Agreement or the Performance
Undertaking.

12.
A completed Monthly Report as of March 31, 2009 in conformity with the
Receivables Sale Agreement.


B-#PageNum#
658652.06-Chicago Server 1A - MSW